    Case 21-20111        Doc 448        Filed 04/21/21        Entered 04/21/21 14:43:35               Page 1 of
                                                  135



                             UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF CONNECTICUT
                                    HARTFORD DIVISION

                                                          )   Chapter 11
In re:                                                    )
                                                          )   Case No. 21-20111 JJT
CARLA’S PASTA, INC., et al.                               )
                                                          )   Jointly Administered
                                            1
                                 Debtors.                 )
                                                          )   Related Docket Nos. 28, 247, 313
                                                          )

    ORDER (A) APPROVING THE SALE OF THE DEBTORS’ ASSETS, (B) APPROVING
    THE ASSUMPTION AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS
     AND UNEXPIRED LEASES, AND (C) GRANTING CERTAIN RELATED RELIEF

         Upon the motion (the “Motion”)2 [Docket No. 28], dated February 8, 2021, of Carla’s

Pasta, Inc. and Suri Realty, LLC, affiliated debtors and debtors in possession in the above-

captioned cases (each, a “Debtor” and, collectively, the “Debtors”) seeking, inter alia, entry of an

order (this “Order”) (A) approving the Asset Purchase Agreement Between Debtors and

Successful Bidder, (B) Authorizing the Free and Clear Sale of Substantially All of Debtors’ Assets

and (C) Authorizing the Assumption and Assignment of Contracts; and pursuant to this Court’s

Order (the “Bid Procedures Order”) [Docket No. 247] (A) Approving Bidding Procedures and Bid

Protections in Connection with the Sale of Substantially All of the Debtors’ Assets, (B) Approving

the Form and Manner of Notice Thereof, (C) Approving Procedures for the Assumption and

Assignment of Contracts, (D) Scheduling an Auction and a Sale Hearing, and (E) Granting Related



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
number, are Carla's Pasta, Inc. (5847) and Suri Realty, LLC (5847). The Debtors' corporate headquarters and service
address is 50 Talbot Lane, South Windsor, Connecticut 06074.
2
  Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion of Debtors For
Entry of (I) an Order (A) Approving Bidding Procedures for the Sale of Substantially all of Debtors’ Assets, (B)
Approving Notice Procedures Thereof, (C) Approving Procedures for the Assumption and Assignment of Contracts,
and (D) Scheduling an Auction and Sale Hearing; and (II) an Order (A) Approving the Asset Purchase Agreement
Between Debtors and Successful Bidder, (B) Authorizing the Free and Clear Sale of Substantially all of Debtors’
Assets and (C) Authorizing the Assumption and Assignment of Contracts [ECF 28], or the Asset Purchase Agreement,
as applicable.


91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21     Entered 04/21/21 14:43:35          Page 2 of
                                             135



Relief approving the auction and bidding procedures annexed thereto as Exhibit 1 (the “Bidding

Procedures”); and the Debtors, pursuant to the Bid Procedures Order and the Bidding Procedures,

having designated Tribe 9 Foods LLC, a Wisconsin limited liability company, or its designee as

Stalking Horse Bidder, on the terms set forth in that certain Asset Purchase Agreement, dated as

of March 26, 2021 (as amended and restated on April 20, 2021) in substantially the form attached

hereto as Exhibit A (the “Asset Purchase Agreement”), by and among the Debtors, CP Foods

LLC, a Wisconsin limited liability company (“CP Foods”) and NFP Real Estate LLC, a Wisconsin

limited liability company (“NFP Real Estate” and together with CP Foods, collectively, the

“Purchasers” as assignees of Natural Food Partners, LLC); and the Debtors having determined at

the conclusion of the Auction that the highest and otherwise best offer for the Sale of the Purchased

Assets was made by the Purchasers and having named the Purchasers as the Successful Bidder;

and having named KB Partners, LLC as the Back-Up Bidder (the “Back-Up Bidder”); and the

Court having held a hearing on April 19, 2021 (the “Sale Hearing”) to approve the Motion and

authorize the consummation of the transactions contemplated by the Bidding Procedures Order

and Asset Purchase Agreement (including, without limitation, its related documents, exhibits, and

schedules); and the Court having reviewed and considered (i) the Motion, (ii) the objections

thereto, if any, (iii) the arguments of counsel made and the evidence proffered or adduced at the

Sale Hearing, and (iv) the record of these Chapter 11 Cases; and the Court finding that the relief

requested in the Motion is in the best interests of the Debtors, their estates and creditors and other

parties in interest; and after due deliberation thereon; and good cause appearing therefor, it is

hereby




                                                  2

91654057v.11
 Case 21-20111        Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35         Page 3 of
                                            135



        FOUND AND DETERMINED THAT:

        A.     Jurisdiction and Venue. The Court has jurisdiction over the Motion pursuant to

28 U.S.C. §§ 157 and 1334, and this matter is a core proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(a). Venue of these Chapter 11 Cases and the Motion in this Court is proper under 28

U.S.C. §§ 1408 and 1409. The Court may enter a final order with respect to the Motion, the Sale,

the transactions contemplated thereby, and all related relief, in each case, consistent with Article

III of the United States Constitution.

        B.     Statutory Predicates. The statutory predicates for the relief sought in the Motion

and granted by this Order are sections 105(a), 363, 365, 503 and 507 of the Bankruptcy Code, and

Bankruptcy Rules 2002, 6004, 6006 and 9014, and Local Rules 6004-1 and 6004-2.

        C.     Petition Date. On October 29, 2020, an involuntary petition for relief under

chapter 7 of the Bankruptcy Code was filed against Suri Realty, LLC. An order converting the

involuntary chapter 7 bankruptcy case to a voluntary case under chapter 11 of the Bankruptcy

Code was entered on December 17, 2020. On February 8, 2021 (the “Petition Date”), Carla’s

Pasta, Inc. filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code.

        D.     Entry of Bid Procedures Order. On March 9, 2021, this Court entered the Bid

Procedures Order.

        E.     Designation of Stalking Horse Bidder. On March 19, 2021, the Debtors filed a

Notice of Designation of Stalking Horse Bidder [Docket No. 313].

        F.     Filing of Asset Purchase Agreement. On March 26, 2021, the Debtors filed a

Notice of Filing Asset Purchase Agreement Between Debtors and Designated Stalking Horse

Bidder [Docket No. 336]. On April 20, 2021, the Debtors filed an Amended and Restated Asset

Purchase Agreement Between the Debtors and Purchasers [Docket No. 430].


                                                 3

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21    Entered 04/21/21 14:43:35         Page 4 of
                                            135



        G.     Compliance with Bid Procedures Order. As demonstrated by the (i) testimony

and other evidence proffered or adduced at the Sale Hearing, (ii) representations made in the

Motion and on the record at the Sale Hearing and the hearing to approve the Bid Procedures Order,

and (iii) record in these Chapter 11 Cases, the Debtors have marketed their Assets and conducted

the sale process in compliance with the Bid Procedures Order. The Debtors and their professionals

have actively and sufficiently marketed the Assets, both prior to and after the Petition Date, and

have afforded all potential purchasers a full, fair, and reasonable opportunity to perform due

diligence on the Debtors and their Assets and make higher and better offers than the Asset Purchase

Agreement.

        H.     Notice. As evidenced by the affidavits of service previously filed with the Court,

and based on the representations of counsel made at the Sale Hearing, (i) proper, timely, adequate,

and sufficient notice of the Motion, the Bid Deadline, the Auction, the Sale Hearing, the Sale, and

the assumption and assignment procedures for the Contracts (including the objection deadline with

respect to any Cure Amount and the ability of the Purchasers to provide adequate assurance of

future performance) has been provided in accordance with sections 105(a), 363, and 365 of the

Bankruptcy Code, Bankruptcy Rules 2002, 6004, and 6006, Local Rules 6004-1 and 6004-2 and

in compliance with the Bid Procedures Order, (ii) such notice was sufficient and appropriate under

the particular circumstances, and (iii) no other or further notice of the Motion, the Bid Deadline,

the Auction, the Sale Hearing, the Sale, or the potential assumption and assignment of the

Contracts or the related Cure Amounts was necessary under the particular circumstances.

        I.     Corporate Authority. Subject to entry of this Order, (i) each of the Debtors has

full corporate power and authority to execute, deliver, and perform all obligations under the Asset

Purchase Agreement and all other documents contemplated thereby, and the Sale of the Purchased


                                                4

91654057v.11
 Case 21-20111         Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 5 of
                                              135



Assets to the Purchasers has been duly and validly authorized by all necessary corporate action of

each of the Debtors, (ii) each of the Debtors has all of the corporate power and authority

necessary to enter into and consummate the transactions contemplated by the Asset Purchase

Agreement, (iii) each of the Debtors has taken all corporate action necessary to authorize and

approve the Asset Purchase Agreement and the consummation by the Debtors of the transactions

contemplated thereby, and (iv) no consents or approvals, other than those expressly provided for

in the Asset Purchase Agreement, are required for the Debtors to consummate such transactions.

        J.      Opportunity to Object; Objections Overruled.                     A fair and reasonable

opportunity to object or be heard with respect to the Motion and the relief requested therein has

been afforded to all interested persons and entities as reflected on the certificates of service filed

in connection with the Motion, including: (i) the United States Trustee for the District of

Connecticut, (ii) the creditors listed on the Debtors’ creditor matrix, (iii) the Committee, (iv) any

parties asserting a security interest in the Purchased Assets, including holders of Claims and

Interests (as defined below) in the Purchased Assets to the extent reasonably known to the Debtors,

(v) applicable federal, state, and city tax and regulatory authorities, (vi) each counterparty to the

Debtors’ executory contracts and unexpired leases, (vii) the Securities and Exchange Commission;

(viii) the Office of the United States Attorney for the District of Connecticut; (ix) Connecticut

State Treasury, (x) the Secretary of State of Connecticut, and (xi) all parties requesting notice

pursuant to Bankruptcy Rule 2002. All objections to the entry of this Order have been withdrawn

or overruled.

        K.      Sale in Best Interest. Consummation of the Sale at this time is in the best interests

of the Debtors, their creditors, their estates, and other parties in interest.




                                                    5

91654057v.11
 Case 21-20111         Doc 448      Filed 04/21/21         Entered 04/21/21 14:43:35     Page 6 of
                                              135



          L.    Business Justification. Sound business reasons exist for the Sale. Entry into the

Asset Purchase Agreement constitutes the exercise of sound business judgment by each of the

Debtors. The Court finds that each Debtor has articulated good and sufficient business reasons

justifying the Sale. Such business reasons include, but are not limited to, the following: (i) the

Asset Purchase Agreement constitutes the highest and best offer for the Purchased Assets, (ii) the

Asset Purchase Agreement and the closing thereof presents the best opportunity to realize the value

of the Purchased Assets and avoid decline and devaluation of the Purchased Assets, and (iii) the

Asset Purchase Agreement and closing thereof will provide the highest recovery for the Debtors,

their respective estates, and other parties in interest.

          M.    Arm’s-Length Sale. The Asset Purchase Agreement was negotiated, proposed,

and entered into by the Debtors and the Purchasers without collusion, in good faith, and from

arm’s-length bargaining positions. Neither the Debtors nor the Purchasers has engaged in any

conduct that would cause or permit the Asset Purchase Agreement to be avoided under section

363(n) of the Bankruptcy Code or any other remedy for rescission or avoidance under law or

equity.

          N.    Good Faith Purchaser. Each of the Purchasers is a good faith purchaser for value

and, as such, is entitled to all of the protections afforded under section 363(m) of the Bankruptcy

Code and any other applicable or similar bankruptcy and non-bankruptcy law.            The Purchasers

have been and will be acting in good faith within the meaning of section 363(m) of the Bankruptcy

Code in closing the transactions contemplated by the Asset Purchase Agreement.

          O.    Consideration. The consideration provided by the Purchasers for the Purchased

Assets pursuant to the Asset Purchase Agreement (i) is fair and reasonable, (ii) is the highest and

best offer for the Purchased Assets, (iii) will provide a greater recovery for the Debtors’ creditors


                                                    6

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 7 of
                                             135



than would be provided by any other practical available alternative, and (iv) constitutes reasonably

equivalent value and fair consideration under the Bankruptcy Code and any other applicable non-

bankruptcy law.

        P.     Assumption of Assumed Contracts.            The Debtors have demonstrated that it is

an exercise of their sound business judgment to assume and assign the Assumed Contracts to the

Purchasers in connection with the consummation of the Sale, and the assumption and assignment

of the Assumed Contracts is in the best interests of the Debtors, their estates, and their creditors.

The Assumed Contracts are an integral part of the Purchased Assets being purchased by the

Purchasers, and, accordingly, such assumption and assignment of the Assumed Contracts to the

Purchasers is reasonable. Except as expressly assumed by the Purchasers under the Asset Purchase

Agreement, the transfer of the Purchased Assets to the Purchasers and the assignment to the

applicable Purchasers of the Assumed Contracts will not subject the Purchasers to any liability

whatsoever which was due or owing under the Assumed Contracts prior to the Closing Date (other

than the Cure Amounts), or by reason of such transfer under the laws of the United States, any

state, territory, or possession thereof, or the District of Columbia, or foreign jurisdiction, based, in

whole or in part, directly or indirectly, on any theory of law or equity, including any Successor or

Other Liabilities (as defined herein).

        Q.     Cure/Adequate Assurance. The Debtors or the Purchasers, in accordance with

the Asset Purchase Agreement, have (i) cured, or have provided adequate assurance of cure, of

any default existing prior to the date hereof under any of the Assumed Contracts, within the

meaning of section 365(b)(1)(A) of the Bankruptcy Code, and (ii) provided compensation or

adequate assurance of compensation to any party for any actual pecuniary loss to such party

resulting from a default prior to the date hereof under any of the Assumed Contracts within the


                                                   7

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21     Entered 04/21/21 14:43:35          Page 8 of
                                             135



meaning of section 365(b)(1)(B) of the Bankruptcy Code. The Purchasers have provided adequate

assurance of future performance under the Assumed Contracts within the meaning of section

365(f)(2) of the Bankruptcy Code.

        R.     Prompt Consummation. The Sale of the Purchased Assets must be approved and

consummated promptly in order to preserve the value of the Purchased Assets.         Therefore, time

is of the essence in consummating the Sale, and the Debtors and the Purchasers intend to close the

Sale as soon as possible.

        S.     No Intentional Fraudulent Transfer. The Asset Purchase Agreement was not

entered into for the purpose of hindering, delaying, or defrauding creditors under the Bankruptcy

Code or applicable non-bankruptcy law.

        T.     No Merger; Purchaser Not an Insider; No Successor Liability.                   Neither

Purchaser is holding itself out to the public as a successor to or a continuation of the Debtors or

their estates. The Purchasers are not and shall not be, considered a successor in interest to any of

the Debtors or their estates, by reason of any theory of law or equity, and the Sale does not amount

to a consolidation, succession, merger, or de facto merger of the Purchasers and the Debtors. At

all times prior to the Closing Date, neither Purchaser was an “insider” or “affiliate” of the Debtors,

as those terms are defined in the Bankruptcy Code, and no common identity of incorporators,

directors, or controlling stockholders existed between the Debtors and any Purchaser. To the

greatest extent permitted by law, the transfer of the Purchased Assets to the Purchasers, and the

assumption of the Assumed Liabilities, except as otherwise explicitly set forth in the Asset

Purchase Agreement or this Order, does not, and will not, subject any Purchaser to any liability

whatsoever, with respect to claims arising from the Debtors operation of the Debtors’ businesses

prior to the Closing Date or by reason of such transfer, including under the laws of the United


                                                  8

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 9 of
                                             135



States, any state, territory, or possession thereof, or the District of Columbia, or any foreign

jurisdiction, based, in whole or in part, directly or indirectly, on any theory of liability, including

successor, vicarious, antitrust, environmental, fraudulent transfer or avoidance, revenue, pension,

ERISA, tax, labor (including the federal Occupational Safety and Health Act of 1970 or any similar

state or local analog (collectively, “OSHA”) or the federal Worker Adjustment and Retraining Act

of 1988 or any similar state or local analog (collectively, (each, a “WARN Act”)), employment or

benefits, de facto merger, business continuation, substantial continuity, alter ego, derivative,

transferee, veil piercing, escheat, continuity of enterprise, mere continuation, product line, or

products liability or law, bulk sales or similar laws, or other applicable law, rule, or regulation

(including filing requirements under any such law, rule, or regulation), or other theory of liability

whatsoever, whether legal, equitable, or otherwise (collectively, the “Successor or Other

Liabilities”). This finding and the use of the term Successor or Other Liabilities is limited to claims

against the Debtors prior to the Closing Date and does not release, nullify or enjoin the enforcement

of any liability that the Purchasers would be subject to after the Closing Date relating to the

Purchasers independent ownership or operation of the Purchased Assets after the Closing Date.

Pursuant to the Asset Purchase Agreement, the Purchasers are not purchasing all of the Debtors’

assets in that the Purchasers are not purchasing any of the Excluded Assets or assuming the

Excluded Liabilities, and thus shall have no liability for the Excluded Liabilities.

        U.     Legal, Valid Transfer. The transfer of the Purchased Assets to the Purchasers will

be a legal, valid, enforceable, and effective sale and transfer of the Purchased Assets and will vest

the applicable Purchaser with all legal, equitable, and beneficial right, title, and interest of the

Debtors to the Purchased Assets free and clear of all Claims and Interests, other than the Assumed

Liabilities, of any kind or nature whatsoever, including, without limitation, rights or claims that


                                                  9

91654057v.11
 Case 21-20111          Doc 448   Filed 04/21/21       Entered 04/21/21 14:43:35         Page 10 of
                                             135



are Successor or Other Liabilities (including de facto merger), or that are based on any Successor

or Other Liabilities.

        V.     Asset Purchase Agreement Not Modified Except as Set forth Herein. The terms

of the Asset Purchase Agreement, including any exhibits, amendments, supplements, and

modifications thereto, are fair and reasonable in all respects. Section 2.1.1(n) of the Asset Purchase

Agreement includes within the definition of Purchased Assets “all avoidance actions or similar

causes of action arising under sections 544 through 553 of the Bankruptcy Code, including any

proceeds thereof, related to the Purchased Assets or the Business including, but not limited to, all

claims arising under section 547 of the Bankruptcy Code related to payments for goods or services

delivered or provided to the Facility (“Avoidance Actions”).” For avoidance of doubt, the

Avoidance Actions do not include causes of action that do not arise under Section 544 through 553

of the Bankruptcy Code and such causes of action are Excluded Assets.

        W.     Not a Sub Rosa Plan. The Sale does not constitute a sub rosa chapter 11 plan for

which approval has been sought without the protections that a disclosure statement would afford.

The Sale neither impermissibly restructures the rights of the Debtors’ creditors, nor impermissibly

dictates a plan of reorganization or liquidation for the Debtors.

        X.     Sale Free and Clear. The Purchased Assets constitute property of the Debtors’

estates and good title thereto is vested in the Debtors’ estates within the meaning of section 541(a)

of the Bankruptcy Code. The Debtors have (except to the extent otherwise provided in the Asset

Purchase Agreement) all right, title, and interest in the Purchased Assets. Except as expressly set

forth in the Asset Purchase Agreement, the transfer of the Purchased Assets to the Purchasers will

be, as of the Closing Date, a legal, valid, and effective transfer of the Purchased Assets, which

transfer vests or will vest the applicable Purchaser with all right, title, and interest of the Debtors


                                                  10

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 11 of
                                              135



to the Purchased Assets free and clear of any and all (i) liens (including any liens as that term is

defined in section 101(37) of the Bankruptcy Code) or other encumbrances relating to, accruing,

or arising any time prior to the Closing Date (collectively, the “Liens”), and (ii) all (a) debts (as

that term is defined in section 101(12) of the Bankruptcy Code) arising under, relating to, or in

connection with any act of the Debtors or (b) claims (as that term is defined in section 101(5) of

the Bankruptcy Code), liabilities, obligations, demands, guaranties, options in favor of third

parties, rights, contractual commitments, restrictions, interests, mortgages, hypothecations,

charges, indentures, loan agreements, instruments, collective bargaining agreements, OSHA,

WARN Act liability (including substantial continuity claims arising thereunder), workers'

compensation ratings, leases, licenses, deeds of trust, security interests or similar interests,

conditional sale or other title retention agreements and other similar impositions, imperfections or

restrictions on transfer or use, pledges, judgments, claims for reimbursement, contribution,

indemnity, exoneration, infringement, products liability, alter ego liability, suits, credits,

allowances, options, limitations, action, causes of action, choses in action, rights of first refusal or

first offer, rebate, chargeback, credit, or return, proxy, voting trust or agreement or transfer

restriction under any shareholder or similar agreement or encumbrance, Liability, and matters of

any kind and nature, whether arising prior to or subsequent to the commencement of these Chapter

11 Cases, whether known or unknown, legal or equitable, matured or unmatured, contingent or

noncontingent, liquidated or unliquidated, asserted or unasserted, and whether imposed by

agreement, understanding, law, equity, or otherwise (including, without limitation, rights with

respect to Claims (as defined below) and Liens (x) that purport to give to any party a right or option

to effect a postpetition setoff against, or a right or option to effect any forfeiture, modification,

profit sharing interest, right of first refusal, purchase, or repurchase right or option, or termination


                                                  11

91654057v.11
 Case 21-20111        Doc 448       Filed 04/21/21       Entered 04/21/21 14:43:35          Page 12 of
                                               135



of, any of the Debtors’ or any of the Purchaser’s interests in the Purchased Assets, or any similar

rights, if any, or (y) in respect of taxes, restrictions, rights of first refusal, charges, or interests of

any kind or nature, if any, including, without limitation, any restriction of use, voting, transfer,

receipt of income, or other exercise of any attributes of ownership) (the items in this clause (ii),

collectively, and together with any “claims” against the Debtors as defined section 101(5) of the

Bankruptcy Code, the “Claims”, and together with the Liens and other interests of any kind or

nature whatsoever, the “Claims and Interests”), relating to, accruing, or arising any time prior to

the Closing Date with the exception of the Assumed Liabilities or as provided in this Order.

Notwithstanding anything herein to the contrary, the term “Claims and Interests” used in this Order

shall be read expressly to be subject to the Assumed Liabilities, Permitted Encumbrances

(including as set forth on Schedule 4.7.1 to the Asset Purchase Agreement), or as expressly

provided in this Order.

        Y.      Section 363(f) Satisfied. The Debtors may sell the Purchased Assets free and clear

of all Claims and Interests because, with respect to each creditor asserting any Claims and Interests

against the Debtors or the Purchased Assets, one or more of the standards set forth in section

363(f)(1)-(5) of the Bankruptcy Code has been satisfied. Those holders of Claims and Interests

who did not object or withdrew objections to the Sale are deemed to have consented to the Sale

pursuant to section 363(f)(2) of the Bankruptcy Code. Those holders of Claims and Interests who

did object fall within one or more of the other subsections of section 363(f) Bankruptcy Code. The

Purchasers would not have entered into the Asset Purchase Agreement and would not consummate

the transactions contemplated thereby if the Sale of the Purchased Assets to the Purchasers, and

the assumption and assignment of the Assumed Contracts to the applicable Purchasers, were not

free and clear of all Claims and Interests of any kind or nature whatsoever, or if the Purchasers


                                                    12

91654057v.11
 Case 21-20111            Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35      Page 13 of
                                                 135



would, or in the future could, be liable for any of such Claims and Interests. The total consideration

to be provided under the Asset Purchase Agreement reflects the Purchasers’ reliance on this Order

to provide it to the greatest extent possible pursuant to sections 105(a) and 363 of the Bankruptcy

Code, with title to and possession of the Purchased Assets free and clear of all Claims and Interests

of any kind or nature whatsoever (including, without limitation, any potential Successor or Other

Liabilities).

        Z.           Back-Up Bidder. In the event of a termination of the Asset Purchase Agreement:

(i) this Order, including each of the findings of fact and conclusions of law set forth herein, shall

apply to the Back-Up Bidder and the asset purchase agreement between the Debtors and the Back-

Up Bidder (the “Back-Up Bidder APA”) with equal force as if the Back-Up Bidder were the

Purchasers, and the Debtors may consummate a transaction with the Back-Up Bidder on the terms

set forth in the Back-Up Bidder APA, subject to the Bid Procedures Order and this Order, and (ii)

to the extent required under the Asset Purchase Agreement and the Bid Procedures Order, the

Purchaser shall be entitled to the payment of the Break-Up Fee in the amount of $450,000.

        It      is   therefore   ORDERED,       ADJUDGED,       AND     DECREED        EFFECTIVE

        IMMEDIATELY THAT:

General Provisions

        1.           The Motion is GRANTED and APPROVED as set forth herein.

        2.           All objections to the Motion or the relief requested therein that have not been

withdrawn, waived, or settled, and all reservations of rights included therein, are overruled on the

merits and denied with prejudice. Provided, however, notwithstanding the foregoing or anything

in this Order to the contrary, the Committee’s right to seek a valuation of the Avoidance Actions

and to seek an allocation of the Cash Purchase Price to the Avoidance Actions is preserved.


                                                    13

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 14 of
                                             135



Approval of the Sale of the Purchased Assets to the Purchasers

        3.     The Asset Purchase Agreement, attached hereto as Exhibit A, including any

exhibits, amendments, supplements, and modifications thereto, is hereby approved.

        4.     Pursuant to section 363(b) of the Bankruptcy Code, the Sale of the Purchased

Assets (including without limitation the Real Property) to the Purchasers free and clear of all

Claims and Interests, and the transactions contemplated thereby, are approved.

        5.     Upon the Closing Date, except as otherwise specifically provided in the Asset

Purchase Agreement or this Order, to the greatest extent permitted under applicable law, (a) the

Purchased Assets shall be transferred to the Purchasers free and clear of all Claims and Interests,

and all Claims and Interests shall attach to the proceeds of the Sale in the order of their priority,

with the same validity, force and effect which they now have as against the respective Purchased

Assets, subject to any claims and defenses, setoffs or rights of recoupment the Debtors may possess

with respect thereto, and (b) the Purchasers shall not be liable for any Claims against the Debtors

or any of their predecessors or Affiliates, and the Purchasers shall have no successor or vicarious

liabilities of any kind or character (including, without limitation, any Successor or Other Liabilities

(including de facto merger)), whether known or unknown as of the Closing Date, now existing or

hereafter arising, whether fixed or contingent, with respect to the Debtors or any obligations of or

Claims against the Debtors arising at any time,. For the avoidance of doubt and without limiting

the foregoing, the alleged mechanic’s liens asserted by The Dennis Engineering Group, LLC and

Elm Electrical with respect to the Real Property shall not be, and shall not be deemed to be,

Permitted Encumbrances, and the Sale shall be free and clear of any Claim or Interest with respect

thereto.




                                                  14

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 15 of
                                             135



        6.     The transactions contemplated by the Asset Purchase Agreement are undertaken by

the Purchasers in good faith, as that term is used in section 363(m) of the Bankruptcy Code, and

accordingly, the reversal or modification on appeal of the authorization provided herein by this

Order to consummate the Sale shall not affect the validity of the Sale to the Purchasers. Each

Purchaser is a purchaser in good faith of the Purchased Assets, and is entitled to all of the

protections afforded by section 363(m) of the Bankruptcy Code.

        7.     As a good faith purchaser of the Purchased Assets, the Purchasers have not entered

into an agreement with any other potential bidders for the Purchased Assets, and have not colluded

with any of the other bidders, potential bidders, or any other parties interested in the Purchased

Assets, and therefore neither the Debtors nor any successor in interest to the Debtors’ estates shall

be entitled to bring an action against the Purchasers, and the Sale may not be avoided pursuant to

section 363(n) of the Bankruptcy Code.

        8.     The Successful Bid, as contemplated under the Asset Purchase Agreement, was and

is a valid and proper bid under section 363(b) of the Bankruptcy Code and a Qualified Bid pursuant

to the Bid Procedures Order. The Purchase Price to be paid by the Purchasers under the Asset

Purchase Agreement, including the Cash Purchase Price, the Cure Amounts, and the other amounts

to be paid by the Purchasers thereunder, constitutes consideration for the Purchased Assets.

Sale and Transfer of Assets

        9.     Pursuant to section 363(b) of the Bankruptcy Code, the Debtors are hereby

authorized to sell the Purchased Assets to the Purchasers and consummate the Sale in accordance

with the Asset Purchase Agreement and its related documents, exhibits, and schedules, and to

transfer and assign all rights, title, and interests (including common law rights) to all property,

licenses, and rights to be conveyed in accordance with the Asset Purchase Agreement. The


                                                 15

91654057v.11
 Case 21-20111         Doc 448     Filed 04/21/21       Entered 04/21/21 14:43:35        Page 16 of
                                              135



Debtors are further authorized to execute and deliver, and are empowered to perform under,

consummate and implement, the Asset Purchase Agreement, together with all additional

instruments and documents that may be reasonably necessary or desirable to implement the Asset

Purchase Agreement, including, without limitation, the related documents, exhibits, and schedules,

and to take all further actions as may be reasonably requested by the Purchasers for the purposes

of assigning, transferring, granting, conveying, and conferring to the Purchasers or reducing the

Purchased Assets to possession, as may be necessary or appropriate to the performance of the

Debtors’ obligations under the Asset Purchase Agreement.

        10.      On the Closing Date, this Order shall be construed as and shall constitute (i) a full

and complete general assignment, conveyance, and transfer of the Purchased Assets, and (ii) a bill

of sale transferring good and marketable title in such Assets to the applicable Purchasers. On the

Closing Date, this Order shall also be construed as and shall constitute a complete and general

assignment of all rights, title, and interests of the Debtors’ rights in the Assumed Contracts to the

applicable Purchasers.

        11.      All entities that are, on the Closing Date or thereafter, in possession of some or all

of the Purchased Assets are hereby directed to surrender possession of the Purchased Assets,

including the Real Property, to the Purchasers on the Closing Date or upon any subsequent demand

by Purchasers.

        12.      Except as expressly permitted by this Order, all persons and entities, including, but

not limited to, all debt security holders, equity security holders, governmental, tax, and regulatory

authorities, lenders, and creditors holding Claims and Interests of any kind or nature whatsoever

against or in the Debtors or the Purchased Assets (whether legal or equitable, secured or unsecured,

matured or unmatured, contingent or non-contingent, senior or subordinated, now existing or


                                                   16

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 17 of
                                             135



hereinafter arising), arising under or out of, in connection with, or in any way relating to, the

Debtors, the Purchased Assets, or the transfer of the Purchased Assets to the Purchasers, are hereby

forever barred, estopped, and permanently enjoined from asserting any such Claims and Interests

against any Purchaser and its successors, assigns, or the Purchased Assets.

        13.    On the Closing Date, the Debtors’ creditors are authorized to execute such

documents and take all other actions as may be necessary to release their Claims and Interests in

the Purchased Assets.

        14.    The transfer of the Purchased Assets to the Purchasers pursuant to the Asset

Purchase Agreement constitutes a legal, valid, and effective transfer of the Purchased Assets, and

shall vest the applicable Purchasers with all rights, title, and interests of the Debtors in and to the

Purchased Assets free and clear of all Claims and Interests of any kind or nature whatsoever..

        15.    To the greatest extent available under applicable law, the Purchasers shall be

authorized, as of the Closing Date, to operate under any license, permit, registration, and

governmental authorization or approval of the Debtors with respect to the Purchased Assets, and

all such licenses, permits, registrations, and governmental authorizations and approvals are

deemed to have been transferred to the Purchasers as of the Closing Date.

        16.    To the extent section 525 of the Bankruptcy Code is applicable, no governmental

unit may deny, revoke or suspend, or refuse to renew or honor, any permit, license, agreement or

similar grant relating to the operation of the Purchased Assets on account of the filing or pendency

of the Chapter 11 Cases or the consummation of the transactions contemplated by the Asset

Purchase Agreement, including the Sale and the assumption and assignment of the Assumed

Contracts.




                                                  17

91654057v.11
 Case 21-20111      Doc 448      Filed 04/21/21     Entered 04/21/21 14:43:35       Page 18 of
                                            135



Assumption and Assignment of Assumed Contracts

        17.    Pursuant to sections 105(a) and 365 of the Bankruptcy Code, and subject to and

conditioned upon the closing of the Sale, the Debtors’ assumption and assignment to the applicable

Purchasers, and the applicable Purchaser’s payment of the Cure Amounts and assumption on the

terms set forth in the Asset Purchase Agreement, of the Assumed Contracts is hereby approved,

and the requirements of section 365(b)(1) of the Bankruptcy Code with respect thereto are hereby

deemed satisfied.

        18.    Subject to paragraph 17 of this Order, the Debtors are hereby authorized and

directed in accordance with sections 105(a), 363, and 365 of the Bankruptcy Code to (i) assume

and assign the Assumed Contracts to the applicable Purchaser free and clear of all Claims and

Interests of any kind or nature whatsoever and (ii) execute and deliver such documents or other

instruments as may be necessary to assign and transfer the Assumed Contracts to the applicable

Purchasers.

        19.    The Assumed Contracts shall be transferred to, and remain in full force and effect

for the benefit of, the applicable Purchaser upon assumption and assignment in accordance with

their respective terms, notwithstanding any provision in any such Assumed Contract (including

those of the type described in section 365(b)(2) and (f) of the Bankruptcy Code) that prohibits,

restricts, or conditions such assignment or transfer, and, pursuant to section 365(k) of the

Bankruptcy Code, the Debtors shall be relieved from any further liability with respect to the

Assumed Contracts after the Closing Date.

        20.    All amounts that must be paid and obligations that must be otherwise satisfied, if

any, including pursuant to sections 365(b)(1)(A) and (B) of the Bankruptcy Code, in connection

with the assumption and assignment of the Assumed Contracts, including costs to obtain any


                                               18

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 19 of
                                             135



consents or cure any defaults thereunder that are required to be cured pursuant to the Bankruptcy

Code to effect the assignment and obtain this Order (without giving effect to any acceleration

clauses or any default provisions of the kind specified in section 365(b)(2) of the Bankruptcy Code)

shall be cured by the applicable Purchaser upon assumption and assignment of the Assumed

Contracts.

        21.    Upon the Closing Date and payment of the applicable Cure Amount by the

applicable Purchaser, in accordance with sections 105(a), 363, and 365 of the Bankruptcy Code,

the applicable Purchaser shall be fully and irrevocably vested with all right, title, and interest of

the Debtors in and under the Assumed Contracts, and each such Assumed Contract shall be fully

enforceable by the applicable Purchaser in accordance with its respective terms and conditions,

except as limited by this Order. To the extent provided in the Asset Purchase Agreement, the

Debtors shall cooperate with, and take all actions reasonably requested by, the Purchasers to

effectuate the foregoing.

        22.    To the extent a counterparty to an Assumed Contract failed to timely object to a

Cure Amount (as defined in the Bid Procedures and Bid Procedures Order), such Cure Amount

shall be deemed to be finally determined as set forth in the Cure Notice, and any such counterparty

shall be prohibited from challenging, objecting to, or denying the validity and finality of the Cure

Amount as set forth in the Cure Notice at any time, and such Cure Amount, when paid, shall

completely cure the default(s) under any Assumed Contract to which it relates. For the avoidance

of doubt, the Agreement Regarding Real Property Tax Assessment, dated October 3, 2019 and

between the Town of South Windsor and the Debtors is an Assumed Contract (the “Abatement

Agreement”). The Town of South Windsor having received due and proper notice of: (a) the

Motion; (b) the notice of potential assumption and assignment of, among others, the Abatement


                                                 19

91654057v.11
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 20 of
                                            135



Agreement [Docket Nos. 277 and 300]; and (c) the notice of proposed assignment of, among

others, the Abatement Agreement [Docket No. 414] and having failed to file or make an objection

to the entry of this Order, including the assumption and assignment of the Abatement Agreement

shall be deemed to constitute such party’s consent to the assumption and assignment of the

Abatement Agreement to the Purchasers with a Cure Amount of $0.00.

        23.    The Objection by Sodexo Operations, LLC to Proposed Cure Amount in

Connection with the Assumption and Assignment of Contracts and Reservation of Rights with

Respect to Proposed Purchaser of Assets (Docket No. 408) is resolved as between the Debtors,

the Purchasers and Sodexo Operations, LLC (“Sodexo”) pursuant to the terms and conditions of

that certain side letter dated as of April 19, 2021, a copy of which is attached hereto at Exhibit B

and incorporated herein, which sets forth, among other terms, the Cure Payment to be paid to

Sodexo at the Closing of the sale in the amount of $830,744.93.

        24.    Sprague Operating Resources LLC (“Sprague”) is hereby authorized to provide

immediate notice to Eversource that the Debtors no longer wish to have Sprague supply natural

gas to Debtors under the terms of the three natural gas supply agreements between Sprague and

debtor Carla’s Pasta Inc. (collectively, the “Natural Gas Agreements”). The intent of the foregoing

is to ensure that Sprague’s supply of natural gas pursuant to the Natural Gas Agreements ceases

by no later than June 1, 2021. If the Purchasers consume any natural gas provided by Sprague (as

opposed to gas supplied by another provider, such as Eversource) post-Closing Date pursuant to

the Natural Gas Agreements, then the Purchasers shall pay on demand from the Debtors (which

demand shall be accompanied by copies of the applicable Sprague invoices) the amount due for

all natural gas supplied to them by Sprague from the Closing Date through the date on which

Sprague no longer supplies natural gas pursuant to the Natural Gas Agreements (“Sprague


                                                20

91654057v.11
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 21 of
                                            135



Gas”). Debtors shall promptly remit to Sprague all amounts it receives from the Purchasers for

Sprague Gas. Sprague shall send a detailed invoice to the Debtors showing all charges incurred

on a daily basis to enable the Debtors to allocate natural gas usage between the Debtors and the

Purchasers for the period prior to, on and after the Closing Date, if any. Debtors shall promptly

make demand on Purchasers for all amounts due to Sprague for Sprague Gas. Nothing contained

herein shall excuse the Debtors from timely performing their obligations to Sprague pursuant to

the terms of the Natural Gas Agreements prior to the Closing Date. This Court shall retain

jurisdiction over the Purchasers to enforce the terms of this paragraph.

        25.    This Order does not authorize the Debtors to assume to assume and assign to any

Purchaser or Back-up Bidder any of the insurance policies or any related agreements (collectively,

the “Chubb Insurance Contracts”) issued at any time by any of ACE American Insurance

Company, Westchester Surplus Lines Insurance Company, Federal Insurance Company, Pacific

Indemnity Company, Vigilant Insurance Company, Great Northern Insurance Company or any

other their respective U.S.-based affiliates or successors. Except as expressly provided herein, all

parties in interest reserve all other rights, claims and arguments concerning the Chubb Insurance

Contracts.

No Successor Liability; Prohibition of Actions against Purchasers

        26.    Neither Purchaser is a “successor” to, continuation of, or alter ego of, any of the

Debtors or their estates by reason of any theory of law or equity. Except for the Assumed

Liabilities, Permitted Encumbrances (including as set forth on Schedule 4.7.1 to the Asset

Purchase Agreement), or as provided in this Order, no Purchaser shall have, assume, or be deemed

to have or to assume, or in any way be responsible for, any liability or obligation of any of the

Debtors or their estates, or any of the Debtors’ predecessors or Affiliates with respect to the


                                                21

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 22 of
                                              135



Purchased Assets or claims against the Debtors arising prior to the Closing Date. Without limiting

the generality of the foregoing, and except as otherwise specifically provided in the Asset Purchase

Agreement or this Order, the Purchasers shall not be liable for any Claims and Interests against,

or with respect to, the Debtors, their estates, or any of the Debtors’ predecessors, or Affiliates,

including but not limited to, any Successor or Other Liabilities. Neither the purchase of the

Purchased Assets by the Purchasers nor the fact that the Purchasers is using any of the Purchased

Assets previously operated by the Debtors will cause any Purchaser to be deemed a successor to,

combination of, or alter ego of, in any respect, any of the Debtors or the Debtors’ businesses, or

incur any liability derived therefrom within the meaning of any foreign, federal, state, or local

revenue, pension, ERISA, tax, antitrust, environmental, labor law (including without limitation

under OSHA or any WARN Act), employment or benefits law, de facto merger, business

continuation, substantial continuity, successor, vicarious, alter ego, derivative, or transferee

liability, fraudulent transfer or avoidance, veil piercing, escheat, continuity of enterprise, mere

continuation, product line, or other law, rule, regulation (including filing requirements under any

such laws, rules, or regulations), or under any products liability law or doctrine, or any bulk sales

or similar laws, with respect to the Debtors’ liability under such law, rule, or regulation or doctrine,

whether now known or unknown, now existing or hereafter arising, whether fixed or contingent,

whether asserted or unasserted, whether legal or equitable, whether matured or unmatured, whether

contingent or noncontingent, whether liquidated or unliquidated, whether arising prior to or

subsequent to the Petition Date, whether imposed by agreement, understanding, law, equity, or

otherwise, including, but not limited to, liabilities on account of warranties, intercompany loans,

and receivables among the Debtors, and any taxes, arising, accruing, or payable under, out of, in

connection with, or in any way relating to the cancellation of debt of the Debtors or their Affiliates,


                                                  22

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 23 of
                                             135



or in any way relating to the operation of any of the Purchased Assets prior to the Closing Date.

Nothing in this Order or in the Asset Purchase Agreement releases, nullifies or enjoins the

enforcement of any liability that the Purchasers would be subject to after the Closing Date relating

to the Purchasers independent ownership or operation of the Purchased Assets after the Closing

Date.

        27.     Neither Purchaser shall have any liability, responsibility, or obligation for any

Claims and Interests of the Debtors or their estates, including any claims, Liabilities, or other

obligations arising under or related to any of the Purchased Assets which may become due or

owing (i) prior to the Closing Date or (ii) from and after the Closing Date but which arise out of

relate to any act, omission, circumstances, breach, default, or other event occurring prior to the

Closing Date.

        28.     Except with respect to Assumed Liabilities, Permitted Encumbrances, including as

set forth on Schedule 4.7.1 to the Asset Purchase Agreement, or as otherwise permitted by the

Asset Purchase Agreement or this Order, all Persons, including, but not limited to, all debt holders,

equity security holders, governmental, tax and regulatory authorities, lenders, trade creditors,

litigation claimants, Contract counterparties, customers, landlords, licensors, employees, and other

creditors and holders of Claims and Interests of any kind or nature whatsoever against or in any of

the Debtors or any portion of the Purchased Assets (whether legal or equitable, secured or

unsecured, matured or unmatured, known or unknown, liquidated or unliquidated, senior or

subordinate, asserted or unasserted, whether arising prior to or subsequent to the Petition Date,

whether imposed by agreement, understanding, law, equity, or otherwise), arising under or out of,

in connection with, or in any way relating to, the Debtors, the Purchased Assets, the operation of

the Debtors’ business prior to the Closing Date, or the transfer of the Purchased Assets to the


                                                 23

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 24 of
                                             135



Purchasers (including without limitation any Successor or Other Liabilities or rights or claims

based thereon) shall be, and hereby are forever barred, estopped, and permanently enjoined from

asserting against any Purchaser, any of its Affiliates, or any of their respective officers, directors,

members, managers, partners, principals, shareholders, professionals, or representatives,

successors, assigns, or their respective assets or properties, including, without limitation, the

Purchased Assets, the Claims and Interests of any kind or nature whatsoever such Person had, has,

or may have against or in the Debtors, their estates, officers, directors, shareholders, or the

Purchased Assets, such Persons’ Claims and Interests or any other interests in and to the Purchased

Assets, including, without limitation, the following actions: (i) commencing or continuing in any

manner any action or other proceeding, the employment of process, or any act (whether in law or

equity, in any judicial, administrative, arbitral, or other proceeding) against any Purchaser, any of

its Affiliates, or any of their respective officers, directors, partners, principals, shareholders,

professionals, or representatives, or any of the foregoing’s successors, assigns, or their respective

assets or properties, including the Purchased Assets; (ii) enforcing, attaching, collecting, or

recovering in any manner any judgment, award, decree, or order against any Purchaser, any of its

Affiliates, or any of their respective officers, directors, partners, principals, shareholders,

professionals, or representatives, or any of the foregoing’s successors, assigns, or their respective

assets or properties, including the Purchased Assets; (iii) creating, perfecting, or enforcing any

Claims and Interests against any Purchaser, any of its Affiliates, or any of their respective officers,

directors, partners, principals, shareholders, professionals, or representatives, or any of the

foregoing’s successors, assigns, or their respective assets or properties, including the Purchased

Assets; (iv) asserting any postpetition setoff, or right of subrogation of any kind against any

obligation due to any Purchaser, any of its Affiliates, or any of their respective officers, directors,


                                                  24

91654057v.11
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 25 of
                                              135



partners, principals, shareholders, professionals, or representatives, or any of the foregoing’s

successors, assigns, or their respective assets or properties, including the Purchased Assets; (v)

commencing or continuing any action, in any manner or place, that does not comply with or is

inconsistent with the provisions of this Order, other orders of the Court, or the Asset Purchase

Agreement or the agreements or actions contemplated or taken in respect thereof; or (vi) revoking,

terminating, or failing or refusing to transfer any license, permit, or authorization to operate any

of the Purchased Assets or conduct any of the businesses operated with the Purchased Assets in

connection with the Sale.

        29.    This Order (i) shall be effective as a determination that, as of the Closing Date, all

Claims and Interests of any kind or nature whatsoever existing as to the Purchased Assets prior to

the Closing Date have been unconditionally released, discharged, and terminated, that any Claims

or Interests have attached to the proceeds of the Sale in the order of their priority, with the same

validity, force and effect, and that the conveyances described herein have been effected; and (ii)

shall be binding upon and shall govern the acts of all entities, including, without limitation, all

filing agents, filing officers, title agents, title companies, recorders of mortgages, recorders of

deeds, registrars of deeds, administrative agencies, governmental departments, secretaries of state,

federal, state, and local officials, and all other persons and entities who may be required by

operation of law, the duties of their office, or contract, to accept, file, register or otherwise record

or release any documents or instruments, or who may be required to report or insure any title or

state of title in or to any of the Purchased Assets. Each and every federal, state, and local

governmental agency or department is hereby directed to accept for filing and/or recording any

and all documents and instruments necessary and appropriate to consummate the transactions

contemplated by the Asset Purchase Agreement. The Purchasers and the Debtors shall take such


                                                  25

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 26 of
                                             135



further steps and execute such further documents, assignments, and instruments as reasonably

requested by the other party to implement and effectuate the transactions contemplated in this

paragraph and in the Asset Purchase Agreement. All Claims and Interests existing as of the date

of this Order shall be forthwith removed and stricken as against the Purchased Assets effective

upon the Closing Date.

        30.    Except with respect to Assumed Liabilities and Permitted Encumbrances, including

as set forth on Schedule 4.7.1 to the Asset Purchase Agreement, if any person or entity that has

filed financing statements, mortgages, mechanic’s liens, tax liens, lis pendens, or other documents

or agreements evidencing Claims and Interests with respect to the Debtors and/or any of the

Purchased Assets does not deliver valid, duly-executed termination statements, instruments of

satisfaction, releases of liens and easements, and any other documents necessary for the purpose

of documenting the release of all Claims and Interests to the Purchasers and the Debtors prior the

Closing Date, (a) the Debtors and/or the Purchasers are hereby authorized to execute and file such

statements, instruments, releases, and other documents on behalf of such person or entity with

respect to any of the Purchased Assets, and/or (b) the Purchasers and/or the Debtors are hereby

authorized to file, register, or otherwise record a certified copy of this Order, which, once filed,

registered, or otherwise recorded, shall constitute conclusive evidence of the release of all interests

and liens in, solely against and solely with respect to the Purchased Assets. This Order is deemed

to be in recordable form sufficient to be placed in the filing or recording system of each and every

federal, state, and local governmental agency, department, or office.

        31.    Except as expressly set forth in the Asset Purchase Agreement or this Order, to the

greatest extent permitted under applicable law, the Purchasers shall have no liability or

responsibility for any liability or other obligation of the Debtors arising under or related to the


                                                  26

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 27 of
                                             135



Purchased Assets other than the Assumed Liabilities, Permitted Encumbrances (including as set

forth on Schedule 4.7.1 to the Asset Purchase Agreement), or as provided in this Order. Without

limiting the generality of the foregoing, and except as otherwise specifically provided in the Asset

Purchase Agreement or this Order, the Purchasers shall not be liable for any claims against the

Debtors or any of their predecessors or Affiliates, and the Purchasers shall have no successor

liabilities to the greatest extent permitted under applicable law of any kind or character whether

known or unknown as of the Closing Date, now existing or hereinafter arising, whether fixed or

contingent, with respect to the Debtors or any obligations of the Debtors arising prior to the Closing

Date, including, but not limited to, liabilities on account of any taxes arising, accruing, or payable

under, out of, or in connection with, or in any way relating to the operation of the business prior

to the Closing Date except as otherwise provided in the Asset Purchase Agreement or this Order,

and all parties are hereby forever barred, estopped, and permanently enjoined from asserting any

such claims against any Purchaser, its successors and assigns or against the Purchased Assets.

        32.    Following the Closing Date, no holder of any Claim or Interest in the Debtors shall

interfere with the applicable Purchaser’s title to or use and enjoyment of the Purchased Assets and

the Assumed Contracts based on or related to such Claim or Interest or any actions that the Debtors

have taken, or may take, in these Cases.

Back-Up Bidder

        33.    In the event the of a termination of the Asset Purchase Agreement, (i) the Back-Up

Bidder APA, including any exhibits, amendments, supplements, and modifications thereto, shall

be approved, and pursuant to section 363(b) of the Bankruptcy Code, the sale of the applicable

assets to the Back-Up Bidder free and clear of all Claims and Interests, and the transactions

contemplated thereby, shall hereby be approved, and this Order shall, with no further order


                                                 27

91654057v.11
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35       Page 28 of
                                            135



required from this Court apply to the Back-Up Bidder and the Back-Up Bidder APA with equal

force as it does to the Purchaser; and (ii) to the extent required by the Asset Purchase Agreement,

the Bid Procedures Order, and herein, the Purchaser shall be entitled to the payment of the Break-

Up Fee in the amount of $450,000.

        34.    The Qualified Overbidder reserves its rights pertaining to the sale of the Assets to

the extent the Asset Purchase Agreement has been modified by the Sellers and Buyer subsequent

to the closing of the auction conducted on April 15, 2021. To the extent the Qualified Overbidder

becomes the Buyer under the Asset Purchase Agreement due to the uncured default of the

Successful Bidder, the Qualified Overbidder reserves its rights as to payment of the Purchase Price

to the extent the Break Up Fee is not otherwise payable to the Successful Bidder.

        35.    The Debtors’ obligation, if any, to pay the Break-Up Fee shall survive the

termination of the Asset Purchase Agreement and shall be payable by the Debtors upon the terms

set forth in the Asset Purchase Agreement.

Additional Provisions

        36.    The consideration provided by the Purchasers for the Purchased Assets under the

Asset Purchase Agreement constitutes reasonably equivalent value and fair consideration under

the Bankruptcy Code and applicable non-bankruptcy law.

        37.    As specifically provided in the Asset Purchase Agreement, the Debtors will

cooperate with the Purchasers, and the Purchasers will cooperate with the Debtors, in a

commercially reasonable manner, in each case to ensure that the transaction contemplated in the

Asset Purchase Agreement is consummated, and the Debtors will make such modifications or

supplements to any bill of sale or other document executed in connection with the closing to

facilitate such consummation as contemplated by the Asset Purchase Agreement.


                                                28

91654057v.11
 Case 21-20111        Doc 448       Filed 04/21/21       Entered 04/21/21 14:43:35          Page 29 of
                                               135



        38.     This Court shall retain jurisdiction to enforce and implement the terms and

provisions of this Order and the Asset Purchase Agreement, including all amendments thereto, any

waivers and consents thereunder, except as otherwise provided therein, and of each of the

agreements executed in connections therewith in all respects, including, but not limited to,

retaining jurisdiction to (i) compel delivery of the Purchased Assets to the Purchasers free and

clear of all Claims and Interests, or compel the performance of other obligations owed by the

Debtors to the Purchasers, (ii) compel performance of any obligations owed to the Debtors, (iii)

resolve any disputes arising under or related to the Asset Purchase Agreement, except as otherwise

provided therein, (iv) interpret, implement, and enforce the provisions of this Order, and (v) protect

the Purchasers against claims made related to any of the Excluded Liabilities or Excluded Assets,

any Successor or Other Liabilities related to the Purchased Assets or the Assumed Contracts, or

any Claims and Interests asserted in the Debtors or the Purchased Assets, and (vi) require delivery

of any Assets or proceeds thereof by the Debtors to the Purchasers.

        39.     To the greatest extent permitted at law, the terms and provisions of the Asset

Purchase Agreement and this Order shall be binding in all respects upon (i) the Debtors, (ii) the

Debtors’ estates, (iii) all creditors of, and holders of equity interests in, the Debtors, (iv) all holders

of Liens or other Claims and Interests in, against, or on all or any portion of the Purchased Assets,

(v) all Contract counterparties, (vi) the Purchasers and all successors and assigns of the Purchasers,

(vii) the Purchased Assets, and (viii) all successors and assigns of each of the foregoing, including,

without limitation, any trustee subsequently appointed in the Chapter 11 Cases, or a Chapter 7

trustee appointed upon a conversion of one or more of these Chapter 11 Cases to a case under

Chapter 7 of the Bankruptcy Code. This Order shall inure to the benefit of the Debtors, their

estates and creditors, the Purchasers, and the respective successors and assigns of each of the


                                                    29

91654057v.11
 Case 21-20111          Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 30 of
                                                135



foregoing, including, without limitation, any trustee subsequently appointed in these Chapter 11

Cases or upon conversion to Chapter 7 under the Bankruptcy Code, and any Person seeking to

assert rights on behalf of any of the foregoing or that belong to the Debtors’ estates. The Asset

Purchase Agreement shall be binding in all respects upon the Debtors.

        40.        The failure specifically to include any particular provisions of the Asset Purchase

Agreement or its exhibits, schedules, or amendments in this Order shall not diminish or impair the

effectiveness of such provision, it being the intent of the Court that the Asset Purchase Agreement

and its exhibits, schedules, or amendments be authorized and approved in its entirety.

        41.        The Asset Purchase Agreement and any related agreements, documents, or other

instruments may be modified, amended, or supplemented in a writing signed by both parties, and

in accordance with the terms thereof, without further order of the Court, provided that such

modifications or amendments are non-material.

        42.        Nothing contained in any order entered in these Chapter 11 Cases subsequent to

entry of this Order, nor in any chapter 11 plans confirmed in these Cases, shall conflict with or

derogate from the provisions of the Asset Purchase Agreement or the terms of this Order.

        43.        The provisions of this Order are non-severable and mutually dependent.

        44.        To the extent applicable, the automatic stay pursuant to section 362 of the

Bankruptcy Code is hereby lifted with respect to the Debtors to the extent necessary, without

further order of the Court (i) to allow the Purchasers to give the Debtors any notice provided

for in the Asset Purchase Agreement, and (ii) to allow the Purchasers to take any and all actions

permitted by the Asset Purchase Agreement.

        45.        The Sale shall not be subject to any bulk sales laws or any similar laws of any state

or jurisdiction.


                                                    30

91654057v.11
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 31 of
                                             135



        46.    The Debtors and each other person having duties or responsibilities under the

Asset Purchase Agreement or this Order, and their respective agents, representatives, and

attorneys, are authorized and empowered to carry out all of the provisions of the Asset Purchase

Agreement, to take any action contemplated by the Asset Purchase Agreement or this Order, and

to issue, execute, deliver, file and record, as appropriate, such other contracts, instruments,

releases, deeds, bills of sale, assignments, or other agreements, and to perform such other acts as

are consistent with, and necessary or appropriate to, implement, effectuate and consummate the

Asset Purchase Agreement and this Order and the transactions contemplated thereby and hereby,

all without further application to, or order of, the Court. Without limiting the generality of the

foregoing, this Order shall constitute all approvals and consents, if any, required by applicable

business corporation law with respect to the implementation and consummation of the Asset

Purchase Agreement and this Order and the transactions contemplated thereby and hereby.

        47.    To the extent that any provision of this Order conflicts with the Asset Purchase

Agreement, this Order shall control.

        48.    After the Closing Date, the Debtors shall reasonably cooperate with the Purchasers

and the Purchases are authorized to file appropriate documentation with governmental authorities

reflecting a change in its name from Carla’s Pasta, Inc. to Old CP, Inc., and file a notice with this

Court reflecting the same, and thereafter the caption of these cases shall be




                                                 31

91654057v.11
    Case 21-20111       Doc 448       Filed 04/21/21         Entered 04/21/21 14:43:35             Page 32 of
                                                 135



                               UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF CONNECTICUT
                                      HARTFORD DIVISION

      In re:                                             )
                                                         )     Chapter 11
                              1
      OLD CP, INC., et al.,                              )
                                                         )     Case No. 21-20111 JJT
                                   Debtors.              )
                                                         )     (Jointly Administered)
1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax
identification number, are Old CP, Inc. (5847) and Suri Realty, LLC (5847). The Debtors' corporate headquarters
and service address is 50 Talbot Lane, South Windsor, Connecticut 06074.

          49.    This Order does not provide for a distribution of the Cash Purchase Price (net of

closing costs) or a determination of the rights of any parties asserting an interest in the net Cash

Purchase Price. Any distribution or use of the Cash Purchase Price will be subject to further order

of this Court. The Cash Purchase Price shall be held by the Debtors in a segregated, interest-bearing

debtor in possession account. This Order is without prejudice to the rights of the parties claiming

any interest in the net Cash Purchase Price, including with respect to adversary proceedings and

contested matters pending before this Court (the “Ongoing Litigation”), that relate to the pre-

petition conduct of the Debtors, the senior secured lenders and other secured and unsecured

creditors who are plaintiffs and defendants in any such litigation (the “Litigation Parties”), all of

such rights being expressly reserved to the Litigation Parties.

          50.    Notwithstanding the possible applicability of Bankruptcy Rule 4001(a)(3),

Bankruptcy Rule 6004(h), Bankruptcy Rule 6006(d) or otherwise, the terms and conditions of this

Order shall be immediately effective and enforceable upon its entry and the requirements of

Bankruptcy Rule 4001(a)(3), Bankruptcy Rule 6004(h) and Bankruptcy Rule 6006(d) are hereby

waived and the parties may consummate the transactions contemplated under the Asset Purchase

Agreement immediately upon entry.


                                                        32

91654057v.11
 Case 21-20111      Doc 448    Filed 04/21/21     Entered 04/21/21 14:43:35     Page 33 of
                                          135



        51.    This Order constitutes a final order for purposes of Bankruptcy Rules 5003 and

9021.

IT IS SO ORDERED.

DATED this ______ day of __________, 2021



                                           __________________________________________
                                           JAMES J. TANCREDI
                                           UNITED STATES BANKRUPTCY JUDGE




                                             33

91654057v.11
 Case 21-20111   Doc 448   Filed 04/21/21    Entered 04/21/21 14:43:35   Page 34 of
                                      135




                                    Exhibit A

                             Asset Purchase Agreement




                                        34

91654057v.11
 Case 21-20111     Doc 448   Filed 04/21/21     Entered 04/21/21 14:43:35   Page 35 of
                                        135



                                                                      Execution Version



              AMENDED AND RESTATED ASSET PURCHASE AGREEMENT


                                    by and among


                               CARLA’S PASTA, INC.
                              a Connecticut corporation,

                                          and

                               SURI REALTY, LLC,
                        a Connecticut limited liability company,

                                       as Sellers,

                                          and

                                 CP FOODS LLC,
                        a Wisconsin limited liability company,

                                          and

                             NFP REAL ESTATE LLC,
                        a Wisconsin limited liability company,

                               as Buyers and Assignees

                                          and

                           Natural Foods Partners, LLC,
                        a Wisconsin limited liability company,

                                      as Assignor


                              Dated as of March 26, 2021


                      (as amended and restated on April 19, 2021)




91659665v.5
 Case 21-20111             Doc 448            Filed 04/21/21              Entered 04/21/21 14:43:35                          Page 36 of
                                                         135



                                                 TABLE OF CONTENTS

I.      DEFINITIONS; CERTAIN INTERPRETIVE MATTERS. ............................................. 2
        1.1        Definitions.............................................................................................................. 2
        1.2        Interpretive Matters .............................................................................................. 10
        1.3        No Presumption Against Drafting Party .............................................................. 11
II.     PURCHASE AND SALE. ............................................................................................... 11
        2.1        Purchase and Sale of Assets ................................................................................. 11
        2.2        Purchase and Sale of Real Property ..................................................................... 17
        2.3        Purchase Price ...................................................................................................... 17
        2.4        Deposit ................................................................................................................. 18
III.    CLOSING. ....................................................................................................................... 19
        3.1        Closing Date......................................................................................................... 19
        3.2        Payments on the Closing Date ............................................................................. 19
        3.3        Closing Date Prorations ....................................................................................... 19
        3.4        Transfer Taxes ..................................................................................................... 19
        3.5        Allocation of Purchase Price ................................................................................ 20
IV.     REPRESENTATIONS AND WARRANTIES OF SELLERS........................................ 21
        4.1        Existence; Power.................................................................................................. 21
        4.2        Authorization; Enforceability .............................................................................. 21
        4.3        Governmental Authorization; No Conflict .......................................................... 21
        4.4        Permits ................................................................................................................. 21
        4.5        Intellectual Property ............................................................................................. 21
        4.6        Plans and Material Documents ............................................................................ 22
        4.7        Real Property ....................................................................................................... 22
        4.8        Employees and Contractors ................................................................................. 23
        4.9        Finders’ Fees ........................................................................................................ 23
        4.10       Title to and Condition of Assets .......................................................................... 23
        4.11       Taxes .................................................................................................................... 24
        4.12       Compliance with Laws ........................................................................................ 24
        4.13       Certain Material Contracts ................................................................................... 24
        4.14       Financial Statements ............................................................................................ 24
        4.15       Inventory .............................................................................................................. 24
        4.16       Regulatory Events ................................................................................................ 24
        4.17       Customers ............................................................................................................ 25
        4.18       Proceedings .......................................................................................................... 25
V.      REPRESENTATIONS AND WARRANTIES OF BUYERS. ........................................ 25
        5.1        Existence; Power.................................................................................................. 25
        5.2        Authorization; Enforceability .............................................................................. 25
        5.3        Governmental Authorization; No Conflict .......................................................... 25
        5.4        Adequate Funds ................................................................................................... 26
        5.5        Finders’ Fees ........................................................................................................ 26
        5.6        Bankruptcy ........................................................................................................... 26

                                                                      i
91659665v.5
 Case 21-20111            Doc 448            Filed 04/21/21               Entered 04/21/21 14:43:35                          Page 37 of
                                                        135



        5.7       Condition of Assets: Disclaimers......................................................................... 26
VI.     BANKRUPTCY MATTERS. .......................................................................................... 28
        6.1       Bankruptcy Court Approval ................................................................................. 28
        6.2       Bidding Procedures .............................................................................................. 28
        6.3       Backup Bidder ..................................................................................................... 28
        6.4       Sale Order ............................................................................................................ 29
VII.    ADDITIONAL AGREEMENTS. .................................................................................... 29
        7.1       Employee Matters ................................................................................................ 29
        7.2       Use of Name ........................................................................................................ 30
        7.3       Open Purchase Orders.......................................................................................... 30
        7.4       Collection of Accounts Receivable ...................................................................... 30
        7.5       Conduct of Business ............................................................................................ 30
        7.6       Efforts; Cooperation............................................................................................. 31
        7.7       Access to Information; Reporting ........................................................................ 31
        7.8       Further Assurances............................................................................................... 32
        7.9       Avoidance Actions ............................................................................................... 32
VIII.   CLOSING DELIVERABLES. ........................................................................................ 32
        8.1       Closing Deliverables of Sellers ............................................................................ 32
        8.2       Closing Deliverables of Buyers ........................................................................... 33
IX.     CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE. ................. 33
        9.1       Accuracy of Representations ............................................................................... 33
        9.2       Buyers' Performance ............................................................................................ 34
        9.3       Buyers' Deliveries ................................................................................................ 34
        9.4       Government Orders .............................................................................................. 34
        9.5       No Injunction ....................................................................................................... 34
        9.6       Entry of Sale Order .............................................................................................. 34
X.      CONDITIONS PRECEDENT TO BUYERS' OBLIGATION TO CLOSE. .................. 34
        10.1      Accuracy of Representations ............................................................................... 34
        10.2      Sellers’ Performance ............................................................................................ 34
        10.3      Sellers’ Deliveries ................................................................................................ 34
        10.4      Government Orders .............................................................................................. 35
        10.5      No Injunction ....................................................................................................... 35
        10.6      Entry of Sale Order .............................................................................................. 35
        10.7      Title ...................................................................................................................... 35
        10.8      Funding of Customer Rebates .............................................................................. 35
        10.9      No Material Adverse Effect ................................................................................. 35
XI.     TERMINATION. ............................................................................................................. 35
        11.1      Termination Events .............................................................................................. 35
        11.2      Effect of Termination ........................................................................................... 36
XII.    MISCELLANEOUS. ....................................................................................................... 37


                                                                     ii
91659665v.5
 Case 21-20111          Doc 448            Filed 04/21/21              Entered 04/21/21 14:43:35                         Page 38 of
                                                      135



        12.1    Survival ................................................................................................................ 37
        12.2    Notices ................................................................................................................. 37
        12.3    Amendments and Waivers ................................................................................... 38
        12.4    Expenses .............................................................................................................. 38
        12.5    Bulk Sales or Transfer Laws ................................................................................ 39
        12.6    Successors and Assigns........................................................................................ 39
        12.7    Entire Agreement ................................................................................................. 39
        12.8    Severability .......................................................................................................... 39
        12.9    No Third-Party Beneficiaries ............................................................................... 40
        12.10   Governing Law .................................................................................................... 40
        12.11   Consent to Jurisdiction......................................................................................... 40
        12.12   WAIVER OF JURY ............................................................................................ 40
        12.13   Counterparts ......................................................................................................... 40
        12.14   Time of the Essence ............................................................................................. 41




                                                                 iii
91659665v.5
 Case 21-20111     Doc 448    Filed 04/21/21     Entered 04/21/21 14:43:35   Page 39 of
                                         135



                                  LIST OF EXHIBITS
Exhibit A     Legal Description of Owned Real Property
Exhibit B     Form of Escrow Agreement


                                 LIST OF SCHEDULES
1.1           February 2021 Working Capital Schedule
2.1.1(b)      Seller Tangible Assets
2.1.1(o)      Specific Purchased Assets
2.1.2(q)      Specific Excluded Assets
2.1.5(a)      Desired Contracts
4.5           Registered Intellectual Property
4.6           Sellers’ Employee Plans
4.7.1         Real Estate Encumbrances
4.7.3         Tax Appeals
4.8           Employee Claims
4.10          Encumbrances
4.11          Taxes
4.12          Compliance with Laws
4.13          Material Contracts
4.14          Financial Statements
4.17          Material Customers
4.18          Proceedings




                                            iv
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21     Entered 04/21/21 14:43:35         Page 40 of
                                             135



              AMENDED AND RESTATED ASSET PURCHASE AGREEMENT

         This AMENDED AND RESTATED ASSET PURCHASE AGREEMENT (this
“Agreement”) as originally made and entered into on of March 26, 2021 by and among Carla’s
Pasta, Inc., a Connecticut corporation (“CPI”) and Suri Realty, LLC, a Connecticut limited
liability company (“Suri”, and together with CPI, the “Sellers”), and Natural Food Partners, LLC,
a Wisconsin limited liability company (the “Assignor”), and as amended and restated as of April
19, 2021, by and between Sellers and NFP Real Estate LLC, a Wisconsin limited liability company
and Affiliate of Assignor (“NFP RE”) and CP Foods LLC, a Wisconsin limited liability company
and Affiliate of Assignor (“CP Foods”, together with NFP RE the “Buyers”). CPI, Suri, Assignor,
NFP RE and CP Foods are each referred to individually as a “Party,” and collectively as the
“Parties.”

                                           RECITALS

        A.      CPI manufactures and sells private label and branded food products, including pasta
sheets, filled pasta, sauces, and appetizers for foodservice providers, retailers, and national
restaurant chains (the “Business”), operating from an approximately 152,613 square feet facility
(the “Facility”) located on two adjoining pieces of real property totaling approximately 19.85 acres
of land, with addresses of (a) 50 Talbot Lane, South Windsor, Connecticut 06610 and (b) 280
Nutmeg Road, South Windsor, Connecticut 06610, each as described on Exhibit A hereto (such
real property, together with the Facility, all other buildings, fixtures, structures and improvements
situated thereon and all easements, rights-of-way and other rights and privileges appurtenant
thereto, collectively, the “Real Property”).

        B.     Suri, a wholly-owned subsidiary of CPI, owns the Real Property.

        C.     On October 29, 2020, certain alleged creditors of Suri filed an involuntary
bankruptcy petition against Suri (the “Suri Bankruptcy Case”) in the United States Bankruptcy
Court for the District of Connecticut (the “Bankruptcy Court”) pursuant to Chapter 7 of title 11
of the United States Code (the “Bankruptcy Code”).

      D.     On December 17, 2020, the Bankruptcy Court entered an order converting the Suri
Bankruptcy Case to a voluntary case pursuant to Chapter 11 of the Bankruptcy Code.

        E.     On February 8, 2021, CPI filed a voluntary bankruptcy petition pursuant to Chapter
11 of the Bankruptcy Code in the Bankruptcy Court (the “CPI Bankruptcy Case” and, together
with the Suri Bankruptcy Case, the “Bankruptcy Cases”).

       F.     On March 9, 2021, the Bankruptcy Court entered an order (the “Sale Procedures
Order”) authorizing Sellers, among other things, to conduct a sale process for the Business and
the Real Property (the “Sale”), and approving procedures with respect thereto (the “Bidding
Procedures”).

       G.      In accordance with the Sale Procedures Order, Sellers now desire to sell the
Purchased Assets (as defined herein) on the terms and conditions contained in this Agreement,
including obtaining an order from the Bankruptcy Court pursuant to sections 105, 363, and 365 of
the Bankruptcy Code and Rules 4001, 6004, 6606 of the Federal Rules of Bankruptcy Procedures

                                                 1
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21     Entered 04/21/21 14:43:35         Page 41 of
                                             135



(the “Bankruptcy Rules”) authorizing the transactions contemplated hereunder, in form and
substance satisfactory to the Buyers (the “Sale Order”).

        NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the Parties hereby covenant and agree as follows:

                I. DEFINITIONS; CERTAIN INTERPRETIVE MATTERS.

      1.1     Definitions. For purposes of this Agreement, the following terms have the
meanings specified or referenced below.

               “Accrued PTO Liability” has the meaning set forth in Section 7.1.5.

                “Accounting Principles” means GAAP as in effect as of the date hereof, and only
        to the extent consistent with GAAP, the accounting methodologies, principles, policies,
        definitions, methods, practices, techniques and procedures used by the Sellers in preparing
        the Financial Statements and the February 2021 Working Capital Schedule.

               “Accounts Receivable” means any and all accounts, notes, trade and other
        receivables owed to either Seller (including, without limitation, any recapture amounts with
        customers), together with all security or collateral therefor and any interest or unpaid
        financing charges accrued thereon, including all Proceedings pertaining to the collection
        of amounts that are payable, or that may become payable, to either Seller with respect to
        products sold or services performed on or prior to the Closing Date.

                “Affiliate” of a Person means any other Person that directly or indirectly, through
        one or more intermediaries, controls, is controlled by, or is under common control with,
        such Person. The term “control” (including the terms “controlled by” and “under common
        control with”) means the possession, directly or indirectly, of the power to direct or cause
        the direction of the management and policies of a Person, whether through the ownership
        of voting securities, by contract or otherwise.

               “Agreement” has the meaning set forth in the introductory paragraph.

               “Allocation” has the meaning set forth in Section 3.5.1.

               “Alternative Transaction” means a sale of substantially all of the Purchased Assets
        to a Third Party (and not the Buyers), whether pursuant to the Auction or otherwise;
        provided, however, that a sale of the Purchased Assets to a Third Party shall not constitute
        an Alternative Transaction if such sale follows the termination of this Agreement as a result
        of a Buyers Default Termination.

                “Ancillary Agreements” means the Master Assignment, the IP Assignment and any
        other agreement executed in connection with Closing.

               “Applicable Law” means, with respect to any Person, any transnational, domestic
        or foreign federal, state, provincial, municipal or local law (statutory, common or
        otherwise), constitution, treaty, convention, ordinance, code, rule, regulation, Order,

                                                 2
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35       Page 42 of
                                            135



        injunction, judgment, decree, ruling or other similar requirement enacted, adopted,
        promulgated, enforced or applied by a Governmental Authority that is binding upon or
        applicable to such Person or its properties, as amended unless expressly specified
        otherwise.

              “Assignor” means Natural Food Partners, LLC, a Wisconsin limited liability
        company.

                “Assumed Contracts” means the Contracts that shall be assigned by either Seller
        to either Buyer pursuant to Section 365 of the Bankruptcy Code, the Sale Order (or other
        order of the Bankruptcy Court), and Section 2.1.5.

               “Assumed Liabilities” has the meaning set forth in Section 2.1.3.

               “Assumed Payroll” means up to $181,000 of Sellers’ payroll, employee related
        expenses for wages, overtime, PTO taken in the most recent week, employer payroll taxes,
        401k, 1099 wages, and fees paid to temp agencies accruing prior to the Closing Date, which
        applicable amounts, applicable payee(s) and applicable payment instructions shall be
        provided by Sellers to Buyers on or prior to the Closing.

               “Assumed Plan Liabilities” has the meaning set forth in Section 2.1.3(d).

               “Assumed Plans” has the meaning set forth in Section 7.1.4.

               “Auction” has the meaning set forth in the Bidding Procedures.

               “Avoidance Actions” has the meaning set forth in Section 2.1.1(n).

               “Backup Bidder” has the meaning set forth in the Bidding Procedures.

               “Bankruptcy Cases” has the meaning set forth in the Recitals.

               “Bankruptcy Code” has the meaning set forth in the Recitals.

               “Bankruptcy Court” has the meaning set forth in the Recitals.

               “Bankruptcy Rules” has the meaning set forth in the Recitals.

               “Bidding Procedures” has the meaning set forth in the Recitals.

               “Books and Records” has the meaning set forth in Section 2.1.1(f).

               “Break-Up Fee” means $450,000.

               “Business” has the meaning set forth in the Recitals.

                “Business Day” means any day other than a Saturday or Sunday or a holiday in the
        State of Connecticut.


                                                3
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 43 of
                                             135



               “Buyers” has the meaning set forth in the introductory paragraph.

               “Buyers Default Termination” has the meaning set forth in Section 11.2.4.



                “Cash and Cash Equivalents” means all cash and cash equivalents (including (i)
        any cash that is collateralizing any letters of credit issued pursuant to any credit agreement
        or facility, (ii) marketable securities, (iii) short-term investments and (iv) checks, ACH
        transactions or other wire transfers or drafts deposited or available for deposit, and net of
        issued but uncleared checks or drafts written or issued by either Seller.

               “Cash Purchase Price” has the meaning set forth in Section 2.3.1.

               “Claim” has the meaning set forth in Section 101(5) of the Bankruptcy Code.

               “Closing” has the meaning set forth in Section 3.1.

               “Closing Certificate” has the meaning set forth in Section 2.3.2.

               “Closing Date” has the meaning set forth in Section 3.1.

               “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985
        (as amended) and Section 4980B of the Code.

                “Code” means the United States Internal Revenue Code of 1986 (as amended) and
        the regulations promulgated thereunder.

                “Confidentiality Agreement” means that certain confidentiality agreement
        executed by either Seller and Buyer’s Representative on October 9, 2020, and the joinder
        to such Agreement executed by Assignor on October 19, 2020.

                “Contract” means any agreement, contract, purchase order, lease, deed, license,
        instrument, commitment, undertaking or obligation (in each case, whether written or oral)
        that is legally binding, in each case as amended, supplemented, modified, restated, or
        extended from time to time, an including without limitation all exhibits, schedules,
        addenda, and other attachments thereto.

                “Copyright” means any copyright, any copyrightable work, any work of
        authorship, any moral rights related to any of the foregoing, any registration or recording
        of any copyright, copyrightable work or work of authorship, and any application in
        connection therewith, including any such registration, recording, or application in the
        United States Copyright Office or in any similar office or agency of the United States, any
        State thereof, or any other jurisdiction, and any renewal of any of the foregoing.

               “CPI” has the meaning set forth in the introductory paragraph.

               “CPI Bankruptcy Case” has the meaning set forth in the Recitals.


                                                  4
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35          Page 44 of
                                              135



                “Cure Amounts” has the meaning set forth in Section 2.1.5(a).

                “Cure Amounts Cap” has the meaning set forth in Section 2.1.5(a).

                “Deposit” has the meaning set forth in Section 2.4.

                “Desired Contracts” has the meaning set forth in Section 2.1.5(a).

                “Encumbrances” means any mortgage, deed of trust, hypothecation, assignment,
        preemptive purchase right, charge, Judicial Lien, community property interest, right-of
        way, easement, covenant, condition, equitable interest, Lien, option, pledge, security
        interest, instrument, right of first refusal or restriction of any kind, including any restriction
        on use, voting, transfer, receipt of income or exercise of any other attribute of ownership.

               “Environmental Law” means any Law relating to pollution, the protection of
        human health and safety (with respect to exposure to Hazardous Materials), the
        environment, or natural resources or the release, manufacture, processing, treatment,
        storage, disposal or handling of, or exposure to, Hazardous Materials.

              “Environmental Liabilities and Obligations” means all Liabilities arising from any
        impairment, impact or damage to the environmental, health or safety, or any failure to
        comply with any Environmental Law.

                “Escrow Agent” has the meaning set forth in Section 2.4.

                “Escrow Agreement” has the meaning set forth in Section 2.4.

              “ERISA” means the Employee Retirement Income Security Act of 1974, as
        amended.

                “ERISA Affiliate” means all employers (whether or not incorporated) that would
        be treated together with any Seller or any of its Affiliates as a “single employer” within the
        meaning of Section 414 of the Code or Section 4001 of ERISA.

                “Excluded Assets” has the meaning set forth in Section 2.1.2.

                “Excluded Liabilities” has the meaning set forth in Section 2.1.4.

               “Excluded Contract” means all Contracts of either Seller other than the Assumed
        Contracts.

                “Facility” has the meaning set forth in the Recitals.

               “February 2021 Working Capital Schedule” means the calculation of Working
        Capital as of February 27, 2021 as attached hereto as Schedule 1.1.

               “Final Order” means an order of any court or tribunal, which has not been stayed,
        appealed, amended, reversed, modified, or vacated, and the time for which any appeal has
        expired.

                                                    5
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 45 of
                                             135



                “GAAP” means generally accepted accounting principles in effect from time to
        time in the United States of America, applied on a consistent basis.

               “Governmental Authority” means any court or tribunal in any jurisdiction
        (domestic or foreign) or any federal, tribal, state, parish, county, municipal or other
        governmental or quasi-governmental, administrative or regulatory body, agency, authority,
        department, board, commission, bureau, official or other authority or instrumentality.

                “Hazardous Materials” means any waste, chemical substance or product or other
        substance (i) that is listed, defined, designated or classified as or otherwise determined to
        be, hazardous, radioactive, infectious, toxic or a pollutant or contaminant under or pursuant
        to any environmental Law or (ii) the generation, handling, recycling, use, treatment,
        storage, transportation, release, disposal or exposure of or to which is subject to regulation
        under any environmental Law, including any admixture or solution thereof and specifically
        including petroleum and all derivatives thereof and synthetic substitutes therefore,
        chlorides, naturally occurring radioactive material or “N.O.R.M.” and asbestos or asbestos-
        containing materials.

                “Indebtedness” of any Person means, without duplication, (a) the interest in respect
        of, principal of and premium (if any) in respect of (x) indebtedness of such Person for
        money borrowed, and (y) indebtedness evidenced by notes, debentures, bonds or other
        similar instruments for the payment of which such Person is responsible or liable, (b) all
        obligations of such Person under leases required to be capitalized in accordance with
        GAAP, (c) all obligations of such Person for the reimbursement of any obligor on any letter
        of credits, banker’s acceptance or similar credit transactions, and (d) all obligations of the
        type referred in clauses (a) through (c) of any Person for the payment of which such Person
        is responsible or liable, directly or indirectly, as obligor, guarantor, surety or otherwise,
        including guarantees of such obligations.

                “Information” has the meaning provided in the Confidentiality Agreement.

                “Insider” has the meaning set forth in Section 101(31) of the Bankruptcy Code.

               “Intellectual Property” means any Copyright, Patent, Trademark, trade secret,
        know-how, software, rights in data and databases, inventions (whether patentable or not),
        or any other similar type of proprietary right or intellectual property right.

                “Inventory” has the meaning set forth in Section 2.1.1(c).

               “IP Assignment” means mans the Intellectual Property Assignment in the form to
        be mutually agreed by the Parties prior to the Closing (which mutual agreement shall not
        be unreasonably withheld, delayed or conditioned).

                “Judicial Lien” has the meaning set forth in Section 101(36) of the Bankruptcy
        Code.




                                                  6
91659665v.5
 Case 21-20111        Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35          Page 46 of
                                             135



               “Knowledge” means the actual knowledge of Carla Squatrito and Sandro Squatrito,
        and the knowledge that each such Person would have reasonably obtained after making
        reasonable inquiry with respect to the particular matter in question.

                “Law” means any applicable federal, state, county, city, municipal, foreign, or other
        governmental statute, law, rule, regulation, ordinance, order, code, or requirement
        (including pursuant to any settlement agreement or consent decree) and any permit or
        license granted under any of the foregoing, or any requirement under the common law.

                “Liability” means any and all Claims, debts, Indebtedness, Encumbrances, losses,
        damages, adverse claims, liabilities, fines, surcharges, penalties, duties, responsibilities,
        obligations and expenses (including reasonable attorneys’ fees and reasonable costs of
        investigation and defense) of any kind, character, or description, whether known or
        unknown, direct or indirect, fixed, absolute or contingent, matured or unmatured, accrued
        or unaccrued, asserted or unasserted, ascertained or ascertainable, disputed or undisputed,
        liquidated or unliquidated, secured or unsecured, joint or several, vested or unvested,
        executory, determined, determinable, in contract, tort, strict liability, or otherwise, or
        otherwise due or to become due.

               “Lien” has the meaning set forth in Section 101(37) of the Bankruptcy Code.

               “Master Assignment” means mans the Master Assignment, Bill of Sale, Deed, and
        Conveyance in the form to be mutually agreed by the Parties prior to the Closing (which
        mutual agreement shall not be unreasonably withheld, delayed or conditioned).

                “Material Adverse Effect” means any circumstance, condition, occurrence, event
        that, individually or in the aggregate (i) would be reasonably expected to prevent or
        materially delay beyond the Outside Date or materially impair any Seller’s ability to
        consummate the transactions contemplated by this Agreement, or (ii) would be reasonably
        expected to have, a material adverse effect on the Purchased Assets or the Business taken
        as a whole; provided, however, that in no event shall any circumstance, condition,
        occurrence, event or change arising out of any of the following, alone or in combination,
        be deemed to constitute, or be taken into account, in determining whether there has been,
        or would be, a Material Adverse Effect: (a) changes in the economy, market, financial or
        capital markets or regulatory or political conditions in general but that do not have a
        disproportionate effect on Sellers relative to other participants in the industry in which the
        Sellers conduct the Business; (b) terrorism, war or the outbreak of hostilities or natural
        disasters; (c) changes that affect generally the industry in which Sellers operate but that do
        not have a disproportionate effect on Sellers relative to other participants in the industry in
        which Sellers conduct the Business; (d) any state of facts, circumstance, condition, event,
        change, development, occurrence, result or effect to the extent directly or indirectly
        resulting from COVID-19 or any other pandemic; (e) changes in any Applicable Law or
        GAAP; or (f) the commencement of the Bankruptcy Cases.

               “Material Customers” has the meaning set forth in Section 4.17.

               “Most Recent Financial Statements” has the meaning set forth in Section 4.14.


                                                  7
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 47 of
                                             135



               “OFAC” has the meaning set forth in Section 4.7.7.

               “OFAC Order” has the meaning set forth in Section 4.7.7.

               “Offeree” has the meaning set forth in Section 7.1.1.

               “Order” means any award, writ, injunction, judgment, stay, temporary restraining
        order, order, decree or other restraint entered, issued, made or rendered by any
        Governmental Authority.

               “Outside Date” has the meaning set forth in Section 11.1.2.

               “Party” or “Parties” has the meaning set forth in the introductory paragraph.

                ”Patents” means any letters patent, applications for letters patent, statutory
        invention registrations, registered designs, and similar or equivalent rights in inventions
        and designs, and any reissues, divisionals, continuations, continuations-in-part, reissues,
        re-examinations, renewals, provisional, and extensions thereof, including any patents or
        patent applications in the United States Patent and Trademark Office, the World
        Intellectual Property Organization, or any similar office or agency in any other jurisdiction.

               “Permits” has the meaning set forth in Section 2.1.1(e).

                 “Permitted Encumbrances” means: (i) statutory Liens for current Property Taxes
        and assessments not yet due and payable, including, without limitation, liens for ad valorem
        Taxes and statutory liens not yet due and payable, (ii) discrepancies, conflicts in boundary
        lines, shortage in area, encroachments, strips, gaps or gores between adjacent lots or parcels
        and any other state of facts that would be shown on any accurate survey prepared by a
        professionally licensed land surveyor that, individually and in the aggregate, do not and
        will not materially interfere with the use and operation of the Real Property or the Business,
        (iii) any easements, rights of way, covenants and conditions of record that would be shown
        on any current title report prepared by a professionally licensed title company, including,
        without limitation, (A) standard, pre-printed exclusions from coverage; (B) such exclusions
        that would be revealed under such title report, that, individually and in the aggregate, do
        not and will not materially interfere with the use and operation of the Real Property or the
        Business; (C) Encumbrances that constitute Assumed Liabilities (including Encumbrances
        under the Assumed Contracts); (D) landlords’, carriers’, warehousemens’, mechanics’,
        suppliers’, materialmens’, repairmens’ liens or other like Encumbrances arising in the
        ordinary course of business with respect to amounts not yet overdue and any other
        Encumbrances that will be irrevocably released in full (of record, as appropriate) on or
        prior to the Closing; (iv) the Encumbrances arising from the UCC-1 financing statements
        filed by the following parties: (X) U.S. Bank Equipment Finance (filing #0003204785);
        (Y) Raymond Leasing Corporation (filing #0003229271); (Z) Wells Fargo Bank, N.A.
        (filing #s 0003326626, 0003415141); and/or (v) Encumbrances arising by, through or
        under Buyers’ financing for the transactions contemplated hereby, if any. For the avoidance
        of doubt, the alleged mechanic’s liens asserted by The Dennis Engineering Group, LLC
        and Elm Electrical with respect to the Real Property shall not be, and shall not be deemed
        to be, Permitted Encumbrances.

                                                  8
91659665v.5
 Case 21-20111        Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35          Page 48 of
                                             135



                “Person” means any individual, corporation (including any non-profit corporation),
        partnership, limited liability company, joint venture, estate, trust, association, organization
        or other entity or Governmental Authority.

               “Pre-Closing Tax Period” means any taxable period ending on or before the
        Closing Date and, with respect to any taxable period beginning before and ending after the
        Closing Date, the portion of such taxable period ending on and including the Closing Date.

              “Prepayments” means (i) prepaid expenses held as current assets on Sellers’ Books
        and Records, and (ii) cash in advance paid to Sellers’ suppliers which are reflected as
        payments towards future accounts payable on the Books and Records.

                “Proceeding” means any Claim, action, arbitration, audit, appeal, petition, inquiry,
        investigation, complaint, hearing, litigation, suit, or other dispute (whether civil, criminal
        or administrative) commenced, brought, conducted, or heard by or before any
        Governmental Authority or arbitrator.

               “Property Taxes” means all real property Taxes and amounts paid to any
        governmental authority deemed by agreement to constitute real property Taxes and
        recapture or reimbursement obligations with respect to any abatement of real property
        Taxes or other benefit granted by any governmental authority with respect to real property
        Taxes.

               “Purchase Price” has the meaning set forth in Section 2.3.1.

               “Purchased Assets” has the meaning set forth in Section 2.1.1.

               “Real Property” has the meaning set forth in the Recitals.

                “Representatives” means, with respect to any Person, any and all directors, officers,
        employees, consultants, financial advisors, counsel, accountants and other agents of such
        Person.

               “Sale” has the meaning set forth in the Recitals.

               “Sale Order” has the meaning set forth in the Recitals.

               “Sale Procedures Order” has the meaning set forth in the Recitals.

               “Seller” or “Sellers” has the meaning set forth in the introductory paragraph.

               “Seller Employees” has the meaning set forth in Section 4.6.

               “Sellers’ Employee Plans” has the meaning set forth in Section 4.6.

               “Seller Marks” has the meaning set forth in Section 7.2.

               “Seller Tangible Property” has the meaning set forth in Section 2.1.1(b).


                                                  9
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 49 of
                                              135



               “Stalking Horse” has the meaning set forth in Section 6.1.2.

               “Successful Bidder” has the meaning set forth in the Bidding Procedures.

               “Suri” has the meaning set forth in the introductory paragraph.

               “Suri Bankruptcy Case” has the meaning set forth in the Recitals.

                ”Tax” or “Taxes” (and with correlative meaning, “Taxable”, “Taxation”
        “Taxing”) means all federal, state, local or foreign taxes, including all net income, gross
        receipts, capital, sales, use, ad valorem, value added, transfer, franchise, profits, inventory,
        capital stock, license, withholding, payroll, employment, social security, unemployment,
        excise, severance, stamp, occupation, real property, personal property, unclaimed property
        and estimated taxes or other tax of any kind whatsoever, including any interest, penalties
        and additions thereto and recapture or reimbursement obligations with respect to any tax
        abatement or other tax benefit, whether disputed or not, and including any amounts paid to
        any governmental entity and deemed by agreement with that entity to constitute taxes and
        any obligation to indemnify or otherwise assume or succeed to the tax liability of any other
        Person.

                “Tax Returns” means any return, declaration, report, estimate, information return
        and statement filed or required to be filed in respect of any Taxes (including any attachment
        thereto or amendment thereof).

                “Third Party” means any Person other than Sellers, Buyers, Assignor, or any of
        their respective Affiliates.

                ”Trademarks” means any trademark, trade name, corporate name, business name,
        domain name, trade style, trade dress, service mark, logo, source identifier, business
        identifier, or design of like nature, and all goodwill associated therewith, any registration
        of the foregoing, and any application in connection therewith, including any such
        registration or application in the United States Patent and Trademark Office or in any
        similar office or agency of the United States, any State thereof, or any other jurisdiction,
        and all extensions or renewals of any of the foregoing.

               “Transfer Taxes” has the meaning set forth in Section 3.4.

               “Transferred Employee” has the meaning set forth in Section 7.1.1.

                “WARN Act” means the federal Worker Adjustment and Retraining Notification
        Act, 29 U.S.C. § 2101 et seq. (1988) (as amended) and any similar state or local “mass
        layoff” or “plant closing” laws.

                “Working Capital” means the Prepayments, Accounts Receivable, and Inventory
        as of the Closing Date, as calculated in accordance with the Accounting Principles.

       1.2     Interpretive Matters. Unless the context requires otherwise, (i) all references to
Sections, Articles, Exhibits, or Schedules are to Sections, Articles, Exhibits, or Schedules of or to

                                                  10
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 50 of
                                              135



this Agreement, (ii) each accounting term not otherwise defined in this Agreement has the meaning
commonly applied to it in accordance with GAAP, (iii) words in the singular include the plural
and vice versa, (iv) all references to $ or dollar amounts are to lawful currency of the United States,
(v) unless otherwise specified, the term “day” or “days” refers to calendar days, (vi) the pronoun
“his” refers to the masculine, feminine, and neuter, (vii) the words “herein,” “hereby,” “hereof,”
“hereunder,” and other words of similar import refer to this Agreement as a whole and not to any
particular Section, Article, or other subdivision, and (viii) the term “including” means “including
without limitation.”

        1.3     No Presumption Against Drafting Party. No provision of this Agreement will be
interpreted in favor of, or against, any of the Parties by reason of the extent to which any such
Party or its counsel participated in the drafting of this Agreement or by reason of the extent to
which any such provision is inconsistent with any prior draft of this Agreement or any provision
of this Agreement.

                                   II. PURCHASE AND SALE.

        2.1    Purchase and Sale of Assets.

                2.1.1 Purchased Assets. Subject to the terms and conditions set forth in this
Agreement, at the Closing, Sellers hereby sell, convey, assign, transfer and deliver to the Buyers,
and the respective Buyer identified below hereby accepts, purchases, acquires, assumes and take
delivery of, all right, title and interest in and to all rights, properties and assets of Sellers, real,
personal or mixed, tangible or intangible, of every kind and description, except for the Excluded
Assets (collectively, the “Purchased Assets”) free and clear of all Claims and Encumbrances
(other than Permitted Encumbrances), as set forth herein, including without limitation the
following:

                        (a)    the Real Property and all improvements thereto (subject to Section
2.2); the Parties understand and agree that that NFP RE shall be the sole buyer of the Real Property,
and that, subject to any Desired Contracts to be assumed by NFP RE in accordance with Section
2.1.5, CP Foods shall be the sole buyer of all Purchased Assets other than the Real Property;

                     (b)    all furniture, fixtures, equipment, machinery, tools, vehicles, office
equipment, supplies, computers, telephones and other tangible personal property (the “Seller
Tangible Property”), including, without limitation, the Seller Tangible Property set forth on
Schedule 2.1.1(b);

                       (c)    all inventory, finished goods, raw materials, work in progress,
packaging, supplies, parts and other inventories (collectively, “Inventory”), and all open purchase
orders with suppliers for such Inventory;

                       (d)     all Assumed Contracts (subject to Section 2.1.5);

                        (e)    all permits, licenses, registrations, consents, approvals, certificates,
variances or other authorizations relating to the Purchased Assets or the Business (the “Permits”),
to the extent transferrable;


                                                  11
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35       Page 51 of
                                             135



                        (f)     all books and records of Sellers, including without limitation books
of account, ledgers and general, financial and accounting records, machinery and equipment
maintenance files, customer lists, customer purchasing histories, price lists, distribution lists,
supplier lists, production data, quality control records and procedures, customer complaints and
inquiry files, research and development files, records and data (including all correspondence with
any Governmental Authority), sales material and records (including pricing history, total sales,
terms and conditions of sale, sales and pricing policies and practices), Tax Returns (other than
income Tax Returns), strategic plans, internal financial statements, marketing and promotional
surveys, material and research and files relating to the Intellectual Property (the “Books and
Records”); provided, however, that “Books and Records” shall not include the originals of Sellers’
minute books, stock books and Tax Returns and Sellers shall retain a copy of the Books and
Records for the purposes set forth at Section 7.7;

                         (g)    the amount of and all rights to any proceeds received by either
Seller, including all insurance recoveries and recoveries from other Third Parties, in respect of, in
connection with, or arising from (i) the loss, destruction or condemnation of any Purchased Assets
or relating to the Purchased Assets or any Transferred Employee, in each case, whether occurring
prior to, on or after the Closing or (ii) any Assumed Liabilities;

                       (h)     all Prepayments;

                        (i)     all Intellectual Property (including, without limitation, the
Registered Intellectual Property), all licenses and sublicenses granted and obtained with respect
thereto, and rights thereunder, all income, royalties and payments receivable in respect thereof, all
rights to assert, defend, sue, and recover damages for any past, present and future infringement,
misuse, misappropriation, impairment, unauthorized use or other violation of any rights in or to
any such Intellectual Property and any and all corresponding rights that have been, now or hereafter
may be secured throughout the world with respect to any Intellectual Property;

                       (j)     all phone and telecopy numbers, websites, domain names and email
addresses of the Sellers associated with the Purchased Assets or the Business;

                      (k)   all goodwill and other intangible assets associated with the
Purchased Assets and the Business, including all customer relationships, and all information and
documents related thereto;

                       (l)     all rights and assets related to the Assumed Plans, if any;

                       (m)     all Accounts Receivable;

                      (n)    all avoidance actions or similar causes of action arising under
sections 544 through 553 of the Bankruptcy Code, including any proceeds thereof, related to the
Purchased Assets or the Business including, but not limited to, all claims arising under section 547
of the Bankruptcy Code related to payments for goods or services delivered or provided to the
Facility (the “Avoidance Actions”); and

                       (o)     any assets identified on Scheduled 2.1.1(o).


                                                  12
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 52 of
                                             135



             2.1.2 Excluded Assets. The following assets of Sellers (collectively, the
“Excluded Assets”) shall be retained by Sellers, and are not being sold or assigned to Buyers
hereunder:

                      (a)   Sellers’ rights under this Agreement, the Ancillary Agreements, and
the Confidentiality Agreement;

                        (b)   any amounts (including the Purchase Price) paid or payable to either
Seller pursuant to this Agreement, the Ancillary Agreements, and the Confidentiality Agreement;

                       (c)     all Cash and Cash Equivalents;

                       (d)     [Intentionally Omitted]

                        (e)    all (i) taxpayer and other identification numbers, corporate seals,
corporate organizational records, all minute books, stock transfer books and other documents
relating to the organization, maintenance, and existence of either Seller as a corporation or a
limited liability company, as applicable (ii) original Tax, accounting and financial records which
pertain exclusively to the Excluded Assets, and (iii) such other files, books and records which
pertain exclusively to the Excluded Assets or to the formation, existence or capitalization of either
Seller or of any other Person;

                       (f)     all personal effects not related to the Business;

                       (g)     all Contracts that are not Assumed Contracts;

                        (h)     all set-off rights to claims filed or asserted in the Chapter 11 Case
(except to the extent arising in connection with an Assumed Contract which is subject to cure);

                       (i)     any rights, claims (including warranty claims or indemnities) or
causes of action of either Seller, solely to the extent relating to any Excluded Asset or Excluded
Liability;

                       (j)     all insurance policies of Sellers, any prepaid insurance premiums
and any rights or claims or proceeds arising from such policies, solely to the extent relating to any
Excluded Asset or Excluded Liability;

                        (k)     all Tax refunds, Tax creditors and other Tax benefits which are
related to Sellers’ operation of the Business prior to the Closing;

                      (l)    any records which Sellers are legally required to retain in its
possession and any records related to Excluded Assets;

                        (m)      personnel records for Seller Employees who are not Transferred
Employees and, to the extent the transfer of such records (whether directly or by means of the sale
of a Seller) to Buyers or their affiliates is prohibited by applicable Law, for Transferred Employees,
and all organizational documents and minute books of the Seller;



                                                 13
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 53 of
                                              135



                        (n)     all equity interests or securities of any Seller;

                        (o)     all Sellers’ Employee Plans that are not Assumed Plans;

                        (p)     Sellers’ attorney-client and work-product privileges; and

                        (q)     such other assets of Sellers listed on Schedule 2.1.2(q).

              2.1.3 Assumed Liabilities. Subject to the terms and conditions set forth in this
Agreement, at the Closing, Buyers hereby assume and agree to pay, perform, fulfill and discharge
when due, from and after the Closing Date, only the following liabilities (collectively, the
“Assumed Liabilities”) and no other Liabilities:

                       (a)     all liabilities and obligations of either Seller, if any, relating to the
Purchased Assets that arise after the Closing Date and solely to the extent that such liabilities and
obligations arise in connection with such Buyer’s ownership or operation of the Purchased Assets
after the Closing Date;

                       (b)    all of either Seller’s liabilities under the Assumed Contracts to the
extent required to be performed from and after the Closing, and all Cure Amounts associated with
such Assumed Contracts;

                      (c)     the Accrued PTO Liability for the Transferred Employees under
Section 7.1 and such other obligations set forth in Section 7.1.2;

                        (d)     the Assumed Payroll; and

                       (e)    all liabilities arising from and after the Closing under the Assumed
Plans, if any (the ”Assumed Plan Liabilities”); provided, however, that, for avoidance of doubt,
the Assumed Plan Liabilities shall not include any liabilities or obligations arising with respect to
or in connection with the Assumed Plans to the extent such liabilities or obligations arose prior to
the Closing Date or with respect to any Seller Employee who does not become a Transferred
Employee.

        Notwithstanding the foregoing and for avoidance of doubt, Assumed Liabilities shall not
include any Liability that constitutes an Excluded Liability or any Liability relating to or arising
out of any violation of any Applicable Law by, or any Claim against, any Seller or any breach,
default or violation by any Seller of or under any Assumed Contracts, other than the Cure Amounts.
From and after Closing, Sellers shall have no liability or obligation with respect to any of the
Assumed Liabilities.

                2.1.4 Excluded Liabilities. Notwithstanding any provision in this Agreement to
the contrary, Buyers shall not assume and shall not be responsible to pay, perform or discharge
any Liabilities of any Seller or any of its Affiliate of any kind or nature whatsoever other than the
Assumed Liabilities (the “Excluded Liabilities”), and Sellers shall be solely and exclusively liable
for all such Liabilities, including, without limitation, the following Liabilities (which shall
constitute Excluded Liabilities):


                                                  14
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35          Page 54 of
                                              135



                       (a)     all Liabilities of any Seller arising or incurred in connection with the
negotiation, preparation, investigation, performance of this Agreement, the Ancillary Agreements
and the transactions contemplated hereby and thereby, including, without limitation, fees and
expenses of any and all counsel, accountants, consultants, advisers, investment bankers, brokers,
finders or others;

                      (b)    all Liabilities arising out of relating to otherwise in respect of the
Purchased Assets or the Business arising prior to the Closing, other than as expressly identified in
Section 2.1.3;

                        (c)    all Liabilities of Sellers relating to or otherwise arising, whether
before, on or after the Closing, out of, or in connection with, any of the Excluded Assets;

                        (d)     all Liabilities of Sellers for Indebtedness;

                        (e)    all (i) Liabilities of Sellers for any Taxes (other than Transfer
Taxes), (ii) Taxes arising from or in connection with any Excluded Assets, and (iii) Taxes relating
to the Business, the Purchased Assets or the Assumed Liabilities for any Pre-Closing Tax Period;

                        (f)    all Liabilities of Sellers in respect of Contracts to which any Seller
is party or is otherwise bound that are not Assigned Contracts;

                         (g)     except solely for the Assumed Plan Liabilities, if any, and Accrued
PTO Liability, all Liabilities with respect to employment or other provision of services,
compensation, severance, benefits or payment of nature owed to any current or former employee,
officer, director, member, partner or independent contractor of any Seller or any ERISA Affiliate
(or any beneficiary or dependent of any such individual) that (i) arises out of or relates to the
employment, service provider or other relationship between any Seller or any ERISA Affiliate and
any such individual, including, but not limited to, the termination of such relationship, (ii) arises
out of or relates to any Sellers’ Employee Plan, or (iii) arises out of or relates to events or conditions
occurring on or before the Closing Date;

                        (h)     all Liabilities of any Seller to any of its equity holders with respect
to dividends, distributions, redemption of interests, option payments or otherwise; and

                      (i)    to the maximum extent permitted under Applicable Law, all
Environmental Liabilities and Obligations;

                       (j)     all Liabilities arising out of, in respect of or in connection with
failure by any Seller or any of its Affiliates to comply with any Applicable Law or Order; and

                         (k)     all Liabilities in respect of any pending or threatened Proceeding
arising out of, relating to or otherwise in respect of the operation of the Business or the Purchased
Assets to the extent such Proceeding relates to such operation on or prior to the Closing Date
(including, without limitation, any and all Liabilities arising out of any workplace accident or
similar incident occurring prior to the Closing Date).



                                                   15
91659665v.5
 Case 21-20111         Doc 448    Filed 04/21/21       Entered 04/21/21 14:43:35         Page 55 of
                                             135



               2.1.5    Procedures for Assumption and Assignment of Assumed Contracts.

                        (a)     Schedule 2.1.5(a) sets forth a complete list as of the date hereof of
all Contracts that Buyers intend to assume at the Closing (the “Desired Contracts”). One (1)
business day prior to the Closing, the Buyers shall identify to Sellers the applicable Buyer that will
be assigned each of the Desired Contracts. Upon Closing, subject to the terms and conditions
hereof, the Seller that is party to each such Desired Contract will assign to the applicable Buyer
the Desired Contracts it will assume, and such Buyer will assume all Assumed Liabilities
thereunder, and at such time as is required by the Bankruptcy Court in the Sale Order, such Buyer
shall pay cash or other acceptable consideration to the Third Party (or parties) to the applicable
Assumed Contract in order to cure the monetary defaults and satisfy any pecuniary obligations of
such Seller (or obtain waivers with respect thereto) or, if applicable, such other lesser amount as
may be mutually agreed by such Buyer and the applicable counter-party to such Assumed Contract
(the “Cure Amounts”); provided, however, that, unless such Buyer agree otherwise, Buyers’ total
aggregate Cure Amounts shall not exceed $2,099,311.19 (the “Cure Amounts Cap”).

                       (b)     At any time prior to entry of the Sale Order, Buyers will have the
right to provide written notice to Sellers of Buyers’ election to designate a Desired Contract as an
Excluded Contract (other than any of the contracts of Sodexo, Foodbuy, or Aramark, which shall
not be Excluded Contracts), and upon such designation in writing such Desired Contract will
constitute an Excluded Contract and Excluded Asset (and, if applicable, will cease to constitute a
Purchased Asset).

                        (c)     At any time prior to the entry of the Sale Order, Buyers will have
the right to provide written notice to Sellers of Buyers’ election to designate a Contract as a Desired
Contract, and upon such designation in writing, and subject to the requirements of clause (d) below,
such Contract will constitute a Purchased Asset and Assumed Contract and will be conveyed to
the identified Buyer under this Agreement at Closing (and, if applicable, will cease to constitute
an Excluded Asset), so long as (A) such Contract is added to the Assumed Contracts prior to the
entry of any Order of the Bankruptcy Court approving the rejection of such Contract, and (B) the
assumption and assignment of such Contract has been or is approved by the Bankruptcy Court
(including through the Sale Order).

                       (d)     With respect to each Desired Contract, Buyers have delivered within
twenty four (24) hours of being declared by Sellers as the Successful Bidder information Buyers
believe to be sufficient to demonstrate Buyers’ adequate assurance of the future performance by
Buyers of each such Desired Contract as required under Section 365 of the Bankruptcy Code,
which information Sellers will be permitted to disseminate to any Third Party that is a party to any
Desired Contract. In the event Buyers cannot demonstrate adequate assurance of future
performance with respect to a Desired Contract, such Desired Contract shall become an Excluded
Contract, provided, however, that any dispute over the Buyers’ satisfaction of the foregoing
requirement, to the extent not consensually resolved, will be determined by the Bankruptcy Court.

                      (e)     If either Buyer exercises its rights in clause (b) or clause (c) above
to designate a Contract as an Excluded Contract or a Desired Contract (as the case may be), then
the Parties acknowledge and agree that there will be no increase or reduction in the Cash Purchase


                                                  16
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 56 of
                                              135



Price as a result of such designation or change in designation, nor will there be any delay to the
Closing.

                        (f)   Absent the prior written consent of the Buyers, at no time prior to
the Closing (or the earlier undisputed termination of this Agreement, if applicable) shall either
Seller assume, reject (or move to assume or reject), amend, modify, restate, or rescind any Desired
Contract. Sellers acknowledge and agree that, at any time following the Buyers’ designation as the
Successful Bidder, Buyers may contact and negotiate with non-Debtor parties to Desired
Contracts, and as soon as reasonably practicable after the execution of this Agreement, Sellers
shall provide contact information and copies of any applicable Contracts, in order to facilitate such
discussions; provided, however, that Sellers shall reasonably cooperate with Buyers, including
prior to the Auction, with respect to communications with such non-Debtor parties to Desired
Contracts.

        2.2     Purchase and Sale of Real Property.

                2.2.1 Agreement of Purchase and Sale. Subject to the terms and conditions
hereinafter set forth, Sellers agree to sell and convey, and NFP RE agrees to purchase, the Real
Property, together with all rights and appurtenances pertaining to such Real Property, including all
of either Seller’s right, title and interest in and to the following:

                       (a)     All rights, privileges and easements appurtenant to the Real
Property, all development rights and entitlements relating to the Real Property, all water,
wastewater and other utility rights relating to the Real Property, and any and all easements, rights-
of-way, adjacent streets, walls, alleys and other appurtenances used in connection with the
beneficial use and enjoyment of the Real Property;

                       (b)     All of either Seller’s right, title and interest in and to any and all (i)
warranties, guaranties and beneficial indemnities currently in force and effect with respect to the
Real Property, (ii) licenses, permits, certificates of occupancy, agreements, utility contracts, or
similar documents relating to the Real Property, and (iii) design contracts, plans, drawings,
specifications, surveys, engineering reports, environmental reports and other third-party reports
pertaining to the physical characteristics of the Real Property; and

                       (c)     All of either Seller’s right, title and interest in and to any insurance
proceeds or awards for damages to the Real Property resulting from any taking in eminent domain
and/or from any fire or other casualty.

                2.2.2 Title Matters. Sellers will deliver, or cause to be delivered, to Buyers, at or
as promptly as practicable but in any event at least fifteen (15) days prior to the Closing, (a) copies
of existing surveys, legal descriptions and title policies relating to the Real Property in each case,
in any Seller’s possession or control, (b) such bills of sale, deeds, endorsements, assignments and
other customary instruments of conveyance and transfer, in form and substance reasonably
satisfactory to Buyers, as Buyers may reasonably request in order to vest in NFP RE all of the
applicable Seller’s right, title and interests in, to or under any or all Real Property, in each case, in
any Seller’s possession or control, and (c) such ordinary and customary documents (including any
factually accurate affidavits) as may be reasonably required by any title company or title insurance


                                                   17
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 57 of
                                              135



underwriter selected by Buyers (as applicable, the “Title Company”) to enable NFP RE to acquire,
at Buyers’ sole election and sole cost and expense, one or more owner policies of title insurance
issued by such Title Company covering any or all of the Real Property.

        2.3    Purchase Price.

              2.3.1 The purchase price for the Purchased Assets under this Agreement is an
amount (the “Purchase Price”) equal to the sum of (i) (A) $24,891,123, plus (B) the amount, if
any, by which the Working Capital exceeds $12,620,000, minus (C) the amount, if any, by which
$9,580,000 exceeds the Working Capital (such total, the “Cash Purchase Price”); (ii) the amount
of the Accrued PTO Liability for the Transferred Employees; (iii) the Cure Amounts. The
Purchase Price will be delivered by Buyers as set forth in Section 3.2.

               2.3.2 On the day immediately preceding the Closing Date, the Sellers shall deliver
to the Buyers a statement (the “Closing Certificate”) setting forth the Working Capital, in the
format of the February 2021 Working Capital Schedule, which shall accompanied by a certificate
of a duly authorized officer of the Sellers certifying that the Closing Certificate, and the calculation
of Working Capital therein was prepared in accordance with the Accounting Principles. Prior to
the Closing, the Sellers shall deliver to the Buyers such supporting documentation as the Buyers
may reasonably request in order for the Buyers to confirm the contents and calculation of the
Working Capital.

        2.4     Deposit. The Sellers and Assignor (for the benefit of Buyers) have entered into an
escrow agreement substantially in the form of Exhibit B (the “Escrow Agreement”), with
Verdolino & Lowey, P.C.as escrow agent (the “Escrow Agent”), and Buyers (or the Assignor) has
deposited into a non-interest bearing escrow with the Escrow Agent an amount equal to $1,689,375
(such amount, the “Deposit”) by wire transfer of immediately available funds pursuant to the terms
of the Escrow Agreement. The Deposit will be credited against the Purchase Price at Closing, and
will otherwise be disbursed as provided in this Agreement, the Escrow Agreement and the Sale
Order. The Deposit shall not be subject to any Lien, attachment, trustee process or any other
judicial process of any creditor of Sellers or Buyers. For avoidance of doubt, the Deposit is
calculated utilizing the Cure Amounts Cap.

               2.4.1 The Deposit shall become payable to Sellers upon the earlier of (a) the
Closing, (b) the occurrence of a Buyers Default Termination.

               2.4.2 If the Deposit becomes payable to Sellers by reason of a Buyers Default
Termination, the Escrow Agent shall, within two (2) Business Days after receiving written notice
of such Buyers Default Termination from either Seller (which notice such Seller shall
simultaneously deliver to the Buyers), disburse the Deposit to an account designated by Sellers by
wire transfer of immediately available funds to be retained by Sellers for their own accounts;
provided, however, that no such funds shall be disbursed if Buyers deliver a written objection to
the Buyers Default Termination, signed by an officer of Assignor or either Buyer and setting forth
in reasonable detail the reasons for such objection, to Sellers and the Escrow Agent within two (2)
Business Days of receipt of notice thereof.




                                                  18
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 58 of
                                              135



                2.4.3 If this Agreement is terminated and the Buyers or Assignor is entitled to the
return of the Deposit in accordance with Section 11.2.3, Sellers, Buyers, and Assignor shall instruct
the Escrow Agent, in writing to, and the Escrow Agent shall, within two (2) Business Days after
receipt of such written instruction, return to Buyers or Assignor the Deposit by wire transfer of
immediately available funds. Other than in the event of a Buyers Default Termination, the Escrow
Agent’s escrow fees and charges shall be paid by Sellers. In the event of a Buyers Default
Termination, the Escrow Agent’s escrow fees and charges shall be deducted from the Deposit prior
to its disbursement pursuant to Section 2.4.2.

                                          III. CLOSING.

        3.1     Closing Date. Subject to the satisfaction of the conditions set forth in Article 9,
and Article 10 (or the waiver thereof by each Party entitled to waive that condition), the closing of
the sale of the Purchased Assets and the assumption of the Assumed Liabilities contemplated
hereby (the “Closing”) will take place remotely via the exchange of electronic documents and
signatures by electronic mail (or wet signatures, as required for the Real Property) on the date that
is two (2) Business Days after the satisfaction or waiver of the conditions set forth in Article 8,
Article 9 and Article 10 (other than conditions that by their nature are to be satisfied at the Closing,
but subject to the satisfaction or waiver of such conditions) but which Closing shall occur no earlier
than April 30, 2021, unless another place, date or time is agreed to in writing by the Sellers and
Buyers. The date and time at which the Closing actually occurs is hereinafter referred to as the
“Closing Date.”

        3.2     Payments on the Closing Date. At the Closing, in addition to such other actions as
may be provided for herein, Buyers shall pay to the Sellers, by wire transfer of immediately
available funds, an amount equal to the Cash Purchase Price net of the Deposit (which shall be
transferred to Sellers by the Escrow Agent).

              3.2.1 At the Closing, Buyers shall assume the Assumed Liabilities (which, other
than the Cure Amounts shall be in addition to, and not a credit against, the Purchase Price), and
with regard to Assumed Contracts shall pay to the applicable counter-party to such Assumed
Contract any Cure Amounts, at such time as may be designated by the Bankruptcy Court in the
Sale Order or otherwise agreed between Buyers and such applicable counter-party to such
Assumed Contract; provided, however, that unless otherwise agreed by Sodexo, Foodbuy, and
Aramark, the Cure Amounts related to such counterparties shall be paid on or about the Closing
Date.

                3.2.2 At the Closing, Buyers shall pay all recording costs or fees to record the
Deed. At the Closing, Buyers and Sellers shall split the Closing escrow fees 50/50. At the Closing,
Buyers shall pay all Transfer Taxes and all recording costs or fees to record any documents to
release of record or cure Encumbrances other than Permitted Encumbrances.

       3.3     Closing Date Prorations. Except as otherwise set forth in this Agreement, all utility
charges, rents or other payments under the Purchased Assets and all real property, personal
property and similar Taxes with respect to the Purchased Assets shall be prorated as of the Closing
Date based on the closing customs of the Hartford County Bar Association, except as otherwise
expressly provided to the contrary in this Agreement. All prorations shall be final. The prorations

                                                  19
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 59 of
                                            135



and adjustments provided for in this Section shall be made so that Sellers shall receive the income
and be charged with the expense of the operation of the Real Property for the Closing Date. Buyers
shall receive a credit for all prorations due from Sellers as of Closing.

         3.4   Transfer Taxes. So long as the allocation of the Purchase Price to Real Property
strictly comports with the allocations contained in Section 3.5.1, at Closing, Buyers shall pay all
real property conveyance and similar Taxes and fees (for the avoidance of doubt, excluding either
Party’s income Taxes) (“Transfer Taxes”). Buyers will, at their own expense, file all necessary
Tax Returns and other documentation with respect to all such Transfer Taxes.

        3.5    Allocation of Purchase Price.

                3.5.1 The Purchase Price (plus any Assumed Liabilities and other amounts
properly taken into account under the Code) shall be allocated among the Purchased Assets based
on an allocation schedule prepared by Buyers, which allocation schedule shall be prepared in
accordance with Section 1060 of the Code (and any similar provision of state, local or foreign law,
as appropriate) (the “Allocation”); provided, however, that the Parties agree that $13,000,000 of
the Cash Purchase Price shall be allocated to the Real Property and the balance of the Purchase
Price shall be allocated to the remaining Purchased Assets in accordance with the Allocation and
the Sale Procedures Order.

                 3.5.2 Each Party will report, act and file Tax Returns (including IRS Form 8594)
in all respects and for all purposes consistent with the Allocation. No Party will take any position
(or will allow any of their respective Affiliates to take any position) (whether in audits, Tax
Returns, or otherwise) that is inconsistent with the Allocation, except, in each case, to the extent
otherwise required by Applicable Law.

              IV. REPRESENTATIONS AND WARRANTIES OF SELLERS.

        On the date hereof and as of the Closing Date (or as of such specific date as may be
specified in the applicable representation and warranty or covenant), each Seller, jointly and
severally, hereby represent and warrant to Buyers as follows:

        4.1     Existence; Power. Each Seller is an entity duly organized and validly existing
under the laws of the State of Connecticut. Subject to the limitations imposed on each Seller as a
result of the Bankruptcy Cases, each Seller has the requisite corporate power and authority and all
governmental licenses, authorizations, permits, consents, and approvals required to carry on the
Business as conducted.

        4.2    Authorization; Enforceability.

               4.2.1 Subject to entry of the Sale Order and such other authorization as is required
by the Bankruptcy Court, each Seller’s execution, delivery, and performance of this Agreement
and the Ancillary Agreements, and the consummation of the transactions contemplated hereby and
thereby, are within each such Seller’s capacity, power and authority and have been duly authorized
by all necessary corporate or limited liability company action.



                                                20
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 60 of
                                             135



                4.2.2 Subject to entry of the Sale Order and such other authorization as is required
by the Bankruptcy Court, each Seller has the requisite capacity, power and authority, and have
taken all action necessary to execute and deliver this Agreement and each Ancillary Agreement
and to consummate the transactions contemplated by this Agreement and each Ancillary
Agreement. This Agreement and each Ancillary Agreement has been duly executed and delivered
by each Seller, as applicable. Subject to entry of the Sale Order and such other authorization as is
required by the Bankruptcy Court, this Agreement and each Ancillary Agreement constitutes a
legal, valid and binding agreement of each Seller, enforceable against such Seller in accordance
with its and their respective terms.

        4.3    Governmental Authorization; No Conflict.

                 4.3.1 Except for (a) entry of the Sale Order and/or the Sale Procedures Order, and
(b) notices, filings and consents required in connection with the Bankruptcy Cases, no Seller is
required to give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and delivery by such
Seller of this Agreement and the other Ancillary Agreements to which it is or will be a party or the
consummation or performance by such Seller of any of the transactions contemplated hereby and
thereby.

                4.3.2 When the consents and other actions described in the preceding Section
4.3.1, including entry of the Sale Order, have been obtained and taken, the execution and delivery
by Sellers of this Agreement and the other Ancillary Agreements to which such Seller is or will be
a party and the consummation of the transactions provided for herein and therein will not result in
the breach or violation of any of the terms and provisions of, or constitute a default under, or
conflict with, or cause any acceleration of any obligation of any Seller under (a) the certificate of
incorporation, operating agreement, bylaws or other governing documents of such Seller, or (b)
any Applicable Law.

        4.4     Permits. To the Knowledge of Sellers, Sellers have all Permits which are needed
or required by applicable law to operate its business related to or affecting the Business or any
ancillary services related thereto as currently conducted.

        4.5      Intellectual Property. Schedule 4.5 sets forth an accurate and complete list of all
registered Intellectual Property of Sellers used in the Business (the “Registered Intellectual
Property”). Sellers own all right, title and interest to, or is a licensee with respect to, the
Intellectual Property and can and will convey the Intellectual Property free and clear of all Claims
and Encumbrances pursuant to the Sale Order. To the Knowledge of Sellers, (i) no Person is
engaging in any activity that infringes, misappropriates or violates any Intellectual Property of
Sellers, (ii) the operation of the Business (including its products and services) does not infringe,
misappropriate or violation any Intellectual Property of any other Person or constitute unfair
competition or unfair or deceptive trade practices under any Applicable law, and (iii) no Claim has
been asserted or threatened that the use of any Intellectual Property of Sellers or the operation of
the Business infringes, misappropriates or violates the Intellectual Property of any third party.

       4.6    Plans and Material Documents. Schedule 4.6 sets forth a list of all benefit,
retirement, employment, consulting, compensation, incentive, bonus, stock option, restricted

                                                 21
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 61 of
                                             135



stock, stock appreciation right, phantom equity, change in control, severance, vacation, paid time
off, welfare and fringe-benefit agreement, plan, policy and program in effect and covering one or
more employees of the Business (“Seller Employee”) or the beneficiaries or dependents of any
Seller Employees, and is maintained, sponsored, contributed to, or required to be contributed to by
either Seller, or under which either Seller has any material liability for premiums or benefits (each,
a “Sellers’ Employee Plan”). To the Knowledge of Sellers, each Sellers’ Employee Plan has been
maintained, funded and administered in accordance with the terms of such Sellers’ Employee Plan
and complies in form and in operation in all material respects with the applicable requirements of
ERISA and the Code, except where the failure to comply would not have a material adverse effect
on the Business.

        4.7    Real Property.

                4.7.1 Suri has sole, good and marketable fee simple title to the Real Property.
Except as set forth on Schedule 4.7.1, to Sellers’ Knowledge as of the Closing Date, there are no
Encumbrances to the title of the Real Property, and that such Encumbrances individually and in
the aggregate, do not materially interfere with the use and operation of the Real Property or the
Business. To Sellers’ knowledge, there are no title or ownership disputes with respect to the Real
Property. Sellers are not aware of any claims for rights of passage, easements or other property
rights over, on or to the Real Property, nor have Sellers received any written complaints or disputes
from adjoining land owners during Suri’s ownership of the Real Property.

               4.7.2 The Real Property is not subject to any lease, license, sublease, or other
similar agreement granting to any Person any right to use, occupy or enjoy the Real Property or
any portion thereof. No party is in possession of the Real Property other than Sellers.

                 4.7.3 Sellers have not received any written notice of (a) violations of building
codes and/or zoning ordinances or other governmental or regulatory Laws affecting the Real
Property, (b) existing, pending or threatened condemnation proceedings affecting the Real
Property, (c) special assessments of any kind that have been levied or threatened against the Real
Property, or (d) existing, pending or threatened zoning, building code or other moratorium
proceedings, or similar matters which could reasonably be expected to materially and adversely
affect the ability to operate the Real Property as currently operated. The use of the Real Property
for the Business is permitted by applicable Laws, including, without limitation, zoning Laws.
Neither the whole nor any material portion of any Real Property has been damaged or destroyed
by fire or other casualty. Except as set forth in Schedule 4.7.3, there are no tax appeal or certiorari
proceedings pending with respect to the Real Property.

                4.7.4 The Real Property is sufficient for the continued conduct of the Business
after the Closing in substantially the same manner as conducted prior to the Closing and constitutes
all of the Real Property necessary to conduct the Business as currently conducted. Each structure
and fixture on the Real Property is, to the Knowledge of Sellers, structurally sound with no known
structural defects, and in good operating condition and repair (normal wear and tear excepted).

               4.7.5 To the Knowledge of the Sellers, there are no Hazardous Materials on or
about the Real Property in violation of Environmental Laws. To the Knowledge of the Sellers, the



                                                  22
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 62 of
                                              135



Real Property is not an “establishment”, as that term is defined in the Connecticut Property
Transfer Act, Conn. Gen. Stat. Section 22a-134 et seq. as amended.

               4.7.6 Neither Seller is a “foreign person” as such term is defined in Section
1445(f)(3) of the Internal Revenue Code of 1986, as amended.

                4.7.7 Neither Sellers nor any of their affiliates (a) is listed on the Specially
Designated Nationals and Blocked Persons List maintained by the Office of Foreign Asset Control,
Department of the Treasury (“OFAC”) pursuant to Executive Order No. 13224, 66 Fed. Reg.
49079 (September 25, 2001) (the “OFAC Order”); (b) is listed on any other list of terrorists or
terrorist organizations maintained pursuant to the OFAC Order, the rules and regulations of OFAC
or any other applicable requirements contained in any enabling legislation or other Executive
Orders in respect of the OFAC Order; (c) is engaged in activities prohibited in the OFAC Order;
or (d) has been convicted, pleaded nolo contendere, indicted, arraigned or custodial detained on
charges involving money laundering or predicate crimes to money laundering.

              4.7.8 The Seller Tangible Property constitutes all furniture, fixtures, equipment,
machinery, tools, vehicles, office equipment, supplies, computers, telephones and other tangible
personal property used in connection with the Real Property and/or Business.

        4.8      Employees and Contractors. Sellers have provided Buyers with a true, complete
and correct list of all employees of the Sellers, specifying their position, annual salary, date of hire,
and bonus and commission terms. Except as set forth on Schedule 4.8, Sellers have no Knowledge
of any complaints before or claims by a Governmental Authority regarding employment
discrimination, safety or other employment-related charges or complaints, wage and hour claims,
unemployment compensation claims, workers’ compensation claims or the like. No Seller (i) is
party to or bound by any collective bargaining or similar agreement with any labor organization,
and (ii) has no employees that are represented by any labor organization. To the Knowledge of
Sellers, there are no union organizing activities among any employees of any Seller.

        4.9    Finders’ Fees. Except for any Person(s) whom Sellers shall be solely responsible
for any fees or commissions owing, there is no investment banker, broker, finder or other
intermediary that has been retained by or is authorized to act on behalf of Sellers who might be
entitled to any fee or commission in connection with the transactions contemplated by this
Agreement or any of the Ancillary Agreements.

        4.10 Title to and Condition of Assets. The Sellers have title to, or a valid leasehold
interest in, all of the Purchased Assets, free and clear of all Liens or Encumbrances, except as set
forth on Schedule 4.10. Upon consummation of the transactions contemplated hereby and by the
Ancillary Agreements, Buyers will acquire title to all of the Purchased Assets, free and clear of all
Liens and Encumbrances (except for the Permitted Encumbrances). The Purchased Assets include,
without limitation, all material tangible and intangible assets necessary for the conduct of the
Business as it is currently conducted.

         4.11 Taxes. Except as set forth on Schedule 4.11, no Seller (i) has received any
outstanding notice of audit, (ii) is undergoing any audit, of Tax Returns relating to the Business
and (iii) has ever received any written notice of deficiency or assessment from any taxing authority


                                                   23
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 63 of
                                             135



with respect to liability for Taxes relating to the Business which has not been fully paid or finally
settled. Each Seller has complied in all material respects with all Applicable Laws, rules and
regulations relating to the payment and withholding of Taxes and has withheld all amounts
required by Applicable Law to be withheld from the wages or salaries of employees and
independent contractors of the Business and is not liable for any Taxes with respect to the
employees and independent contractors of the Business for failure to comply with such laws, rules
and regulations.

        4.12 Compliance with Laws. To the Knowledge of Sellers, each Seller is, and, and to
the Knowledge of the Sellers, for the last six (6) years has been, in compliance with all Applicable
Laws, except where such failure to comply has been cured without any continuing Liability on the
part of a Seller or would not have a Material Adverse Effect. Except as set forth on Schedule 4.12,
no Seller has received any notice from any Governmental Authority regarding any actual or alleged
material violation of, any of failure to comply in any material respect with, any Applicable Laws,
except where such actual or alleged violation has been cured without any continuing Liability on
the part of a Seller or would not have a Material Adverse Effect.

       4.13 Certain Material Contracts. Sellers have delivered to Buyers or Assignor true,
accurate and complete copies of the Contracts set forth on Schedule 4.13 (including all
amendments thereto).

        4.14 Financial Statements. Schedule 4.14 sets forth the unaudited consolidated financial
statements of the Sellers as of January 31, 2021, consisting of the consolidated balance sheet of
the Sellers as of January 31, 2021, and the related statements of income, retained earnings,
stockholders’ equity and cash flow for the month then ended (the “Most Recent Financial
Statements”). The Most Recent Financial Statements have been prepared in accordance with
GAAP or consistent with methodologies historically applied on a consistent basis throughout the
period involved, subject to normal and recurring year-end adjustments (the effect of which will
not be materially adverse) and the absence of notes. The Most Recent Financial Statements are
based on the books and records of the Business, and, to the Knowledge of Sellers, fairly present in
all material respect the financial condition of the Business as of January 31, 2021 and the results
of the operation of the Business for the one-month period then ended.

        4.15   Inventory. No Inventory is held on a consignment basis.

        4.16 Regulatory Events. To the Knowledge of the Sellers, within the last two (2) years,
none of the Sellers nor any of the products produced or sold by any Seller has experienced or been
the subject of any audit (other than any BRC Audit, the use tax audit by the Connecticut department
of revenue, and an ongoing review by the Occupational Safety and Health Administration relating
to a pre-Closing accident at the Facility), recall, market withdrawal, or safety alerts. To the
Knowledge of the Sellers, no product produced or sold by any Seller that has been delivered to
any present or former customer of any Seller has been mislabeled or misbranded. To the
Knowledge of the Sellers, all claims and statements made by any Seller, and all Persons acting on
behalf of the Sellers, in advertising, labeling and packaging of the products of the Sellers are true
and accurate in all material respects and comply with all Applicable Laws.




                                                 24
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 64 of
                                            135



        4.17 Customers. Schedule 4.17 sets forth a complete and accurate list of (a) each of the
top five (5) distributor customers of CPI and the top five (5) national account customers of CPI,
based on revenue for the last full fiscal year (collectively, the “Material Customers”). No Material
Customer, as of or prior to the date of this Agreement, has cancelled, materially curtailed or
terminated or, threatened or otherwise indicated in writing its intent to cancel, terminate or
materially curtail, its relationship with CPI.

         4.18 Proceedings. Except as set forth on Schedule 4.18, there is no Proceeding pending
or, to the Knowledge of the Sellers, threatened in writing against or affecting any Seller or any of
the Purchased Assets.

               V. REPRESENTATIONS AND WARRANTIES OF BUYERS.

        As of the Closing Date (or as of such specific date as may be specified in the applicable
representation and warranty or covenant), each Buyer and Assignor represents and warrants to
Sellers as follows:

       5.1     Existence; Power. Each Buyer and Assignor is duly formed, validly existing, and
in good standing as a limited liability company under the laws of the State of Wisconsin.

        5.2    Authorization; Enforceability.

               5.2.1 Each Buyer and Assignor’s execution, delivery, and performance of this
Agreement and the Ancillary Agreements, and the consummation of the transactions contemplated
hereby and thereby, are within such Buyer’s capacity, power and authority and have been duly
authorized by all necessary limited liability company action.

              5.2.2 Each Buyer and Assignor has the requisite capacity, power and authority,
and have taken all action necessary to execute and deliver this Agreement and each Ancillary
Agreement and to consummate the transactions contemplated by this Agreement and each
Ancillary Agreement. This Agreement and each Ancillary Agreement has been duly executed and
delivered by Buyer. This Agreement and each Ancillary Agreement constitutes a legal, valid and
binding agreement of Buyers and Assignor, enforceable against Buyers and Assignor in
accordance with its and their respective terms.

        5.3    Governmental Authorization; No Conflict.

                5.3.1 Except for the entry of the Sale Order, none of (i) the execution, delivery
and performance by each Buyer and Assignor of this Agreement or (ii) the execution, delivery,
and performance by a Buyer of each of the Ancillary Agreements to which each such Buyer and
Assignor is, as contemplated by this Agreement, to become a party, requires or will require any
action by or in respect of, or filing with, any Governmental Authority.

               5.3.2 The execution and delivery by Buyers and Assignor of this Agreement and
the other Ancillary Agreements to which Buyers and Assignor is or will be a party and the
consummation of the transactions provided for herein and therein will not result in the breach or
violation of any of the terms and provisions of, or constitute a default under, or conflict with, or
cause any acceleration of any obligation of Buyers under (a) the certificate of incorporation,

                                                25
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 65 of
                                             135



operating agreement, bylaws or other governing documents of such Seller, or (b) any Applicable
Law.

       5.4     Adequate Funds. At the Closing, Buyers will have adequate funds available to
them in order to consummate the transactions contemplated by this Agreement and the Ancillary
Agreements and to perform its obligations hereunder and thereunder.

        5.5     Finders’ Fees. Except for Alantra LLC, for whom Buyers shall be solely
responsible for any fees or commissions owing, there is no investment banker, broker, finder, or
other intermediary that has been retained by or is authorized to act on behalf of Buyers or any
Affiliate of either Buyer, who might be entitled to any fee or commission in connection with the
transactions contemplated by this Agreement or any of the Ancillary Agreements.

        5.6     Bankruptcy. There are no bankruptcy, reorganization or arrangement Proceedings
pending, being contemplated by or, to the Knowledge of each Buyer or Assignor, threatened
against either Buyer or against Assignor.

         5.7     Condition of Assets: Disclaimers. Except as expressly provided in this Agreement,
each Buyer acknowledges that it has fully inspected or waived the right to inspect the Purchased
Assets prior to the execution of this Agreement and does hereby assume all of the risks, including,
but not limited to, latent defects in the Real Property. Sellers shall not be obligated to do any work
or alter, restore, repair or develop the Real Property. Any work (including demolition) which may
be necessary to adapt the Real Property and any improvements thereon for each Buyer’s occupancy
or for the operation of Buyers’ business shall be the sole responsibility of Buyers and shall be
performed by Buyers at its sole cost and expense.

                 5.7.1 Except as expressly provided in this Agreement, Buyers expressly
acknowledges and warrants that Buyers is accepting the Purchased Assets and Real Property as of
the Closing in an “AS IS”, “WHERE IS”, and “WITH ALL FAULTS CONDITION” and all latent
or patent defects with regard to all aspects of the Real Property without warranty or representation
of any kind by Sellers or any of Sellers’ managers, members, officers, directors, employees,
partners, agents, representatives, beneficiaries, attorneys, subsidiaries, Affiliates, successors and
assigns, including specifically and without limitation, any warranty or representation as to the
presence or absence of any Hazardous Materials. Buyers, hereby agree to release, Sellers with
regard to any demand, claim, liability, loss or damage, including reasonable attorneys’ fees and
costs, arising from (x) any Hazardous Materials currently located or which come to be located
upon the Real Property or the release of any Hazardous Materials into, from or through the Real
Property (except to the extent the presence or release thereof was directly caused by the affirmative
acts of Seller, its employees, agents or contractors from and after the Execution Date) or (y) any
Hazardous Materials which have migrated, leached, or traveled onto or off of the Real Property,
from any source.

               5.7.2 Buyers and Sellers further acknowledge and agree that in entering into this
Agreement and closing the transactions hereunder, except as otherwise provided for in the
representations and warranties in Article 4 of this Agreement:




                                                 26
91659665v.5
 Case 21-20111       Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 66 of
                                          135



              (i)     SELLERS MAKE NO REPRESENTATIONS, WARRANTIES, OR
                      GUARANTEES WHATSOEVER, EXPRESS OR IMPLIED, WITH
                      RESPECT TO: ANY MATTER RELATED TO THE REAL PROPERTY
                      (INCLUDING, WITHOUT LIMITATION, INCOME TO BE DERIVED
                      FROM OR EXPENSES TO BE INCURRED IN CONNECTION WITH
                      THE REAL PROPERTY; THE PHYSICAL CONDITION OF THE REAL
                      PROPERTY; THE PRESENCE OR ABSENCE OF ANY HAZARDOUS
                      MATERIALS IN, ON OR ABOUT THE REAL PROPERTY OR ANY
                      OTHER MATTER RELATED TO THE ENVIRONMENTAL
                      CONDITION OF THE REAL PROPERTY; THE ZONING OF THE
                      REAL PROPERTY; THE POSSIBILITY OF DEVELOPING OR USING
                      THE REAL PROPERTY IN THE MANNER CONTEMPLATED BY
                      BUYER OR OBTAINING ANY CONSENTS, APPROVALS, PERMITS,
                      AUTHORIZATIONS OR ENTITLEMENTS IN CONNECTION
                      THEREWITH; THE VALUE OF THE REAL PROPERTY; THE
                      FITNESS OF THE REAL PROPERTY, FOR ANY PARTICULAR
                      PURPOSE OR USE; THE ACCURACY, COMPLETENESS,
                      OWNERSHIP OR TRANSFERABILITY OF ANY DOCUMENTS OR
                      OTHER MATERIALS FURNISHED TO BUYERS WITH RESPECT TO
                      THE REAL PROPERTY (OR ANY PORTION THEREOF); OR ANY
                      OTHER MATTER OR THING RELATED TO THE REAL PROPERTY).
                      SELLERS HAS MADE COMMERCIALLY REASONABLE EFFORTS
                      TO LIST ITS PURCHASED ASSETS, BUT DISCLAIMS ANY
                      LIABILITY FOR ANY INACCURACY IN THE DESCRIPTION OF THE
                      PURCHASED ASSETS.; BUYER HAS RELIED ON ITS OWN DUE
                      DILIGENCE AND INVESTIGATION AND IS NOT RELYING ON ANY
                      EXPRESS OR IMPLIED REPRESENTATIONS OR WARRANTIES OF
                      SELLERS, EXCEPT FOR THE REPRESENTATIONS AND
                      WARRANTIES OF THE SELLERS SET FORTH HEREIN.

              (ii)    BUYERS ACKNOWLEDGE THAT BUYERS HAVE NOT RELIED,
                      AND IS NOT RELYING, UPON ANY INFORMATION, DOCUMENT,
                      SALES BROCHURES OR OTHER LITERATURE, MAPS OR
                      SKETCHES, PROJECTIONS, PRO FORMAS, STATEMENTS,
                      REPRESENTATIONS,     GUARANTEES      OR   WARRANTIES
                      (WHETHER EXPRESS OR IMPLIED, ORAL OR WRITTEN, OR
                      MATERIAL OR IMMATERIAL) THAT MAY HAVE BEEN GIVEN BY
                      OR MADE BY OR ON BEHALF OF SELLERS; BUYERS HAVE
                      RELIED ON ITS OWN DUE DILIGENCE AND INVESTIGATION AND
                      IS NOT RELYING ON ANY EXPRESS OR IMPLIED
                      REPRESENTATIONS OR WARRANTIES OF SELLERS, EXCEPT FOR
                      THE REPRESENTATIONS AND WARRANTIES OF THE SELLERS
                      SET FORTH HEREIN.




                                           27
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 67 of
                                            135



                               VI. BANKRUPTCY MATTERS.

        6.1    Bankruptcy Court Approval.

                6.1.1 Sellers and Buyers each acknowledge that this Agreement and the sale of
the Purchased Assets to Buyers and the assumption of the Assumed Liabilities by Buyers are
subject to Bankruptcy Court approval. Buyers acknowledges that (a) to obtain such approval,
Sellers must demonstrate that they have taken reasonable steps to obtain the highest and otherwise
best offer possible for the Purchased Assets, and that such demonstration will include giving notice
of the transactions contemplated by this Agreement to creditors and other interested parties as
ordered by the Bankruptcy Court, and, if necessary, conducting the Auction, and (b) Buyers must
provide adequate assurance of future performance as required under the Bankruptcy Code with
respect to each Assumed Contract.

               6.1.2 Stalking Horse Status. Sellers confirms that it is critical to the process of
arranging an orderly sale of the Purchased Assets to proceed by selecting Buyers as its “stalking
horse” (the “Stalking Horse”) to enter into this Agreement in order to present the Bankruptcy Court
with arrangements for obtaining the highest realizable price for the Purchased Assets and that,
without Buyers having committed substantial time and effort to such process, Sellers’ estates
would have to employ a less orderly process of sale and thereby incur higher costs and risk
attracting lower prices. In recognition of the foregoing Sellers agree as follows:

               (i)     Sellers acknowledges that Buyers would not have invested the effort in
                       negotiating and documenting the transaction provided for herein and
                       incurring the obligations to pay its outside advisors and legal counsel if
                       Buyers were not paid the Break-Up Fee, in the event that Buyers do not
                       purchase the Purchased Assets due to the termination of this Agreement as
                       a result of an Alternative Transaction;

                6.1.3 Sale Order. Buyers agree that they will take such actions as are reasonably
requested by Sellers to assist in obtaining entry of the Sale Order and a finding of adequate
assurance of future performance by Buyers of the Assumed Contracts, including furnishing
affidavits or other documents or information for filing with the Bankruptcy Court for the purposes,
among others, of providing necessary assurances of performance by Buyers under this Agreement
and demonstrating that Buyers are “good faith” purchasers under Section 363(m) of the
Bankruptcy Code.

        6.2    Bidding Procedures. Buyers agree and acknowledge that Sellers, including
through their respective Representatives, are bound by the Sale Procedures Order, and may
continue soliciting inquiries, proposals, or offers from Third Parties for all or any part of the
Purchased Assets, and are and may continue discussing and negotiating such inquiries, proposals
or offers and providing information to Third Parties in connection therewith, as contemplated by
the Bidding Procedures.

        6.3    Backup Bidder. [reserved].




                                                28
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21      Entered 04/21/21 14:43:35        Page 68 of
                                            135



       6.4     Sale Order. If any conflict arises between the terms of this Agreement or any
Ancillary Agreements, on the one hand, and the Sale Order, on the other, the terms of the Sale
Order shall control in all respects.

                             VII. ADDITIONAL AGREEMENTS.

        7.1    Employee Matters.

                7.1.1 Prior to the Closing, Buyers shall offer to employ, in writing, not fewer than
90% of Seller Employees with employment commencing as of the Closing. For purposes of this
Agreement, each Seller Employee who receives such an offer of employment shall be referred to
as an “Offeree.” Not later than five (5) Business Days prior to the Closing Date, Buyers will
provide Sellers with a schedule setting forth a list of the names of all Offerees. Each Offeree who
accepts such offer prior to the Closing shall be referred to herein as a “Transferred Employee”.
Buyers hereby agree that the offer to an Offeree shall include a level of base salary, base wages
and benefits eligibility that is substantially comparable in the aggregate to the base salary, base
wages and benefit eligibility provided to such Offeree as of immediately prior to the Closing Date,
to the extent consistent with the terms and conditions for such Offeree disclosed to the Buyers or
Assignor prior to the date hereof. Buyers acknowledge and agree that the Buyers shall be
exclusively liable for any claims related to discrimination that arise solely from Buyers’ actions
taken in selecting any Offerees.

                7.1.2 Buyers shall provide COBRA continuation coverage (within the meaning
of Section 4980B of the IRC and the Treasury Regulations thereunder) to all Seller Employees and
their respective qualified beneficiaries, in each case, who are M&A Qualified Beneficiaries (within
the meaning assigned to such term under Q&A-4 of Treasury Regulation Section 54.4980B-9)
with respect to the sale of the Purchased Assets to Buyers.

                7.1.3 Sellers shall not take any action that would impede, hinder, interfere or
otherwise compete with Buyers’ efforts to hire any Transferred Employees. Sellers hereby consent
to the hiring of any Transferred Employees and waive, with respect to the employment by Buyers
of such Transferred Employees, any claims or rights the Sellers may have against Buyers, its
Affiliates or any such Transferred Employee under any non-competition, confidentiality or
employment agreement between any such Seller and any such Transferred Employee. The Parties
acknowledge and agree that the Buyers shall have no responsibility for the payment of any
severance, payment or other benefits that become due to any current or former Seller Employee
(whether or not such Seller Employee becomes a Transferred Employee), officer, director,
member, partner, or independent contractor as a result of the termination of such individual by
such Seller and for any periods prior to the Closing Date, except for the Accrued PTO Liability
and the Assumed Payroll.

               7.1.4 At the Buyers’ option, Buyers may agree in writing subsequent to the
execution of this Agreement, but prior to the entry of the Sale Order, to assume some or all of the
Sellers’ Employee Benefit Plans (the “Assumed Plans”). In the case of such election, prior to the
Closing, Buyers and Sellers will take such actions as are reasonably necessary to cause the
Assumed Plan Liabilities to transfer to Buyers and to facilitate Buyers’ assumption of such
Assumed Plan Liabilities, in each case effective as of the Closing.

                                                29
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 69 of
                                             135



               7.1.5 At the Closing, Buyers shall assume and recognize as Assumed Liabilities
with respect to each Transferred Employee any accrued but unused paid time off for periods prior
to the Closing Date (collectively, the “Accrued PTO Liability”) and the Assumed Payroll.

               7.1.6 Nothing in this Agreement is intended to confer upon any past, present or
future employee of either Seller any rights as a third-party beneficiary or otherwise or any other
rights or remedies of any nature or kind whatsoever under or by reason of the transactions
contemplated by this Agreement, including, without limitation, any rights of employment,
continued employment or any rights under or with respect to any employee benefit, welfare
benefit, pension or other fringe benefit plan, fund, program or arrangement.

        7.2     Use of Name. Sellers agree that, upon the Closing, Buyers shall have the sole right
to the use of the name “Carla’s Pasta” or similar names and any service marks, trademarks, trade
names, d/b/a names, fictitious names, identifying symbols, logos, emblems, signs or insignia
related thereto or containing or comprising the foregoing, or otherwise used in the Business,
including any name or mark confusingly similar thereto (collectively, the “Seller Marks”).
Following the Closing, the Sellers shall not use such name or any variation or simulation thereof
or any of the Seller Marks and, in the case of CPI, shall promptly following the Closing change its
corporate name to a name that does not include any of the Seller Marks. In addition, Sellers shall,
within three (3) business days following the Closing, file a motion with the Bankruptcy Court
seeking authority to amend the caption in the Bankruptcy Cases to reflect the foregoing name
change.

         7.3     Open Purchase Orders. At least three (3) days before Closing, but no more than
seven (7) days before Closing, Sellers shall deliver to Buyers a true, complete and accurate detailed
list of all open purchase orders with suppliers for any Inventory.

        7.4     Collection of Accounts Receivable. As of the Closing Date, Sellers agree that any
monies, checks or negotiable instruments (excluding Cash and Cash Equivalents as of the Closing
Date) received or identified by any Party after the Closing Date with respect to Accounts
Receivable received by either Seller after the Closing shall be held in trust by such Seller for such
Buyer’s benefit and accounts, not commingled with other funds of such Seller, and promptly upon
receipt by Seller of any such payment, Seller shall pay over to Buyers the amount of such payments
without any right of set-off or reimbursement. As of the Closing Date, Buyers shall have the sole
authority to bill and collect Accounts Receivable relating to products sold by Buyers after the
Closing. Notwithstanding the foregoing, Buyers agree that, after the Closing, they will hold and
will promptly transfer and deliver to Sellers, from time to time as and when received or identified
by either Buyer, any cash, checks with appropriate endorsements, payment of an account, trade,
note receivable or other payment or property or assets that either Buyer may receive or identify on
or after the Closing which properly belongs to the Sellers as an Excluded Asset.

        7.5     Conduct of Business. Except as otherwise expressly contemplated by this
Agreement or with the prior written consent of Buyers, from the date hereof until the Closing Date,
unless this Agreement is terminated, each Seller shall use commercially reasonable efforts to
preserve intact the Purchased Assets. Without limiting the generality of the foregoing, each Seller
will, unless this Agreement has terminated, other than in the ordinary course of business or with
either Buyer’s prior written consent (which shall not be unreasonably withheld, delayed or

                                                 30
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 70 of
                                             135



conditioned), refrain from doing any of the following in respect of the Purchased Assets:
(i) disposing of, or transferring, any Purchased Asset, (ii) transferring any tangible Purchased
Asset to any other location to the extent that such other location is not otherwise part of the
Purchased Assets, or (iii) except as otherwise provided or required in this Agreement, terminating,
amending or modifying the material terms of any of the Assumed Contracts.

        7.6    Efforts; Cooperation.

                7.6.1 Unless this Agreement has terminated, Sellers shall promptly inform Buyers
in writing of the occurrence of any event that has had, or is reasonably expected to have, a Material
Adverse Effect or otherwise cause the failure of any of Buyer’s conditions to Closing set forth in
Article 10.

               7.6.2 Subject to the other provisions hereof, and unless this Agreement has
terminated, each Party shall use commercially reasonable efforts to perform its obligations
hereunder and to take, or cause to be taken, and do, or cause to be done, all things necessary, proper
or advisable under Applicable Laws to cause the transactions contemplated herein to be effected
as soon as practicable, but in any event on or prior to the Outside Date, in accordance with the
terms hereof and shall cooperate in a commercially reasonable manner with each other Party and
its Representatives with any step required to be taken as a part of its obligations hereunder.

               7.6.3 Unless this Agreement has terminated, Sellers shall use their best efforts to
obtain and deliver to the Buyers, as promptly as possible following the date of this Agreement, a
so called Phase I environmental site assessment for the Real Property, prepared by a licensed
environmental professional, dated within three (3) months of Closing, certified to Buyers or
Assignor, showing no recognized environmental conditions and otherwise in form and substance
reasonably acceptable to Buyers or Assignor.

                7.6.4 Sellers shall deliver evidence of the successful completion of the BRC Audit
to the Buyers; provided, however, that the Parties understand that the Sellers may not receive the
results of the BRC Audit until after the Closing Date.

        7.7    Access to Information; Reporting. Prior to and through the date on which the
Closing occurs or this Agreement is terminated, each Seller shall cooperate with Buyers and shall
give Buyers and their Representatives (including Buyers’ accountants, lenders, consultants,
counsel and employees), upon reasonable notice and during normal business hours, full access to
the properties, contracts, leases, equipment, employees, affairs, books, documents, records and
other information of such Seller to the extent relating to the Business, the Purchased Assets,
Assumed Liabilities, and any other aspect of this Agreement and shall cause their respective
officers, employees, agents and representatives to furnish to Buyers all available documents,
records and other information (and copies thereof), to the extent relating to the Business, the
Purchased Assets, Assumed Liabilities, and any other aspect of this Agreement, in each case, as
Buyers may reasonably request. Each Wednesday following the date of this Agreement through
the Closing Date, the Debtors shall provide the Buyers with a copy of the statement provided to
the Sellers’ secured lender and creditor committee that compares actual cash receipts with
budgeted cash receipts for the immediately prior weekly period and comparing actual expenditures
with budgeted expenditures for such weekly period by line item. Notwithstanding anything herein

                                                 31
91659665v.5
 Case 21-20111         Doc 448    Filed 04/21/21       Entered 04/21/21 14:43:35         Page 71 of
                                             135



to the contrary, Sellers shall retain a copy of all Books and Records solely to facilitate the Sellers’
administration of the Bankruptcy Case and wind down of the Business related to the Excluded
Assets; provided, however, that Sellers shall not disclose any confidential, proprietary or non-
public Books and Records to any Third Party without the prior written consent of either Buyer or
further order of the Bankruptcy Court. Promptly following the date hereof, Sellers shall deliver to
Buyers a true, complete and accurate list all material Permits owned or held by or issued to any
Seller relating to the ownership or operation of the Business, the Purchased Assets or Real
Property.

        7.8    Further Assurances. Following the Closing, each of the Parties shall, and shall
cause their respective Affiliates to, execute and deliver such additional documents, instruments,
conveyances and assurances and take such further actions as may be reasonably required to carry
out the provisions hereof and give effect to the transactions contemplated by this Agreement and
the Ancillary Documents.

        7.9   Avoidance Actions. Following the Closing, the Buyers shall not pursue or enforce
any of the Avoidance Actions.

                              VIII. CLOSING DELIVERABLES.

      8.1     Closing Deliverables of Sellers. Sellers hereby agree to deliver the following
documents, or hereby cause the following documents to be delivered, to the applicable Buyer:

                8.1.1 a Master Assignment and each other Ancillary Agreement to which a Seller
is a party (including letters-in-lieu of transfer orders) duly executed (and acknowledged, where
applicable) by each Seller;

               8.1.2 such other instruments of assignment or conveyance duly executed by the
applicable Seller as shall be reasonably requested or reasonably necessary to transfer the Purchased
Assets to the applicable Buyer in accordance with this Agreement;

                 8.1.3 possession of the Real Property, together with a duly executed, witnessed
and acknowledged warranty deed in form and substance reasonably satisfactory to NFP RE and
the Title Company, suitable for recording, as applicable for the Real Property, conveying fee
simple title in the Real Property to NFP RE, subject only to Permitted Encumbrances (the “Deed”);

              8.1.4 a State of Connecticut Real Estate Conveyance Tax Return (Form OP-236)
duly executed by Sellers;

               8.1.5    a Foreign Investment in Real Property Tax Act affidavit executed by Seller;

                8.1.6 evidence of the existence, organization and authority of Sellers and of the
authority of the persons executing documents on behalf of Sellers reasonably satisfactory to Buyers
and the underwriter for the Title Company;

               8.1.7    possession of the Seller Tangible Property;



                                                  32
91659665v.5
 Case 21-20111         Doc 448    Filed 04/21/21      Entered 04/21/21 14:43:35        Page 72 of
                                             135



                 8.1.8 all other documents affecting title to or possession of the Real Property and
reasonably necessary to transfer or assign the same to NFP RE as provided herein and such other
instruments as may be reasonably requested by the selected Title Company to complete the Closing
of the sale of the Real Property (including, without limitation, a customary title affidavit);

               8.1.9    a copy of the Sale Order, certified by the Bankruptcy Court (for recording
purposes);

               8.1.10 a certificate pursuant to Treasury Regulations Section 1.1445-2(b) that each
Seller is not a foreign person within the meaning of Section 1445 of the Code, in form and
substance reasonably acceptance to Buyers, duly executed and delivered by each Seller;

               8.1.11 the Closing Certificate; and

             8.1.12 such other usual and customary documents, instruments, and certificates as
Buyers may reasonably request.

      8.2     Closing Deliverables of Buyers. Buyers hereby agree to deliver the following
documents, or hereby cause the following to be delivered, to Sellers:

               8.2.1    all payments required to be made pursuant to Section 3.2;

               8.2.2 a Master Assignment and each other Ancillary Agreement to which either
Buyer is a party (including letters-in-lieu of transfer orders), duly executed (and acknowledged,
where applicable) by such Buyer;

                8.2.3 an executed certificate of the managers or managing members, as
applicable, of both Buyers, in a form reasonably satisfactory to the Sellers, as to (a) the approval
of the execution and delivery of this Agreement and the other documents contemplated hereby and
the consummation of the transactions contemplated thereby, (b) the certificate of formation of such
Buyer, and (c) the incumbency and true signatures of the officers, managers or managing members,
as applicable, of such Buyer who executed this Agreement or will execute any other document
contemplated hereby on behalf of such Buyer;

              8.2.4 in accordance with Section 7.1.1, an offer letter for employment of the
requisite number of Seller Employees; and

               8.2.5 such other usual and customary documents, instruments, and certificates as
Sellers may reasonably request.

       IX. CONDITIONS PRECEDENT TO SELLERS’ OBLIGATION TO CLOSE.

       Sellers’ obligation to consummate the Closing is subject to the satisfaction or, to the extent
permitted by Applicable Law, waiver in writing by the applicable Seller, at or prior to the Closing,
of each of the following conditions:

       9.1    Accuracy of Representations. The representations and warranties of Buyers
contained in Article 5 and any Ancillary Agreement (provided, that any such representation or

                                                 33
91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 73 of
                                              135



warranty that is subject to any materiality, material adverse effect or similar qualification shall be
true and correct in all respects after giving effect to any such qualification), will be true and correct
in all material respects at and as of the Closing, as if made at and as of such time, except to the
extent expressly made as of an earlier date, in which case as of such earlier date.

        9.2      Buyers’ Performance. (i) Buyers will have performed, and will not have breached,
its covenants that it is required to perform pursuant to this Agreement prior to the Closing, and (ii)
Sellers will have received a certificate of each Buyer certifying the satisfaction of the conditions
set forth in Section 9.1 and the preceding clause (i) of this Section 9.2 signed by a duly authorized
officer thereof.

        9.3    Buyers’ Deliveries. Each of the deliveries required to be made to Sellers pursuant
to Section 8.2 will have been delivered (or Buyers will make such deliveries at the Closing).

        9.4   Government Orders. There shall not be in effect any order, writ, injunction,
judgment or decree entered by a Governmental Authority, or any Law preventing, enjoining,
restraining, making illegal or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or any Ancillary Agreements.

       9.5     No Injunction. There must not be in effect any Laws or any injunction or other
Order that (a) prohibits the sale of the Purchased Assets by Sellers to Buyers and (b) has been
adopted or issued, or has otherwise become effective, since the date hereof.

       9.6    Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court and shall have become a Final Order. All conditions contemplated by the Sale Order to
consummate the transactions contemplated hereby shall have been satisfied or waived.

        X. CONDITIONS PRECEDENT TO BUYERS’ OBLIGATION TO CLOSE.

        Buyers’ obligation to consummate the Closing is subject to the satisfaction or, to the extent
permitted by Applicable Law, waiver in writing by Buyers, at or prior to the Closing, of each of
the following conditions:

        10.1 Accuracy of Representations. The representations and warranties of Sellers
contained in Article 4 and any Ancillary Agreement (provided, that any such representation or
warranty that is subject to any materiality, Material Adverse Effect or similar qualification shall
be true and correct in all respects after giving effect to any such qualification), will be true and
correct in all material respects at and as of the Closing, as if made at and as of such time, except
to the extent expressly made as of an earlier date, in which case as of such earlier date.

        10.2 Sellers’ Performance. (i) Sellers will have performed, and will not have breached
their, covenants that they are required to perform pursuant to this Agreement prior to the Closing,
and (ii) Buyers will have received a certificate of Sellers certifying the satisfaction of the
conditions set forth in Section 10.1 and the preceding clause (i) of this Section 10.2 signed by a
duly authorized officer thereof.

        10.3 Sellers’ Deliveries. Each of the deliveries required to be made to Buyers pursuant
to Section 8.1 will have been delivered (or Sellers will make such deliveries at the Closing).

                                                   34
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 74 of
                                             135



        10.4 Government Orders. There shall not be in effect any order, writ, injunction,
judgment or decree entered by a Governmental Authority, or any Law preventing, enjoining,
restraining, making illegal or otherwise prohibiting the consummation of the transactions
contemplated by this Agreement or any Ancillary Agreements.

       10.5 No Injunction. There must not be in effect any Laws or any injunction or other
Order that (i) prohibits the sale of the Purchased Assets by Sellers to Buyers and (ii) has been
adopted or issued, or has otherwise become effective, since the date hereof.

       10.6 Entry of Sale Order. The Sale Order shall have been entered by the Bankruptcy
Court, shall have become a Final Order, and shall be in full force and effect, and all conditions
contemplated by the Sale Order to consummate the transactions contemplated hereby shall have
been satisfied or waived.

        10.7 Title. The Title Company is prepared to issue, as of the Closing Date, an Owner’s
Policy of Title Insurance in a customary form, insuring NFP RE’s fee interest in the Real Property
subject only to the Permitted Encumbrances upon payment by Buyers of the premium for such
policy (it being acknowledged and agreed said premium shall be at Buyers’ sole cost and expense).

        10.8 Funding of Customer Rebates. (a) The Sellers shall have delivered evidence to the
Buyers of the payment by the Sellers of no less than $150,429 to Sodexo, Foodbuy and Aramark
in respect of customer rebate Liabilities of the Sellers for periods prior to March 26, 2021, and (b)
following March 26, 2021, but prior to or in connection with Closing (and no later than the Closing
Date), the Sellers shall have paid or shall cause to paid in connection with Closing an aggregate
amount of $178,354.82 to Sodexo, Foodbuy and Aramark in respect of customer rebate Liabilities
of the Sellers for periods prior to the Closing.

       10.9 No Material Adverse Effect. Since the date of this Agreement, there shall have
been no Material Adverse Effect.

                                      XI. TERMINATION.

      11.1 Termination Events. Notwithstanding anything herein to the contrary, this
Agreement may be terminated at any time prior to the Closing:

               11.1.1 by written mutual consent of Sellers and Buyers;

              11.1.2 by either Buyers or Sellers, if the Closing has not occurred on or prior to
5:00 p.m. (E.T.) on April 30, 2021 (the “Outside Date”); provided, however, that if the Closing
shall not have occurred on or before the Outside Date due to a breach of any representation,
warranty, covenant or agreement contained in this Agreement by Sellers or Buyers, then the
breaching Party may not terminate this Agreement pursuant to this Section 11.1.2;

                11.1.3 by either Buyers or Sellers, upon written notice to the other Party, if the
other Party is in material breach or default of any provision of this Agreement, which breach is not
cured within ten (10) Business Days after written notice thereof is received, provided, however,
that the terminating Party is not in material breach or default of this Agreement;


                                                 35
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 75 of
                                             135



                 11.1.4 by either Buyers or Sellers if (i) the sale is disapproved by the Bankruptcy
Court, or (ii) to the extent not previously terminated pursuant to another subsection of this Section
11.1, upon the closing of an Alternative Transaction;

               11.1.5 by either Buyers or Sellers, if, prior to Closing, the Sale Order, after being
entered by the Bankruptcy Court, has subsequently been reversed, revoked, or voided, or amended
or modified (or required to be amended or modified) in form and substance no longer satisfactory
to the Buyers, by an order of a court of competent jurisdiction; and

                11.1.6 by either Buyers or Sellers, if the Bankruptcy Cases are dismissed in whole
or in part or converted to Chapter 7 of the Bankruptcy Code for any reason;

                11.1.7 by either Buyers or Sellers, upon the conclusion of the Auction, if Buyers
are not selected as the Successful Bidder or the Backup Bidder.

        11.2   Effect of Termination.

                11.2.1 Termination, plus any rights the Parties shall have under this Section
regarding the Deposit, any Break-Up Fee, shall be the sole remedy of the Parties for a breach of
this Agreement. If the Closing does not occur in accordance with this Agreement and either Buyer
has defaulted under or breached this Agreement, then Buyers and Assignor will be deemed to have
forfeited its Deposit as liquidated damages. If the Closing does not occur in accordance with this
Agreement and neither Buyer has defaulted or breached this Agreement, the Deposit will be
returned to Buyers or Assignor, and, in the event of an Alternative Transaction, Buyers shall be
paid the Break-Up Fee from the proceeds of the Alternative Transaction in complete satisfaction
of any and all claims and causes of action arising in and out of any breach or default of this
Agreement by Sellers.

               11.2.2 The Parties intend that the Deposit constitute compensation, and not a
penalty. The Parties acknowledge and agree that the either Party’s harm caused by the other
Party’s default or breach of this Agreement would be impossible or very difficult to accurately
estimate as of the date of this Agreement, and that Deposit (or return of the Deposit, as the case
may be, and the Break-Up Fee in circumstances where applicable) is a reasonable estimate of the
anticipated or actual harm that might arise from such a default or breach. The transfer and/or
return of the Deposit (and payment of the Break-Up Fee in circumstances where applicable) is
each Party’s sole liability and entire obligation and the exclusive remedy for the other Party’s
default or breach of this Agreement.

                 11.2.3 Immediately upon the occurrence of any termination of this Agreement
pursuant to Section 11.1.1, Section 11.1.2 (where (i) either Buyer is the terminating Party, unless
the failure of the Closing to occur by the Outside Date shall be due to the failure of the either Buyer
to comply with any of the covenants or agreements to be performed or complied with it prior to
the Closing), or (ii) the Sellers are the terminating Party, and one or more of the closing conditions
in Article 10 (other than conditions which, by their nature, are to be satisfied on the Closing Date)
were not satisfied by the Outside Date), Section 11.1.3 (where either Buyer is the terminating
Party), Section 11.1.4, Section 11.1.5, Section 11.1.6, or 11.1.7, and provided that either Buyer
has not otherwise materially breached this Agreement, Sellers shall promptly refund (including,


                                                  36
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35        Page 76 of
                                             135



within three (3) Business Days of such termination, taking such actions and executing and
delivering such joint written instructions to cause the Escrow Agent to disburse) the Deposit to
Buyers or Assignor. If the termination is pursuant to Section 11.1.2 (where (i) either Buyer is the
terminating Party, unless the failure of the Closing to occur by the Outside Date shall be due to the
failure of either Buyer to comply with any of the covenants or agreements to be performed or
complied with it prior to the Closing; or (ii) the Sellers are the terminating Party, and one or more
of the closing conditions in Article 10 (other than conditions which, by their nature, are to be
satisfied on the Closing Date) were not satisfied by the Outside Date), Section 11.1.3 (where either
Buyer is the terminating Party), Section 11.1.4, Section 11.1.5, Section 11.1.6, or 11.1.7, and an
Alternative Transaction has occurred, then subject to and in accordance with the terms of the
Bidding Procedures Order and provided neither Buyer has materially breached this Agreement,
Sellers shall (i) promptly refund (including, within three (3) Business Days of such termination,
taking such actions and executing and delivering such joint written instructions to cause the
Escrow Agent to disburse) the Deposit to Buyers or Assignor and (ii) pay Buyers the Break-Up
Fee from the proceeds of such Alternative Transaction. The obligations of Sellers arising under
this Section 11.2.3 shall survive any termination of this Agreement.

               11.2.4 Upon the occurrence of a termination by the Sellers pursuant to Section
11.1.2 (except in the case that one or more of the closing conditions in Article 10 (other than
conditions which, by their nature, are to be satisfied on the Closing Date) were not satisfied by
the Outside Date, which is addressed in the first sentence of Section 11.2.3 above) or Section
11.1.3 due to a Buyers’ breach, and provided the Sellers have not materially breached this
Agreement (each, a “Buyers Default Termination”), the Deposit shall be forfeited to the Sellers
and the Sellers shall be released from all obligations to Buyers and Assignor hereunder.

                                   XII. MISCELLANEOUS.

        12.1 Survival. None of the representations or warranties of the Parties set forth in this
Agreement, any Ancillary Agreement, or in any other agreement or certificate executed in
connection with, or delivered pursuant to, this Agreement shall survive the Closing. Other than
the requirements of further assurances and actions specifically identified to be taken post-Closing
(including without limitation, the satisfaction by Buyers of Assumed Liabilities), all other
covenants of the Parties shall expire upon Closing. This Section 12.1 shall not limit any covenant
or agreement of any Party which, by its term, contemplates performance after the Closing, but only
to the extent such covenants and agreement are to be performed, or prohibit actions, subsequent to
the Closing.

        12.2 Notices. Notices. All notices, consents, waivers and other communications under
this Agreement must be in writing and will be deemed to have been duly given (i) when delivered
by hand (with written confirmation of receipt), (ii) when sent by email (with read receipt received),
(ii) one (1) Business Day following the day sent by overnight courier (with written confirmation
of receipt), or (iv) when received by the addressee, if sent by registered or certified mail (postage
prepaid, return receipt requested), in each case to the appropriate addresses and Representatives
(if applicable) set forth below (or to such other addresses and Representatives as a Party may
designate by notice to the other Parties).

               If to either Seller, then to:

                                                 37
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21       Entered 04/21/21 14:43:35         Page 77 of
                                             135



               Carla’s Pasta, Inc.
               Attn: Carla Squatrito, President
               50 Talbot Lane
               South Windsor, CT 06074
               Email: carla@carlaspasta.com

               With a copy (which will not constitute notice) to:

               Locke Lord LLP
               Attn: Adrienne Walker
               111 Huntington Avenue, 9th Floor
               Boston, MA 02199-7613
               Email: awalker@lockelord.com

               If to Buyers or Assignor, then to:

               NFP Real Estate LLC, CP Foods LLC, or Natural Food Products, LLC
               Attn: Brian Durst, President and Chief Executive Officer
               2901 Progress Road
               Madison, WI 53716
               Email: bdurst@tribe9foods.com

               With a copy (which will not constitute notice) to:

               Robinson & Cole LLP
               Attn: Patrick M. Birney
               280 Trumbull Street
               Hartford, CT 06103
               Email: pbirney@rc.com

        12.3   Amendments and Waivers.

                12.3.1 Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed, in the case of an amendment, by Sellers and
Buyers (or by any successor to such Party), or in the case of a waiver, by the Party against whom
the waiver is to be effective (except as expressly provided otherwise in this Agreement).

               12.3.2 No failure or delay by any Party in exercising any right, power, or privilege
under this Agreement will operate as a waiver thereof nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other right, power, or privilege.
The rights and remedies provided will be cumulative and not exclusive of any rights or remedies
provided for in this Agreement by Law.

        12.4   Expenses.

             12.4.1 Except as specifically set forth in this Agreement or any Ancillary
Agreement, and except for the Break-Up Fee, where applicable, each Party shall bear its own fees

                                                  38
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 78 of
                                             135



and expenses incurred incident to this Agreement and the Ancillary Agreements and in preparing
to consummate and consummating the transactions contemplated by this Agreement, including
reasonable out-of-pocket costs and expenses (including the out-of-pocket fees, disbursements and
other charges of legal counsel, consultants and accountants) and fees and expenses of brokers,
finders, financial advisors and investment bankers.

                12.4.2 In the event of any litigation brought to enforce or interpret this Agreement,
or arising out of its negotiation, performance, or subject matter, the Party who prevails will be
entitled to recover its reasonable attorneys’ fees, costs and expenses, including those incurred at
trial, in any bankruptcy or other proceeding, on appeal, and in enforcing any judgment, as
determined by the court.

        12.5 Bulk Sales or Transfer Laws. To the extent permitted by law, Buyers hereby waive
compliance by Sellers with the provisions of the bulk sales or transfer laws of all applicable
jurisdictions.

        12.6 Successors and Assigns. The provisions of this Agreement will be binding upon
and inure to the benefit of the Parties and their respective successors and permitted assigns. No
Party may assign, delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of each other Party to this Agreement; provided, however, that (i)
prior to the Auction, Assignor may, without the prior written consent of the Sellers, but with no
less than two (2) business days prior written notice to Sellers, assign all or a portion of its rights
under this Agreement to an Affiliate that is not owned or controlled, in whole or in part, by any
Insider of either Debtor, and (ii) prior to the Closing, Buyers may, without the prior written consent
of the Sellers, assign all or a portion of its rights under this Agreement to a wholly-owned
subsidiary of the Buyers, provided that no assignment shall relieve the Buyers from any of its
obligations hereunder. Any attempted or purported assignment in violation of this Section 12.6
will be deemed void ab initio. The Parties understand and agree that, in accordance with this
Section 12.6, after March 26, 2021 but prior to April 15, 2021 Assignor assigned (i) to NFP RE
all of Assignor’s rights and obligations under this Agreement with respect to the purchase of the
Real Property, and (ii) to CP Foods all of the Assignor’s rights and obligations under this
Agreement with respect to the purchase of all of the Purchased Assets other than the Real Property
(the “Assignment”); provided that all Parties understand and agree that (i) the Assignment shall
not relieve NFP from any of the obligations under the Agreement; and (ii) NFP is retaining the
power to exercise all other rights under the Agreement that not directly related to the purchase of
either the Real Property or the other Purchased Assets, such as the rights relating to termination
under Article 11 of the Agreement.

        12.7 Entire Agreement. This Agreement and the Ancillary Agreements (including the
Schedules and Exhibits hereto and thereto) constitute the entire agreement among the Parties with
respect to the subject matter of this Agreement and such Ancillary Agreements. This Agreement
and the Ancillary Agreements (including the Schedules and Exhibits) supersede all prior
agreements and understandings, both oral and written, between the Parties with respect to the
subject matter of this Agreement and such Ancillary Agreements.

        12.8 Severability. The provisions of this Agreement will be deemed severable, and the
invalidity or unenforceability of any provision will not affect the validity or enforceability of the

                                                 39
91659665v.5
 Case 21-20111       Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35         Page 79 of
                                             135



other provisions hereof. If any provision of this Agreement, or the application thereof to any Person
or any circumstance, is invalid or unenforceable, (i) the Parties will negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as closely as possible in an
acceptable manner in order that the transactions contemplated hereby are consummated as
originally contemplated to the greatest extent possible and (ii) the remainder of this Agreement
and the application of such provision to other Persons or circumstances will not be affected by
such invalidity or unenforceability.

        12.9 No Third-Party Beneficiaries. This Agreement is for the sole benefit of the Parties
and their permitted assigns and nothing herein expressed or implied will give or be construed to
give to any Person, other than the Parties and such permitted assigns, any legal or equitable rights
under this Agreement.

         12.10 Governing Law. Except (i) to the extent the mandatory provisions of the
Bankruptcy Code apply and (ii) except for any real or immovable property issues, which will be
governed by and construed and enforced in accordance with the internal laws of the State in which
such real or immovable property is located (without reference to the choice of law rules of such
State), this Agreement will be governed by, and construed in accordance with, the laws of the State
of Connecticut applicable to contracts made and to be performed entirely in such state without
regard to principles of conflicts or choice of laws or any other law that would make the laws of
any other jurisdiction other than the State of Connecticut applicable hereto.

        12.11 Consent to Jurisdiction. Without limitation of any Party’s right to appeal any Order
of the Bankruptcy Court, each of the Parties agrees that any proceeding brought to enforce the
rights or obligations of any Party under this Agreement or any Ancillary Agreement shall be
commenced and maintained in the Bankruptcy Court, and the Bankruptcy Court shall have
exclusive jurisdiction over any such proceeding. Each of the Parties consents to the exercise of
jurisdiction over it and its properties, in accordance with the terms of this Section, with respect to
any proceeding arising out of or in connection with this Agreement, any Ancillary Agreement or
the transactions contemplated hereby or thereby, or the enforcement of any rights under this
Agreement or any Ancillary Agreement.

        12.12 WAIVER OF JURY. Each Party hereto expressly waives any right to a trial by
jury in any action or proceeding with respect to any action or claim arising out of or any dispute
in connection with this Agreement or under any amendment, instrument, document or agreement
delivered or which may in the future be delivered in connection with this Agreement or arising
from any relationship existing in connection with this Agreement and agrees that any such action
or proceeding shall be tried before a court and not before a jury. Each of the parties hereto has
reviewed this waiver and knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. In the event of litigation, a copy of this Agreement may be filed
as a written consent to a trial by the court.

        12.13 Counterparts. This Agreement and any amendment hereto may be executed in one
(1) or more counterparts, each of which will be deemed to be an original of this Agreement or such
amendment and all of which, when taken together, will constitute one and the same instrument.
Notwithstanding anything to the contrary in Section 12.2, delivery of an executed counterpart of a
signature page to this Agreement or any amendment hereto by email attachment will be effective

                                                 40
91659665v.5
 Case 21-20111     Doc 448    Filed 04/21/21     Entered 04/21/21 14:43:35     Page 80 of
                                         135



as delivery of a manually executed counterpart of this Agreement or such amendment, as
applicable.

        12.14 Time of the Essence. Time is of the essence for purposes of this Agreement and
the rights and obligations of the Parties hereunder.


                                 [Signature Page Follows]




                                            41
91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35          Page 81 of
                                            135



        The Parties have executed this Agreement as of the date first above written.

BUYER:                                               SELLER:


NFP REAL ESTATE LLC                                  CARLA’S PASTA, INC.

By:                                                  By:
Name: Brian Durst                                    Name: Carla Squatriro
Its:  Managing Director                              Its:  President


BUYER:                                               SELLER:


CP FOODS LLC                                         SURI REALTY, LLC


By:                                                  By:
Name: Brian Durst                                    Name: Carla Squatriro
Its:  Managing Director                              Its:  Manager

ASSIGNOR:


NATURAL FOOD PARTNERS, LLC


By:
Name: Brian Durst
Its:  Managing Director




91659665v.5
 Case 21-20111       Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35          Page 82 of
                                            135



        The Parties have executed this Agreement as of the date first above written.

BUYER:                                               SELLER:


NFP REAL ESTATE LLC                                  CARLA’S PASTA, INC.



By:
Name: Brian Durst                                    Its:   President
Its:  Managing Director


BUYER:                                               SELLER:


CP FOODS LLC                                         SURI REALTY, LLC




By:
Name: Brian Durst                                    Its:   Manager
Its:  Managing Director

ASSIGNOR:


NATURAL FOOD PARTNERS, LLC


By:
Name: Brian Durst
Its:  Managing Director




91659665v.5
 Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 83 of
                                      135



                                   EXHIBIT A

              LEGAL DESCRIPTION OF OWNED REAL PROPERTY




91659665v.2
91659665v.5
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 84 of
                                     135
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 85 of
                                     135
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 86 of
                                     135
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 87 of
                                     135
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 88 of
                                     135
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 89 of
                                     135
 Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 90 of
                                      135



                                   EXHIBIT B

                      FORM OF ESCROW AGREEMENT




91659665v.5
 Case 21-20111        Doc 448      Filed 04/21/21      Entered 04/21/21 14:43:35          Page 91 of
                                              135


                                       ESCROW AGREEMENT

       THIS ESCROW AGREEMENT (the “Agreement”) is made and entered into the 26th day of
March, 2021, by and among Carla’s Pasta, Inc., a Connecticut corporation (“CPI”) and Suri Realty, LLC,
a Connecticut limited liability company (“Suri”, and together with CPI, the “Sellers”), and
______________________________, a _________ company (the “Buyer”), and Verdolino & Lowey, P.C.,
(“Escrow Agent,” and along with Sellers and Buyer, collectively the “Parties” and each a “Party”).

                                         W I T N E S S E T H:

         WHEREAS, pursuant to Section 2.4 of the Asset Purchase Agreement by and between Buyer and
Sellers (as may be amended from time to time), dated March __, 2021 (the “Asset Purchase Agreement”),
Buyer and Sellers agreed that Buyer would deposit the sum of $1,689,375.00 (“Escrowed Funds”) into an
escrow account of the Escrow Agent and held as an earnest money deposit pursuant to the terms of the
Asset Purchase Agreement;

       WHEREAS, the Parties mutually agree that Verdolino & Lowey, P.C., shall act as the Escrow
Agent with respect to said Escrowed Funds; and

        WHEREAS, Escrow Agent agrees to receive, hold and disburse the Escrowed Funds in accordance
with this Agreement;

        WHEREAS, the Parties acknowledge that the Escrow Agent is not a party to, is not bound
by, and has no duties or obligations under, the Asset Purchase Agreement, that all references in
this Escrow Agreement to the Asset Purchase Agreement are for convenience, and that the Escrow
Agent shall have no implied duties beyond the express duties set forth in this Escrow Agreement.

        NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound, the Parties hereby agree as follows;

        1.      The Parties hereby mutually designate and appoint Escrow Agent for the purposes set forth
herein, subject to replacement as provided in this Agreement. Escrow Agent hereby accepts such
appointment, upon the terms and conditions provided in this Agreement.

       2.    Escrow     Agent    hereby      acknowledges      receipt            from     Buyer      of
[__________________($_____________)] representing the Escrowed Funds.

        3.      No interest shall be earned on the Escrowed Funds.

        4.       Except as otherwise provided in this Agreement, Escrow Agent shall disburse all or any
portion of the Escrowed Funds only as follows:

                 4.1     Disbursement Upon Joint Written Instruction. Sellers, on the one hand, and
Buyer, on the other hand, shall jointly execute and provide joint written instructions for the release
of the Escrow Funds consistent with the provisions of the Asset Purchase Agreement. At any time
that joint written instructions executed jointly by Sellers, on the one hand, and Buyer, on the other
hand (the “Joint Written Instruction”) are provided to the Escrow Agent, the Escrow Agent shall
disburse the Escrow Funds to any Party in accordance with such Joint Written Instruction.



91510273v.3
 Case 21-20111          Doc 448        Filed 04/21/21        Entered 04/21/21 14:43:35              Page 92 of
                                                  135




                4.2     Release Pursuant to Final Determination. In the event of a dispute between
Buyer, on the one hand, and either (or both) Seller(s), on the other, with respect to the proper
recipient of the Escrow Funds, upon receipt by the Escrow Agent of a copy of a final non
appealable order of any court of competent jurisdiction which may be issued, directing the payment
of all or any portion of the Escrow Funds together with (A) a certificate of the prevailing Party to
the effect that such order is final and non appealable and from a court of competent jurisdiction
having proper authority and (B) the written payment instructions of the prevailing Party to
effectuate such order (a “Final Order”), the Escrow Agent shall on the third (3rd) Business Day
following receipt of such determination, disburse as directed, part or all, as the case may be, of the
Escrow Funds (but only to the extent funds are available in the applicable Escrow Amount), in
accordance with such Final Order. The Escrow Agent will act on such Final Order without further
inquiry.

To the extent either Joint Instructions or a Final Order direct disposition of some, but not all, of the
Escrowed Funds, Escrow Agent will release the specified amount of Escrowed Funds in accordance with
such Joint Instructions or Final Order and continue to hold the remaining Escrow Funds under the terms of
this Agreement.

         5.      Compensation. The Escrow Agent shall be entitled to compensation for its services as
stated in the fee schedule attached hereto as Exhibit C, which compensation shall be paid by Sellers. The
fee agreed upon for the services rendered hereunder is intended as full compensation for the Escrow Agent's
services as contemplated by this Escrow Agreement.

         6.       Limitation of Liability. Escrow Agent shall act as a depository only. Escrow Agent shall
have no implied duties or obligations. Escrow Agent shall be protected in acting upon any written
certificate, notice, request, waiver, consent, receipt or other paper or document furnished to it, not only as
to its due execution and the validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained which Escrow Agent in good faith reasonably believes
to be genuine and what it purports to be. Escrow Agent shall not be liable for any error of judgment, or for
any act done or steps taken or made by it in good faith, or for any things which it may do or refrain from
doing in connection herewith, except due to Escrow Agent’s own gross negligence, willful misconduct,
fraud, or breach of fiduciary duty. In no event shall Escrow Agent be liable for incidental, indirect, special,
consequential or punitive damages, except due to Escrow Agent’s own gross negligence, willful
misconduct, fraud, or breach of fiduciary duty. Escrow Agent may consult with and obtain advice from
legal counsel in the event of any question as to any of the provisions of this Agreement or its duties
hereunder, and Escrow Agent shall incur no liability and shall be fully protected in acting in good faith in
accordance with the opinion and instructions of such counsel. Escrow Agent shall have no duties except
those expressly set forth herein, and shall not be bound by any notice of a claim or demand with respect
thereto, or any waiver, modification, amendment, termination or rescission of this Agreement, unless in a
writing received by it, and, if its duties herein are affected, unless it shall have given its prior written consent
thereto.

         7.      In the event of any adverse claim or demand being made in connection with the subject
matter of this Agreement, or in the event Escrow Agent in good faith shall be in doubt as to what action it
should take hereunder, Escrow Agent shall thereupon have the right to (a) refrain from complying with any
claims or demands asserted against it as Escrow Agent, or (b) refuse to take any other action hereunder, so
long as such disagreement continues or exists, and in either such event, Escrow Agent shall not be or
become liable in any way to any person for Escrow Agent’s failure to act, and Escrow Agent shall be
entitled to continue to refrain from acting, until (i) the rights of all Parties shall have been fully and finally
                                                         2
91510273v.3
 Case 21-20111         Doc 448       Filed 04/21/21        Entered 04/21/21 14:43:35             Page 93 of
                                                135


adjudicated by a court of competent jurisdiction, or (ii) all differences shall have been adjusted and all
doubts resolved by agreement between Buyer and Sellers, and Escrow Agent shall have been notified
thereof by a writing signed by Buyer and Sellers.

          8.       Indemnification. From and at all times after the date of this Agreement, Buyer and Sellers
shall (severally and not jointly), to the fullest extent permitted by law, indemnify and hold harmless Escrow
Agent and each director, officer, employee and controlling entity of Escrow Agent (collectively, the
“Indemnified Parties”) against any and all actions, claims (whether or not valid), losses, damages,
liabilities, costs and expenses (including without limitation reasonable attorneys’ fees, costs and expenses)
incurred by or asserted against any of the Indemnified Parties from and after the date hereof, relating to or
arising from or in connection with any claim, demand, suit, action or proceeding brought or initiated by a
third party arising from or in connection with the negotiation, preparation, execution, performance or failure
of performance of this Agreement or any transactions contemplated herein; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder for any liability finally determined by a
court of competent jurisdiction to have resulted from the gross negligence, willful misconduct, fraud, or
breach of fiduciary duty of such Indemnified Party. If any such action or claim shall be brought or asserted
against any Indemnified Party, such Indemnified Party shall promptly notify Buyer and Sellers, and Buyer
and Sellers shall assume the defense thereof, including the employment of counsel and the payment of all
expenses reasonably incurred by such Indemnified Party. Such Indemnified Party shall, in its sole
discretion, have the right to employ separate counsel in any such action and to participate in the defense
thereof, and the reasonable fees and expenses of such counsel shall be paid by such Indemnified Party,
except that Buyer and Sellers, severally and not jointly, shall be required to pay such reasonable fees and
expenses if: (a) Buyer and Sellers shall fail to assume the defense of such action or proceeding, or shall fail,
in the reasonable discretion of such Indemnified Party, to employ counsel reasonably satisfactory to the
Indemnified Party in any such action or proceeding; (b) any Party is a plaintiff in any such action or
proceeding; or (c) the named parties to any such action or proceeding (including any impleaded parties)
include both such Indemnified Party and one or more of the Parties. Buyer and Sellers, severally and not
jointly, shall pay the reasonable fees and expenses of the Indemnified Party’s counsel pursuant to the
preceding sentence. In the case of a dispute between Buyer and Sellers arising out of or related to the
disbursement of Escrowed Funds, the non-prevailing party shall reimburse Escrow Agent for the reasonable
fees and expenses of Escrow Agent’s counsel, to the extent Escrow Agent incurs any such fees or expenses
of counsel. The obligations of Buyer and Sellers arising under this Section 8 shall survive any termination
of this Escrow Agreement and the resignation or removal of Escrow Agent.

         9.      Escrow Agent or any successor to it hereafter appointed may at any time resign by giving
notice in writing to all Parties, in which event Escrow Agent shall be discharged from its prospective duties
hereunder upon delivery of such resignation, save and except the duty to deliver the Escrowed Funds to
such recipient as all Parties shall mutually designate in writing. The Parties shall have the joint right to
replace Escrow Agent at any time upon written notice to Escrow Agent, in which event Escrow Agent shall
be discharged from its prospective duties hereunder upon such termination, save and except the duty to
deliver the Escrowed Funds to such recipient as all Parties shall mutually designate in writing.

         10.     This Agreement shall be governed by, and interpreted in accordance with, the laws of the
Commonwealth of Massachusetts, and shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors, heirs, and permitted assigns. No Party may assign, delegate or
otherwise transfer any of its rights or obligations under this Agreement without the consent of each other
Party to this Agreement.

        11.    No failure or delay on the part of any Party in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power, preclude any other or further
                                                       3
91510273v.3
 Case 21-20111         Doc 448       Filed 04/21/21       Entered 04/21/21 14:43:35            Page 94 of
                                                135


exercise thereof or the exercise of any other right or power. The rights and remedies of the Parties hereunder
are cumulative and not exclusive of any rights or remedies which they would otherwise have. No
modification or waiver of any provision of this Agreement, nor consent to any departure by any Party
therefrom, shall in any event be effective unless the same shall be in writing, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for which given. No notice to or
demand on any party in any case shall entitle such party to any other or further notice or demand in similar
or other circumstances.

        12.     The Article and Section captions used herein are for reference purposes only and shall not
in any way affect the meaning or interpretation of this Agreement.

         13.     Any notice or other communication required or permitted hereunder shall be sufficiently
given if delivered in person or sent by telecopy or by registered or certified mail or by recognized overnight
courier, postage prepaid, addressed as follows:

         If to Buyer, then to:                                  With copy to:
         INSERT                                                 INSERT

         If to Sellers, then to:                                With copy to:
         Carla’s Pasta, Inc.                                    Locke Lord LLP
         Attn: Carla Squatrito, President                       Attn: Adrienne Walker
         50 Talbot Lane                                         111 Huntington Avenue, 9th Floor
         South Windsor, CT 06074                                Boston, MA 02199-7613
         Email: carla@carlaspasta.com                           Email: awalker@lockelord.com


         If to Escrow Agent, then to:
         Verdolino & Lowey, P.C
         124 Washington Street, Suite 101
         Foxborough, MA 02035
         Email: cjalbert@vlpc.com

or to such other address or number as shall be furnished in writing by any such Party, and such notice or
communication shall be deemed to have been given as of the date so delivered, sent by telecopier or mailed.

        13.    This Agreement may be executed in multiple counterparts, all of which shall be considered
one and the same Agreement and each of which shall be deemed an original.

        14.      If any term, provision, covenant or restriction of this Agreement is held by a court of
competent jurisdiction or other authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.


                                         [Signature Page Follows]




                                                      4
91510273v.3
 Case 21-20111         Doc 448     Filed 04/21/21     Entered 04/21/21 14:43:35       Page 95 of
                                              135


           IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date first above-
written.

                                               BUYER:

                                               INSERT


                                               By:
                                               Name:
                                               Its:


                                               SELLER:


                                               CARLA’S PASTA, INC.

                                               By:
                                               Name:
                                               Its:



                                               SELLER:

                                               SURI REALTY, INC.


                                               By:
                                               Name:
                                               Its:


                                               ESCROW AGENT:

                                               VERDOLINO & LOWEY, PC


                                               By:
                                               Name:
                                               Its:


                                 [Signature Page to Escrow Agreement]



                                                  5
91510273v.3
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 96 of
                                     135



                Schedules to Asset Purchase Agreement


     1.1         February 2021 Working Capital Schedule
     2.1.1(b)    Seller Tangible Assets
     2.1.1(o)    Specific Purchased Assets
     2.1.2(q)    Specific Excluded Assets
     2.1.5(a)    Desired Contracts
     4.5         Registered Intellectual Property
     4.6         Sellers’ Employee Plans
     4.7.1       Real Estate Encumbrances
     4.7.3       Tax Appeals
     4.8         Employee Claims
     4.10        Encumbrances
     4.11        Taxes
     4.12        Compliance with Laws
     4.13        Material Contracts
     4.14        Financial Statements
     4.17        Material Customers
     4.18        Proceedings
Case 21-20111   Doc 448     Filed 04/21/21       Entered 04/21/21 14:43:35   Page 97 of
                                       135



                                      Schedule 1.1

                      February 2021 Working Capital Schedule



            Est. February Amounts
            Accounts Receivable                      $          4,772,561
            AR Allowances                                         (28,529)
            Inventory                                           4,652,575
            Inventory Reserve                                    (539,668)
            Other AR (Sysco Recapture)                            517,339
            Prepaid Expenses                                      197,658
            Prepaid Business Insurance                            121,797
            Prepaid Suppliers                                     453,182
            Prepaid Suppliers as credits in AP                    385,756
            February Current Assets                  $         10,532,672
Case 21-20111   Doc 448   Filed 04/21/21   Entered 04/21/21 14:43:35   Page 98 of
                                     135



                               Scheduled 2.1.1(b)

                              Seller Tangible Assets

                                  [see attached]
     Case 21-20111    Doc 448    Filed 04/21/21   Entered 04/21/21 14:43:35   Page 99 of
                                            135

Description

PINSATI MACHINE, GRIM & HOPPER
GRINDER AND STAND
FAX MACHINE
STRETCH WRAPPER - SHIPPING
CAVATELLI MACHINE (INCLUDES FREIGHT)
RAVIOLI MACHINE FOR R&D DEPARTMENT
MBFX - 1003 MIXER
SCALE & BAGGER - LINE 2
CROWN MODEL PE4000-60 PALLET TRUCK
SPEED WEIGH SCALE/TOGGLE
ROTARY CUP FILLER - MODEL 12-32 & SEALER
BAGGER LINE
ROTARY CUP FILLER
SPIRAL FREEZER
BAGGER/SCALE - LINE 3
FASTBACK CONVEYOR
FORMING EQUIPMENT - PINSATI/RAVIOLI/GRIMS
REFRIGERATONS SYSTEM - FREEZER
STAINLESS STEEL STACK
FREIGHT ON PT EQUIPMENT
HVAC & VENTILATION IN FREEZER
ELECTRICAL REQUIREMENTS - FREEZER
WORLD CUP INSERTS
ASSEMBLY (HOPPER/AGITATOR FOR WORLD CUP
LABOR AND MATERIALS FOR EQUIPMENT SET-UP
ELECTRICAL REQUIREMENTS - FREEZER
SHANKLIN MACHINE COVERS
WASHDOWN INVERTER
MIXER/BLENDER FOR WAL-MART PROJECT
SAFELINE POWERPHASE METAL DETECTOR
MODULE THERMAL - HAYYSEN
HEAT RESITANCE JASW FOR STEAM BAG
WATER CHILL SYSTEM - EXHAUST SYSTEM
BOLT CHOPPER/MIXING BOWLS
FREIGHT ON BARLIANT AUCTION
EMERY WINSLOW FLOOR SCALE - SHIPPING
WATER CHILL SYSTEM - REFRIGERATIONS
WATER CHILL SYSTEM - ELECTRICAL
WATER CHILL SYSTEM
WATER CHILL SYSTEM
WATER CHILL SYSTEM
WATER CHILL SYSTEM
WATER CHILL SYSTEM
KRAMER GREBE BOWL CUTTER
WATER CHILL SYSTEM
STEAM-BAG SYSTEM
STEAM-BAG SYSTEM
SCISSOR, 32',SKYJACK,285
METAL DETECTOR
TRANSFER PUMP W/ PISTON
PARENT CHILD INFEED CONVEYOR
RAVIOLI MACHINE
OHLSON SCALE
   Case 21-20111     Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 100 of
                                          135

REFURBISH TECHNO-DESIGN RAVIOLI MACHINE
HP COMPAQ PROLIANT FILE SERVER 50%
STEIN PREDUSTER, BATTER/BREADING LINE WITH BATTER MIXER
TORTELLINI & SACCHATINNI DIE REBUILD AND PARTS
RF DEVICES
AUCTION PURCHASES\BREADING MACHINE/STRING MACHINE
KN550 CORNUCOPIA ENCRUSTING MACHINE WITH OPTIONS
REFRIGERATION COMPRESSOR
NEW FORK TRUCK
MODIFY SUCTION LINE PIPING AND UPGRADE CONTROLS TO THE FES COMPRESSOR
HAYSSEN BAGGING EQUIPMENT
PASTA DIES (RIGATONI, PENNE)
AUTOMATIC CASE ERECTOR
LINE 3 COOKER
EXHAUST HOOD , DUCT & FAN
USED KRAMER BOWL CHOPPER
SLICER, PUMP, COLUMN LIFT
SOLIDS TESTER
STAINLESS EXHAUST FOR COOKER
FORK TRUCK TERMINAL
KETTLE
TORTELLINI MACHINE
AUTOMATIC CASE ERECTOR
AIR COMPRESSOR REFURBISH
VERTICAL CHEESE CUTTER
SHELL MACHINE
SAUCE METERING & PACKAGING
BUCA EQUIPMENT
FRICK COMPRESSOR
PESTO HOLDING TANK
SLICER
VIDEO JET PRINTER & HARDWARE
DOMINO
HAYSSEN
INDUSTRIAL TRUCK
COOKER MOTOR
AIR COMPRESSOR: GA30VSD WITH
PACKING CONVEYORS FOR MANI & SHELL LINES
HORIZONTAL SEALER WITH RACKS
CV-FB ASP FASTBACK CONVEYORS
M-210W-S/50-WP ISHIDA WEIGHER
(2) LX 150 HP BOILERS
PK08S/2.00/S PATTERSON KELLEY
CROWN MODEL RD5220-30 LIFT TRUCK
GRIM, COOLER, CONVEYORS, COOKER AND
PFENING BULK FLOUR SYSTEM, HANDLING
ILASEALING SYSTEM AND INSTALLATION
MIXERS FOR PREP ROOMS
PLASTI-FAB
SERIES 900 BELTS FOR CONVEYORS
FABRICATED DUCTWORK FOR COOKER
SS STEPOVER PLATFORM STAIRS & GUARDS
(2) SPRIAL FREEZERS MODEL 2417-21-100
HAYSSEN ULTIMA ST 12-16 HP VERTICAL
PLATFORM SS STAIRCASE
   Case 21-20111     Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35   Page 101 of
                                           135

SPEED WEIGH SCALE
SQ. CAN OPENER - PREP ROOM
CUSTOMS ON PINSATI MACHINE
GO TRANS
HAYSSEN
DISPENSER WITH IMPRINTER
HOPPER FOR DISPENSER
ECONOSEAL SPARTAN
BOCK SPIN DRYER MODEL FP-605A
MIXER
AUTO SCALE WITH CONSOLE
SAFELINE METAL DETECTOR S/N 13032
CASE SEALER WITH INFEED/EXIT CONVEYORS
PINSATA MACHINE & CUSTOMS CHARGES
CUSTOMS/IMPORT CHARGES ON 3 DYES
TORTELLACCI DIES
DIES
SACCHETTINI DIES
FLOW DIVIDERS FOR SHELL EXTRUDER
CONVEYORS & CONVEYOR MODIFICATIONS
JBO SHELL DIE
SPEEDWEIGH SWO6000
ADDITION TO FLOUR SYSTEM
DIES
IMPORT/CUSTOMS FEE
DIES
SHELL PRESS - EXTRUDER
FREIGHT ON SHELL PRESS
IMPORT/CUSTOMS FEE
RIGGING COSTS FOR EXTRUDER
RAVIOLI MACHINE
FORMING & TREATMENT LINES
BAGGING & SCALES
SPIRAL FREEZERS
PACKAGING EQUIPMENT
CONVEYOR SYSTEM
OIL SYSTEM
FLOUR SYSTEM
SCALE PLATFORM
DOMINO PRINTERS
X-RAY MACHINE
PALLETIZER
CHECK WEIGHER
AIR COMPRESSOR
STORAGE TANK
TORTELLOCIO DIE
EGG WASH DOSING SYSTEM
SCISSOR TRUCK
STAINLESS STEEL LADDER
PROCESS CONTROL SERVER
PASTA MACHINE
ADMIXER WITH STAND
BELT SANITIZER CONTROL SYSTEM
METAL DETECTOR
BACKUP FORKLIFT BATTERY
   Case 21-20111      Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35   Page 102 of
                                             135

COZZINI AGITATOR
AMONIA SYSTEM
STAINLESS STEEL STACKING VATS
DOUBLE PALLET JACKS
FORMING & TREATMENT LINES
PACKAGING EQUIPMENT
COOKER HOOD FAN - LINE #1
JUMB ROUIND DIE - CARRABBA'S
GFS PLATES - GNOCCHI & RAVIOLI
PT COOKER REFURB
SQUARE RAVIOLI DYE
TORTELLINI DYES
KNEEDING ROLLERS
HOT WATER SYSTEM - COOKER
DOMINO LABEL PRINTERS
DOMINO C6000 PRINTER
PACKAGING MACHINE CATCH PANS
SPIRAL FREEZERS
TORTELLOCIO DIE
FORKLIFT TRUCK REPAIRS
TENNANT MODEL T5 FLOOR SCRUBBER
R&D KITCHEN - CUSTOM EXHAUST HOOD
R&D KITCHEN - 18" GAS FRIER
R&D KITCHEN - 36" GAS RANGE
R&D KITCHEN - UNDERCOUNTER FREEZER
R&D KITCHEN - UNDERCOUNTER REFRIGERATOR
R&D KITCHEN - 10QT ELECTRIC KETTLE
R&D KITCHEN - HOBA-AM15VLT-2 DISHWASHER
R&D KITCHEN - STAINLES STEEL POT SICK & DISPOSER
R&D KITCHEN - PASTA COOKER
R&D KITCHEN - INDUSTRICAL MICROWAVE OVEN
R&D KITCHEN - PRECISION BALANCE PGL 8001 SCALE
R&D KITCHEN - PRECISION BALANCE PGL 303 SCALE
PT PENNE PRESS DIE
PT GIRASOLE HAND DIE
PAVAN 2 WAY MODULATING SANITARY VALVE
PORTABLE UNLOADING STATION
PORTABLE UNLOADING STATION
BACKFLOW PREVENTOR & INSTALLATION
FLEXPACK LEAK DETECTOR
PAVAN SHAKER FRAME REPLACEMENT
PT TORTELLINI DIE
MODEL UT055NRUF6A2S UNIMAC WASHER
MODEL UCN040HNVXUW UNIBAC DRYER
GREAR BOX - SPIRAL FREEZER - AF-SEW KAF107
HAYSSEN - FLAT BOTTOM PACKAGING UPGRADE
STEAM HEAT EXCHANGE - COOKER
KB GENESIS VARIABLE FREQUENCY DRIVE
POWER CHECK 300 METAL DETECTION
RX2-BD160W HITACHI PRINTER
CF25T CASE ERECTOR
FORMING & CUTTING ROLLER 45X45 DIE
CONVEYANCE SYSTEM - POUCH DEPOSITING
CONVEYOR MODIFICATIONS - SHELL PRODUCTION
INLINE PLASTICS - SAFE-T-FRESH CLOSING MACHINE
    Case 21-20111     Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35   Page 103 of
                                             135

ROTOSOLVER MODEL 100RS88SS MIXER
PACKAGING ROOM EVAPORATOR
MASSMAN AUTOMATED FILLING MACHINE
HINDS-BOCK P128 TRANSFER PUMP
C6000 PRINTER HEAD
C6000 PRINTER HEAD
SWITCHBACK MODEL 5C-24 HORIZONTAL CARTONER
JUMBO ROUND DIE - CARRABBAS
2P-03S SERVO PUMP FILLER W/30G HOPPER
PT FORMING MACHINE & AUTOMATIC SHEETER
DWS MX-50 SCALE
SHELL DIE - 348X68MM
WASHER EXHAUST FAN & MAKE-UP AIR UNIT
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1033
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1034
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1035
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1029
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1030
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1031
SHELL FILLING DEPOSITOR - PVS-4100 - S/N 1032
COOKER BELT - COOKER # 3 - UPPER
COOKER BELT - COOKER # 3 - LOWER
COOKER BELT - COOKER # 2 - LOWER
LARGE ROUND RAVIOLI DIE - MBC
C6000 LABEL PRINTER S/N CSB_014182
C6000 LABEL PRINTER S/N CSB_014229 W/HEAD KIT S/N CSPH015623
C6000 HEAD KIT S/N CSPH015498
C6000 HEAD KIT S/N CSPH015386
C6000 HEAD KIT S/N CSPH016050
VIDEOJET DATAFLEX PLUS THERMAL PRINTER
TRIANGLE AP-030 GEARBOX & MOTOR SERVO
PAVAN WASTE RETURN FAN GROUP
CONTROL SYSTEM - ROOFTOP AAON UNITS
REFIRGERATION SYSTEM UPDATE & INTEGRITY REPAIRS
AF-SEW GEARBOX KAF107
COZZINI GEARMOTOR 7 H HP 41211
COMPRESSOR LS-1 HD PANEL REPLACEMENT
COMPRESSOR HS-2 HD PANEL REPLACEMENT
TRIANGLE FLAT BOTTOM FORMING TUBE
TRIANGLE FLAT BOTTOM 12 INCH FORMING TUBE
MASSMAN BAG OPENER UPGRADE
SAUCE ROOM - SPLIT REFRIGERATION SYSTEM
100 ROTOSOLVER MIXER
SAUCE ROOM - PIPING/MIXING EQUIPMENT
EPA AMONIA COMPLIANCE - INSULATION
TRIANGLE KROGER BAGGER UPDATE
HAYSSEN KROGER & FLAT BOTTOM BAGGER UPDATE
CAPATELLI DIE REFURBISHMENT
GIRASOLE MINI ROUND RAVIOLI DIE
SAFESYSTEM STEAM WASHER
CAVATAPPIE DIE INSERTS
VMAG ROBOT 500 VACCUME STUFFER
2006 CROWN SC4030-30 LIFT TRUCK
Breddo LORWWSD-200 Mixer
TFS 300 Horiztonal Packaging Machine
    Case 21-20111         Doc 448       Filed 04/21/21 Entered 04/21/21 14:43:35   Page 104 of
                                                   135

Diverting Timing 3UP Hopper System (TFS 300)
Q60 Top & Bottom Labeling System
540 Ravoli Machine BiColor Double Sheet
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Sioux Moblel Mode F2.8S150 Safe Steam Cleaner
Reiser Vemag HP20-E Continous Stuffer w/350 Litre Hopper
ColdFront Pellet Freezer System Model U4 660 IMM Freezer
Pavan Press Model FTP130/DE320 w/Control Panel
Penne Die - 348x68mm
Flour Silo - Shick Solutions
Flex Auger Flour Delivery System
Trolly Distribution System Model DIC 1.2
Heat Recovery System
Floor Scale - 708S-33-2-GS
1-1/4" Stainless Steel Rolling Saftey Gate (3)
Stainless Steel Mobile Lift Stand
MAF1 Shanklin Form-Fill-Seal
10HP Condenser Motor
WorldCup Seal Head Assembly
Boiler Room Exhaust Fan
Electric Pressure Washer #1
Electric Pressure Washer #2
200hp Air Compressor
Conveyors for Triangle to Packaging Area
COP Tank (Nestle)
Formed & Welded Pans Lines 4 & 5
FS-40 Shredder Grater
Gear Box Pasta Technologies
Jaws for Packaging Area Side A
Kronen Centrifuge Mdl KS-7 Plus
Pipette Rigati Die #504844
Pipette Rigati Die #504845
Printer SDX60COMB53L
Signature Single Frequency Metal Detector
Smokehouse Alkar 2 Truck
Stainless Steel VATS (17) Units
Type 616L, 2" Sauce Line
Ultra Probe Lead Detector
Vat/Buggy Washer
Reiser Portioner PC878
Pan Fabricated & Installed Line 1
Pan Fabricated & Installed Line 2
Pan Fabricated & Installed Line 4
Pan Fabricated & Installed Line 5
PREST RACK SYSTEM - FREEZER/DRY WHSE
FIRE & ALARM SECURITY SYSTEM
VIDEO CAMERAS - COOLER SECURITY
VIDEO CAMERAS - SECURITY
EFFICIENCY LIGHTING FOR PLANT
SECURITY CAMERAS
    Case 21-20111        Doc 448      Filed 04/21/21 Entered 04/21/21 14:43:35   Page 105 of
                                                 135

TRENCH
SECURITY SYSTEM FOR TALBOT LANE
UNERCOUNTER DISHWASHER
REFRIGERATOR FREEZER
SLICER/DICER FOR RAW MATERIALS
COUNTERTOP STEAMER
STRUCTURAL STEEL FREEZER RACKING SYSTEM
KITTREDGE EQUIPMENT CO.
DRY RACKING FOR DRY WAREHOUSE
KITTREDGE EQUIP. CO.
OUTDOOR FURNITURE & AWNINGS
RACKING SYSTEMS - GUARDRAILS
RACKING SYSTEMS - WIRE CATCH
WAREHOUSE RACKING
QC COMPUTER PROJECT
HP COMPAQ PROLIANT FILE SERVER 50%
QAD SOFTWARE 50%
COMPUTER UPGRADE 7 NEW PC'S AND 1 NEW NOTEBOOK
QAD LICENCES 20%
MFG/PRO LICENSES
COMPUTER EQUIPMENT
EXCHANGE FILE SERVER
TRADE MANAGEMENT SOFTWARE PROJECT
COMPUTER EQUIPMENT
QAD LICENSES
MAINTENANCE TRACKING SOFTWARE
WEB SITE DESIGN
QAD SOFTWARE 50%
QAD LICENCES 80%
MFG/PRO LICENSES
PROCESS CONTROL SERVER
PROCESS CONTROL INTEGRATION
EDI - QAD INTERFACE PROGRAM
DELL CTO EL PS41005 SAN STORAGE UNIT
VMWARE VSPH 6ESS +KIT 3 HOSTS SOFTWARE
EAGLE WAREHOUSE AUTOMATION SOFTWARE
EDI SOFTWARE INTERFACE - BJS
EDI SOFTWARE INTERFACE - C&S
EDI SOFTWARE INTERFACE - WAKEFERN
EDI SOFTWARE INTERFACE - KROGER
EDI SOFTWARE INTERFACE - FOODCITY/KVAT
EDI SOFTWARE INTERFACE - TOPCO
RF DEVICES - EAGLE SOFTARE PROJECT
WIRELESSS NETWORK - INSTALLATION & HARDWARE
QAD Manufacturing Process Improvments Software Implementation
QAD Process Software Implementation - MRP
QAD Process Software Implementation - DRP
RF Devices - Eagle Software Project
QAD Software EE Upgrade
QAD Software - DRP Module
QAD Software - Licenses
EDI Software Interface - Preferred
EDI Software Interface - Schuncks
EDI Software Interface - Reinhart
Security Cameras
   Case 21-20111      Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35   Page 106 of
                                            135

EAM Implementation
QAD Enhancements (Licenses)
QAD Phase II (Kitchen)
FILE CABINETS FOR PRODUCTION (LAURA)
SHOW DISPLAY
POP-UP MIRAGE PLUS EXHIBIT STAND
TRADE SHOW UPGRADE
OFFICE FURNITURE/FIXTURES
OFFICE FURNITURE/FIXTURES
TELEPHONE SYSTEM
1-4000A MAIN SWITCHBOARD
FURNITURE & FIXTURES
FURN & FIXTURES - QC OFFICE
FLEXIROL TRACK SYSTEM - CONFERENCE
LATERAL FILES, PEDESTAL FILES, LABOR &BOOKCASE
1-4000A SWITCHBOARD COMPONENTS
TELEPHONE SYSTEM
OFFICE FURNITURE
WIRING SERVER ROOM
BLINDS
OFFICE FURNITURE/CUBICLE - FINANCE
LED Lighting Replacement
Walnut Conference Room Table
BUILDING EXPANSION
CL&P REBATE
AMONIA SYSTEM
PROCESS ELECTRIC
PROCESS PIPING
EXPANSION FINANCE COSTS
SECURITY SYSTEM
FREEZER INSULATION
WALLS, CEILING - FREEZER & DRY WHSE
SPRINKLER SYSTEM FOR FREEZER
WALLS, CEILING IN FREEZER
CAULKING IN FREEZER & DRY WAREHOUSE
SPRINKLER SYSTEM FOR FREEZER
WALLS, CEILING IN FREEZER
AMP ELECTRICAL
PALLETIZING AREA OF PLANT
BUILDING PERMITS
ENGINEERING FEES
ENGINEERING FEES
ENGINEERING FEES
ENGINEERING FEES
ENGINEERING FEES
FLOORING IN FACILITY & DRY WAREHOUSE
STRUCTURAL STEEL REQUIREMENTS
SITE WORK - FACILTY
SITE WORK
SITE WORK
FLOORING SPEC WORK
PAINTING WORK ON FACILITY ADDITION
ENGINEERING FEES
FLOORING IN FACILITY & DRY WAREHOUSE
STRUCTURAL STEEL REQUIREMENTS
    Case 21-20111         Doc 448       Filed 04/21/21 Entered 04/21/21 14:43:35   Page 107 of
                                                   135

SITE WORK - FACILTY
"HANDYMAN DUTIES IN FREEZER"
ENGINEERING FEES
ENGINEERING FEES
HVAC REQUIREMENTS
STRUCTURAL STEEL REQUIREMENTS
FLOOR COVERING IN KITCHEN/PACKAGING ROOM
OFFICE MODIFICATIONS - G&A/CUSTOMER SVC.
LAND GRADING
TRENCH EXCAVATION (LEASEHOLD)
R&D KITCHEN & CONFERENCE ROOM
R&D KITCHEN - WALK IN FREEZER/COOLER
R&D KITCHEN - TRENCH DRAIN
SAUCE ROOM ELECTRICAL RENOVATIONS
SAUCE/PESTO ROOM CONFIGURATION
SAMPLE ROOM COVERSTION TO KITCHEN
ICS-MEZZANINE JOINT REPAIR
ON-SITE OFFICE TRAILER - ELECTRICAL & INSTALLATION
EXTERNAL STAIRCASE RAILING
EXTERNAL AWNING
Centratlized Sauce Room & Distribution System
Steam Piping System - Steam Cleaners
Steam Trap Upgrades
Steam Pipe Insulation
2018 Roof Repairs
Production Floor Repairs
Wall Painting
Waste Water System NOTCH
Maintenance Annex
2017 Building Remodel Debox
2 CES Fiberglass doors w/knock down FRP frames
New Waste Water System (Expansion Bldg)
Expansion Building - Production Line 6 - Side C
Building Remodeling - Exisiting Building Debox
LED Lighting Replacement Additional $ Hampden Zimmerman
QAD Cash Application
ASRS Freezer Automation Systore & System Logistics
Mfg QAD Phase 2 Implementation - Production
Sage Fixed Assets 2018.1
Decian - MDF Rack & IDF Enclosures - 4 switches - Expansion Bldg
DNS Server Upgrade
Meraki MX100 Firewall & Licenses
APC Battery backup (Decian)
Commercial Security & CCTV System - New Bldg
Automatic Storage Retrieval System - Freezer Environment (System Logistics
Crown Encore PE4500-80 Pallet Truck
Crown Encore SC5220-35 Sit-down Counterbalanced Truck
SS Platform HJ Norris
Used Kramer & Grebe SM 90 STL Bowl Chopper Serial# 261/1012
Cleanmove Ultra CRM-600 Mod Plastic Belt MK Draw 5AU.48.001 Serial 21082
Cleanmove Ultra CRM-600 Mod Plastic Belt MK Draw 5AU.44.001 Serial 21083
Triangle Flat bottom Jaw Assembly w/Gusset Tuckers & Forming Tube
Pavan Plastic Sliding Doors for Transfer Belt
Formed & Welded Pans Lines 4 & 5 (add'l $$) REF# 18201899002
Murzan 2.5" Recovery System (PIG)
     Case 21-20111            Doc 448        Filed 04/21/21 Entered 04/21/21 14:43:35                          Page 108 of
                                                        135

Press MOD. FTP175/D450
Cooker MOD CV100/3/6
Flour Storage Silo System
Item LX200SG07 On-Demand Steam Boiler, Low NOx
OctoFrost Freezer Model 7/2
Fastback 90E-G2 Transfer Conveyor
Yamato 0616M Computer Combination Scales
Hinds Boch Servo Motor SP-03S Pump Fillers
Novus 380 V/F/F/S Machines
PowerChek400 2 Lane X-Ray
Beltweigh XE Checkweigher
PowerPhase PRO 2FLS Detector
Incline Conveyors w/Transfers
2 in 1 Combiner
Product Conveyor
Case Packer Model R700 ADABOT-LV MK11
Case Erector Bottom Tape Seal Model CE400
Empty & Full Case Conveyor
Full Case Checkweigh Model PDI
Case Top Closer Tape Sealer Model CS400
Palletizer 3 in 3
Pallet Transfer Cart
Raise in Height
Cognex Barcode Scanner
PE & Process Sensor
Q34 Label Printer
Sauce Room Equipment - Expansion Building
Expansion Building - Furniture & Fixtures
Expansion Building - Site Work & Land Improvements
Building - 50 Talbot Lane
Land Improvements
Building - 7 Year Property
Building - 5 Year Property
Building Cost Addition
Building - 50 Talbot Lane 2
R&D Center
Land - 50 Talbot Lane
Land - 280 Nutmeg Rd S
Land - 280 Nutmeg Rd S - Dirt
Raymand Leasing Corporation - All material handling equipment and associated accessories, including
without limitation, lift trucks, pallet trucks, orderpickers, batteries and chargers, in the possession of Debtor
Robert Reiser & Co. - One VEMAG Model HP20E Continuous Stuffer with VEMAG Parts Storage Cart One
VEMAG Model 500 Continuous Stuffer One VEMAG model BC236 Ball Control

1-128 GBS RAM 1-NICS 2X10GBE 1-ARRAY 6X4 RBS RAID6
Personal Property that was financed financed by U.S. Bank Equipment Finance, a Division of U.S. Bank
National Association, and covered by UCC # 3296960, including, but not limited to, copiers, printers and
fax machines as further described on the invoices stored in Secured Party’s collateral files; wherever
location; together with all replacements, parts, repairs, additions, accessions and accessories incorporated
therein or affixed or attached thereto and any and all proceeds of the foregoing, including, without
limitation, insurance recoveries. Any receipt of proceeds of the collateral by any other secured party
violates the rights of secured
party
   Case 21-20111      Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35          Page 109 of
                                            135


1 Pallett truck Model#: PE4500-80 S/N 6A289236 1 Forklift Model #: SC5220-35 S/N
9A183475

Four (4) Crown Rider Pallet Truck Model PE4500-60 SN 10229691, 10229692,
10229693, 10229718
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 110 of
                                     135




                                Schedule 2.1.1(o)

                            Specific Purchased Assets



                                    [None.]
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 111 of
                                     135



                                   Schedule 2.1.2(q)

                                Specific Excluded Assets


Asset(s)          Description

Automobile        2015 Fiat Sedan - VIN: 3C3CFFDR2FT504119

Automobile        2013 Cadillac Escalade - VIN: 1GYS4BEFODR143077

Automobile        2015 Audi A6 - VIN: WAUFMAFC8FN013125

Automobile        2014 Buick Enclave - VIN: 5GAKVBKDOEJ193825
 Case 21-20111      Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35         Page 112 of
                                          135



                                      Schedule 2.1.5(a)

                                      Desired Contracts

1. Avendra Supplier Agreement (Sales Through Distribution Only) dated December 28, 2019
   between Avendra, LLC, and Carla’s Pasta, Inc.

2. Master Purchasing Agreement dated December 9, 2019 between Gordon Food Service, Inc. and
   Carla’s Pasta Inc. and Exhibit A thereto along with Category Addendum and Private Label
   Addendum, each dated December 9, 2019.

3. Supply Agreement dated July 1, 2008 between Sodexo Operations, LLC and Carla’s Pasta, Inc.,
   as amended by Amendment Number One to Supply Agreement dated July 1, 2011, Amendment
   Number Two to Supply Agreement dated February 1, 2013, Amendment Number Three to
   Supply Agreement dated July 1, 2014, Amendment Number Four to Supply Agreement dated
   June 30, 2017, Amendment Number Five to Supply Agreement dated January 1, 2020.

4. Foodbuy Supplier Agreement dated January 1, 2017 between Foodbuy, LLC and Carla’s Pasta,
   as amended by Foodbuy Extension Amendment dated December 30, 2020 between Foodbuy,
   LLC and Carla’s Pasta

5. Bid Award Purchase Agreement dated August 17, 2018 between Sysco Merchandising and
   Supply Chain Services, Inc. and Carla’s Pasta, Inc. along with Exhibit A thereto

6. Supply Agreement for BJ’s Master Case – Agreement 9 with Specialty Packaging, LLC

7. Supply Agreement for RSC Box Supply – Agreement 8 with Specialty Packaging, LLC

8. Supply Agreement for 21.5” film & Slit Micro Steam Film with Specialty Packaging, LLC

9. Supply Agreement #583654 – Agreement 7 with Specialty Packaging, LLC

10. Supply Agreement for items 8271, 8274, 8261, and 8262 – Agreement 6 with Specialty
    Packaging, LLC

11. Supply Agreement for items 8263 and 8264 – Agreement 12 with Specialty Packaging, LLC

12. Supply Agreement for item 8068 – Agreement 16 with Specialty Packaging, LLC

13. Supply Agreement for items 8238, 8230, 8233, 8231, 8232, and 8234 - Agreement 11 with
    Specialty Packaging, LLC

14. Supply Agreement for items 8211, 8212, 8213, 8214 – Agreement 14 with Specialty Packaging,
    LLC

15. Supply Agreement for item 8217 – Agreement 13 with Specialty Packaging, LLC



91661103v.4
 Case 21-20111      Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35          Page 113 of
                                           135



16. Supply Agreement for item 8082 – Agreement 1 with Specialty Packaging, LLC

17. Supply Agreement for item 8273 – Agreement 15 with Specialty Packaging, LLC

18. Supply Agreement for items 8000 and 8001 – Agreement 2 with Specialty Packaging, LLC

19. Supply Agreement for item C00064 – Agreement 3 with Specialty Packaging, LLC

20. Supply Agreement for items 8246, 8247, 8248, 8249, 8250, 8251, 8252, 8253, 8254, 8255,
    8256, 8257, 8258, 8259 – Agreement 4 with Specialty Packaging, LLC

21. Supply Agreement for item 8260 – Agreement 10 with Specialty Packaging, LLC

22. Supply Agreement for item 8215 – Agreement 17 with Specialty Packaging, LLC

23. Supply Agreement for item 8240, 8239, 3211 and 3217 – Agreement 18 with Specialty
    Packaging, LLC

24. Supply Agreement for item 2986 and 2987 – Agreement 19 with Specialty Packaging, LLC

25. Supply Agreement for Carrabas Lobster Rav Box - Agreement 5 with Specialty Packaging,
    LLC

26. Agreement Regarding Real Property Tax Assessment dated as of October 3, 2019, by and
    between Town of South Windsor and Suri Realty LLC.

27. Distribution Agreement, dated as September 1, 2020, by and between Tree of Life Canada ULC
    and Carla’s Pasta, Inc.

28. Bozzuto’s Program, dated as of December 1, 2016, by and between Bozzutos Inc. and Carla’s
    Pasta, Inc.

29. Energy Supply and Services Agreement (50 Talbot Lane), dated as July 3, 2018, by and between
    Doosan Energy Solutions America, Inc. and Carla’s Pasta, Inc.

30. Energy Supply and Services Agreement (280 Nutmeg Road), dated as July 3, 2018, by and
    between Doosan Energy Solutions America, Inc. and Carla’s Pasta, Inc.

31. Lease, dated as of August 2017, by and between Osprey Associates, LLC and Carla’s Pasta,
    Inc.

32. The equipment lease of U.S. Bank Equipment Finance associated with UCC filing #
    0003204785.

33. The equipment lease of Raymond Leasing Corporation associated with UCC filing #
    0003229271.



91661103v.4
 Case 21-20111     Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35        Page 114 of
                                          135




34. The equipment lease of Wells Fargo Bank, N.A. associated with UCC filing # 0003326626.

35. The equipment lease of Wells Fargo Bank, N.A. associated with UCC filing # 0003415141.




91661103v.4
Case 21-20111     Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35   Page 115 of
                                         135



                                       Schedule 4.5

                              Registered Intellectual Property


General Description
Trademark - Born in Italy Crafted in America

Trademark - Carla's Pasta

Trademark - Chicken - Design Mark

Trademark - Cucina di Carla

Trademark - Design Mark- Cucina Di Carla

Trademark - Gocce

Trademark - Plant to Plate Simple. Food. - Design Mark

Trademark - Plant to Plate-Design

Trademark - Plant to Plate-Word

Trademark - Sacchettini
Case 21-20111               Doc 448      Filed 04/21/21 Entered 04/21/21 14:43:35                 Page 116 of
                                                    135



                                                  Schedule 4.6

                                            Sellers’ Employee Plans


    Type                                    Provider                                               Group Number

    Employee Health Insurance (Medical)     United Healthcare Insurance Company                        922959

    Dental Plan PPO                         United Healthcare Insurance Company                        922959

    401(k) Profit Sharing Plan & Trust      Fidelity Investments                                         N/A

    Employee Vision                         Anthem Blue Cross Blue Shield                           AL00006236

    Group Life                              Anthem Blue Cross Blue Shield                           AL00006236

    Voluntary                               Anthem Blue Cross Blue Shield                           AL00006236

    Short Term Disability                   Anthem Blue Cross Blue Shield                           AL00006236

    LT Disability                           Anthem Blue Cross Blue Shield                           AL00006236

    Flexible Spending Account               WageWorks                                                   31891

    Workers' Compensation Insurance         Chubb                                                        N/A

                                            See Carla’s Pasta, Inc. Employee Handbook dated
    PTO, Vacation, Sick Pay, Overtime,      May 1, 2016, last revised January 4, 2021
    and Other Employee-Related Policies     (in data room)1                                              N/A




1
 The Debtors’ employee handbook does not create any rights or obligations (contractual or otherwise) between either
Debtor or its employees. The Debtors and their estates reserve all rights if anyone asserts to the contrary.
Case 21-20111      Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35          Page 117 of
                                          135



                                        Schedule 4.7.1

                                  Real Estate Encumbrances

A.     50 Talbot Lane:

      1.      Agreement regarding real property tax assessment by and between the Town of
South Windsor and Sufi Realty LLC, dba Carla’s Pasta Inc., dated October 2, 2019 and recorded
October 2, 2019 in Volume 2727 at Page 187.

       2.     Notice by the State of Connecticut department of transportation dated May 6, 2016
and recorded September Z 2017 in Volume 2608 at Page 13.

       3.      Declaration of easements and covenants by Hale Realty, LLC dated and recorded
March 8, 2001 in Volume 1192 at Page 237 of the South Windsor Land Records, as amended by
second amendment to declaration dated May 25, 2016 and recorded May 26, 2016 in Volume 2524
at Page 208 of the South Windsor Land Records.

       4.      Declaration of covenants and restrictions by Hale Realty, LLC dated and recorded
April 27 2001 in Volume 1206 at Page 257 as amended by first amendment to declaration dated
and recorded May 31, 2001 in Volume 1217 at Page 171, as amended by second amendment to
declaration dated April 7 30, 2001 and recorded in Volume 1207 at Page 184 of the South Windsor
Land Records.

       5.     Sewer line easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 241 of the South Windsor Land Records.

       6.     Street tree easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 244 of the South Windsor Land Records.

       7.     Conservation easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 254 of the South Windsor Land Records.

       8.      Drainage easement agreement by and between Sufi Realty, LLC, and Hale Realty
II, LLC, dated May 25, 2016 and recorded May 26, 2016 in Volume 2524 at Page 211 of the South
Windsor Land Records.

      9.     Drainage easement agreement by and between Sufi Realty, LLC, and Hale Realty,
LLC, dated May 25, 2016 and recorded May 26, 2016 in Volume 2524 at Page 229 of the South
Windsor Land Records.

      10.    Variance by the Town of South Windsor zoning board of appeals dated October 11,
2017 and recorded October 24, 2017 in Volume 2615 at Page 157 of the South Windsor Land
Records.

       11.     Variance by the Town of South Windsor zoning board of appeals dated September
6, 1988 and recorded September 13, 1988 in Volume 538 at Page 447 of the South Windsor Land
Records.
Case 21-20111      Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35          Page 118 of
                                          135



      12.    Variance by the Town of South Windsor zoning board of appeals dated January 9,
1987 and recorded January 22, 1987 in Volume 465 at Page 109 of the South Windsor Land
Records.

       13.    Easement granted to the Connecticut Light and Power Company dated March 26,
1970 and recorded April 25, 1971 in Volume 136 at Page 222 of the South Windsor Land Records.

B.     280 Nutmeg:

        1.    Declaration of easements and covenants by Hale Realty, LLC dated and recorded
March 8, 2001 in Volume 1192 at Page 237 of the South Windsor Land Records, as amended by
first amendment to declaration dated and recorded May 31, 2001 in Volume 1217 at Page 171, as
amended by second amendment to declaration dated May 25, 2016 and recorded May 26, 2016 in
Volume 2524 at Page 208 of the South Windsor Land Records.

       2.      Declaration of covenants and restrictions by Hale Realty, LLC dated and recorded
April 27 2001 in Volume 1206 at Page 257 as amended by first amendment to declaration dated
and recorded May 31, 2001 in Volume 1217 at Page 171, as amended by second amendment to
declaration dated April 30, 2001 and recorded in Volume 1207 at Page 184 of the South Windsor
Land Records.

       3.     Sewer line easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 241 of the South Windsor Land Records.

       4.     Street tree easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 244 of the South Windsor Land Records.

       5.     Conservation easement granted to the Town of South Windsor dated March 8, 2001
and recorded March 9, 2001 in Volume 1192 at Page 254 of the South Windsor Land Records.

       6.      Drainage easement agreement by and between Sufi Realty, LLC, and Hale Realty
II, LLC, dated May 25, 2016 and recorded May 26, 2016 in Volume 2524 at Page 211 of the South
Windsor Land Records.

      7.     Drainage easement agreement by and between Sufi Realty, LLC, and Hale Realty,
LLC, dated May 25, 2016 and recorded May 26, 2016 in Volume 2524 at Page 229 of the South
Windsor Land Records.

      8.     Variance by the Town of South Windsor zoning board of appeals dated October 11,
2017 and recorded October 24, 2017 in Volume 2615 at Page 157 of the South Windsor Land
Records.

       9.      Variance by the Town of South Windsor zoning board of appeals dated September
6, 1988 and recorded September 13, 1988 in Volume 538 at Page 447 of the South Windsor Land
Records.
Case 21-20111      Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35         Page 119 of
                                         135



      10.    Variance by the Town of South Windsor zoning board of appeals dated January 9,
1987 and recorded January 22, 1987 in Volume 465 at Page 109 of the South Windsor Land
Records.

       11.    Easement granted to the Connecticut Light and Power Company dated March 26,
1970 and recorded April 25, 1971 in Volume 136 at Page 222 of the South Windsor Land Records.
Case 21-20111   Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35        Page 120 of
                                      135



                                    Schedule 4.7.3

                                     Tax Appeals


1.   Town of South Windsor: dispute regarding terms of Agreement Regarding Real Property
     Tax Assessment dated as of October 3, 2019, by and between Town of South Windsor
     and Suri Realty LLC.
Case 21-20111      Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35             Page 121 of
                                          135




                                          Schedule 4.8

                                       Employee Claims


  1. Britz, Alan et Al v Carla's Pasta, Inc. et al.

     Civil Litigation in Connecticut Superior Court (HHD-CV20-6133385-S)

     Dismissed Pursuant to settlement agreement, but plaintiffs reserved limited rights to file a
      general unsecured claim against Carla’s Pasta in any bankruptcy proceeding
Case 21-20111          Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35             Page 122 of
                                              135



                                             Schedule 4.10

                                             Encumbrances

Original File
                     File Date    Expiration Date   Secured Party
Number
0002144380           06/24/02     06/24/22          PEOPLE'S BANK
                                                    ONE FINANCIAL PLAZA
                                                    HARTFORD CT 06103-2613


AMENDMENT            0002438105   02/02/07          -

AMENDMENT            0002702646   06/30/09
AMENDMENT            0002788810   12/15/10          -
AMENDMENT            0002866648   03/26/12          -
AMENDMENT            0002889415   07/31/12          -
AMENDMENT            0003176095   04/26/17          -
AMENDMENT            0003205564   10/04/17          -
AMENDMENT            0003207764   10/05/17          -

Original             0003204785   09/29/17          U.S. BANK EQUIPMENT FINANCE
                                                        1310 MADRID STREET
                                                        MARSHALL MN 56258
Original             0003229271   03/01/18          RAYMOND LEASING CORPORATION
                                                        CORPORATE HEADQUARTERS
                                                        GREENE NY 13778
Original             0003326626   08/28/19          WELLS FARGO BANK, N.A.
                                                        800 WALNUT STREET, F0005-044
                                                        DES MOINES IA 50309
Original             0003415141   12/04/20          WELLS FARGO BANK, N.A.
                                                        800 WALNUT STREET, F0005-044
                                                        DES MOINES IA 50309
Alleged Mechanics’                                  The Dennis Engineering Group, LLC
     Lien
Alleged Mechanics’                                  Elm Electrical, Inc.
     Lien
Case 21-20111    Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35         Page 123 of
                                        135




                                      Schedule 4.11

                                          Taxes

  1. State of Connecticut Sales and Use Tax Audit (State of Connecticut Department of
     Revenue Services)
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 124 of
                                     135




                                 Schedule 4.12

                              Compliance with Laws

                                    [NONE]
Case 21-20111    Doc 448    Filed 04/21/21 Entered 04/21/21 14:43:35          Page 125 of
                                       135




                                     Schedule 4.13

                                   Material Contracts

  1. Avendra Supplier Agreement (Sales Through Distribution Only) dated December 28, 2019
     between Avendra, LLC, and Carla’s Pasta, Inc.

  2. Master Purchasing Agreement dated December 9, 2019 between Gordon Food Service,
     Inc. and Carla’s Pasta Inc. and Exhibit A thereto along with Category Addendum and
     Private Label Addendum, each dated December 9, 2019.

  3. Supply Agreement dated July 1, 2008 between Sodexo Operations, LLC and Carla’s Pasta,
     Inc., as amended by Amendment Number One to Supply Agreement dated July 1, 2011,
     Amendment Number Two to Supply Agreement dated February 1, 2013, Amendment
     Number Three to Supply Agreement dated July 1, 2014, Amendment Number Four to
     Supply Agreement dated June 30, 2017, Amendment Number Five to Supply Agreement
     dated January 1, 2020.

  4. Foodbuy Supplier Agreement dated January 1, 2017 between Foodbuy, LLC and Carla’s
     Pasta, as amended by Foodbuy Extension Amendment dated December 30, 2020 between
     Foodbuy, LLC and Carla’s Pasta

  5. Bid Award Purchase Agreement dated August 17, 2018 between Sysco Merchandising and
     Supply Chain Services, Inc. and Carla’s Pasta, Inc. along with Exhibit A thereto

  6. Supplier Agreement dated December 30, 2017 between Aramark SCM, Inc. and Carla’s
     Pasta

  7. Supply Agreement for BJ’s Master Case – Agreement 9 with Specialty Packaging, LLC

  8. Supply Agreement for RSC Box Supply – Agreement 8 with Specialty Packaging, LLC

  9. Supply Agreement for 21.5” film & Slit Micro Steam Film with Specialty Packaging, LLC

  10. Supply Agreement #583654 – Agreement 7 with Specialty Packaging, LLC

  11. Supply Agreement for items 8271, 8274, 8261, and 8262 – Agreement 6 with Specialty
      Packaging, LLC

  12. Supply Agreement for items 8263 and 8264 – Agreement 12 with Specialty Packaging,
      LLC

  13. Supply Agreement for item 8068 – Agreement 16 with Specialty Packaging, LLC

  14. Supply Agreement for items 8238, 8230, 8233, 8231, 8232, and 8234 - Agreement 11 with
Case 21-20111    Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35         Page 126 of
                                        135



     Specialty Packaging, LLC

  15. Supply Agreement for items 8211, 8212, 8213, 8214 – Agreement 14 with Specialty
      Packaging, LLC

  16. Supply Agreement for item 8217 – Agreement 13 with Specialty Packaging, LLC

  17. Supply Agreement for item 8082 – Agreement 1 with Specialty Packaging, LLC

  18. Supply Agreement for item 8273 – Agreement 15 with Specialty Packaging, LLC

  19. Supply Agreement for items 8000 and 8001 – Agreement 2 with Specialty Packaging, LLC

  20. Supply Agreement for item C00064 – Agreement 3 with Specialty Packaging, LLC

  21. Supply Agreement for items 8246, 8247, 8248, 8249, 8250, 8251, 8252, 8253, 8254, 8255,
      8256, 8257, 8258, 8259 – Agreement 4 with Specialty Packaging, LLC

  22. Supply Agreement for item 8260 – Agreement 10 with Specialty Packaging, LLC

  23. Supply Agreement for item 8215 – Agreement 17 with Specialty Packaging, LLC

  24. Supply Agreement for item 8240, 8239, 3211 and 3217 – Agreement 18 with Specialty
      Packaging, LLC

  25. Supply Agreement for item 2986 and 2987 – Agreement 19 with Specialty Packaging,
      LLC.

  26. Supply Agreement for Carrabas Lobster Rav Box - Agreement 5 with Specialty Packaging,
      LLC

  27. Agreement Regarding Real Property Tax Assessment dated as of October 3, 2019, by and
      between Town of South Windsor and Suri Realty LLC.
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 127 of
                                     135




                                  Schedule 4.14

                               Financial Statements


                                  [see attached]
                     CARLA'S PASTA INC. & SUBSIDIARY
                     PROFIT & LOSS STATEMENT - vs. PRIOR YEAR
                     STANDARD GROSS PROFIT & NET GROSS PROFIT VERSION
                                                                                              FOR THE PERIOD ENDED JANUARY 30, 2021                                                                               YEAR TO DATE

                                                                                                                                                           % VAR                                                                                                    % VAR
                     REVENUE                                       2021 ACTUAL        % OF SALES     2020 ACTUAL        % OF SALES       VARIANCE                          2021 ACTUAL        % OF SALES      2020 ACTUAL        % OF SALES       VARIANCE
                          FOODSERVICE                          $         2,410,775         70.1%       $ 2,835,068.80      58.37 % $           (424,294)      -49.5%   $         2,410,775          70.1%       $ 2,835,068.80      58.37 % $           (424,294)     -49.5%
                          FOODSERVICE - NESTLE CANADA                          -            0.0%           $ 9,760.00       0.20 %               (9,760)     -100.0%                   -             0.0%           $ 9,760.00       0.20 %               (9,760)    -100.0%
                          NATIONAL ACCOUNTS                                571,561         16.6%       $ 1,510,651.41      31.10 %             (939,090)      -51.4%               571,561          16.6%       $ 1,510,651.41      31.10 %             (939,090)     -51.4%
                          RETAIL                                           427,840         12.4%        $ 213,304.70        4.39 %              214,535       -28.4%               427,840          12.4%        $ 213,304.70        4.39 %              214,535      -28.4%
                          CLUB                                                 -            0.0%        $ 153,808.00        3.17 %             (153,808)      -99.8%                   -             0.0%        $ 153,808.00        3.17 %             (153,808)     -99.8%
                          HMS                                               30,857          0.9%         $ 56,531.70        1.16 %              (25,675)      -62.5%                30,857           0.9%         $ 56,531.70        1.16 %              (25,675)     -62.5%
                          INDUSTRIAL                                           -            0.0%         $ 77,794.00        1.60 %              (77,794)      -72.5%                   -             0.0%         $ 77,794.00        1.60 %              (77,794)     -72.5%
                                        TOTAL GROSS SALES      $         3,441,033        100.0% $        4,856,919         100.0% $         (3,867,282)      -52.2%   $         3,441,033         100.0% $        4,856,919         100.0% $         (3,867,282)     -52.2%
                     COST OF GOODS SOLD @ STANDARD
                           MATERIALS @ STANDARD                $         1,377,838        40.0% $         1,810,111         37.3% $            (432,273)      -44.4%   $         1,377,838         40.0% $         1,810,111         37.3% $            (432,273)      -44.4%
                           PURCHASE PRICE VARIANCE                         (71,248)        -2.1%            (26,571)         -0.5%              (44,677)     647.4%                (71,248)         -2.1%            (26,571)         -0.5%              (44,677)     647.4%
                           LABOR @ STANDARD                                126,182          3.7%            176,568           3.6%              (50,386)      -39.9%               126,182           3.7%            176,568           3.6%              (50,386)      -39.9%
                           MFG O/H @ STANDARD                            1,151,697        33.5%           1,355,525         27.9%              (203,828)      -17.8%             1,151,697         33.5%           1,355,525         27.9%              (203,828)      -17.8%
                     TOTAL DIRECT COSTS @ STANDARD             $         2,584,468        75.1% $         3,315,632         68.3% $          (1,538,042)      -33.9%   $         2,584,468         75.1% $         3,315,632         68.3% $          (1,538,042)      -33.9%
                     GROSS PROFIT MARGIN @ STANDARD            $           856,565        24.9% $         1,541,286         31.7% $          (2,329,241)     -81.1%    $           856,565         24.9% $         1,541,286         31.7% $          (2,329,241)     -81.1%
                     MFG SPEND VARIANCE - CURRENT
                           MATERIAL USAGE & WASTE VARIANCE     $           174,812         5.1% $           179,108           3.7% $             (4,296)      -49.9%   $           174,812          5.1% $           179,108           3.7% $             (4,296)     -49.9%
                           LABOR SPENDING VARIANCE                         112,067         3.3%             130,438           2.7%              (18,372)        1.7%               112,067          3.3%             130,438           2.7%              (18,372)       1.7%
                           OVERHEAD SPENDING VARIANCE                      341,330         9.9%             170,742           3.5%              170,587       -68.3%               341,330          9.9%             170,742           3.5%              170,587      -68.3%
                     TOTAL CURRENT MFG SPENDING VARIANCE       $           628,208        18.3% $           480,289           9.9% $         (1,125,583)      -59.5%   $           628,208         18.3% $           480,289           9.9% $         (1,125,583)     -59.5%
                     MFG SPEND VARIANCE - MANAGED              $          (122,812)       -3.6% $               (15)          0.0% $           (122,797)      -60.6%   $          (122,812)        -3.6% $               (15)          0.0% $           (122,797)     -60.6%
                                                GROSS PROFIT   $          351,170         10.2% $         1,061,013          21.8% $           (709,843)      -66.9%   $          351,170          10.2% $         1,061,013          21.8% $           (709,843)     -66.9%
                     GENERAL & ADMINISTRATIVE EXPENSES:
                      ADMINISTRATIVE SALARIES                  $           53,635          1.6% $           128,776           2.7% $           (75,141)      -58.4%    $           53,635           1.6% $           128,776           2.7% $           (75,141)      -58.4%
                      ADMINISTRATIVE OTHER                                 48,193          1.4%              49,712           1.0%              (1,519)       -3.1%                48,193           1.4%              49,712           1.0%              (1,519)       -3.1%
                      BUSINESS INSURANCE                                   37,319          1.1%              46,294           1.0%              (8,974)      -19.4%                37,319           1.1%              46,294           1.0%              (8,974)      -19.4%
                      EMPLOYMENT COSTS                                        912          0.0%              16,184           0.3%             (15,272)      -94.4%                   912           0.0%              16,184           0.3%             (15,272)      -94.4%
                      IT EXPENSE                                           24,548          0.7%              29,699           0.6%              (5,151)      -17.3%                24,548           0.7%              29,699           0.6%              (5,151)      -17.3%
                      PROFESSIONAL FEES                                   741,647         21.6%              86,617           1.8%             655,030       756.2%               741,647          21.6%              86,617           1.8%             655,030       756.2%
                     TOTAL GENERAL & ADMIN EXPENSES            $          906,254         26.3% $           357,280           7.4% $           548,974       153.7%    $          906,254          26.3% $           357,280           7.4% $           548,974       153.7%
                     SELLING EXPENSES:
                      SALES SALARIES                           $           95,393          2.8% $           218,236           4.5% $           (122,843)      -56.3%   $           95,393           2.8% $           218,236           4.5% $           (122,843)     -56.3%
                      SALES PERSON EXPENSES                                (5,104)        -0.1%              69,398           1.4%              (74,502)     -107.4%               (5,104)         -0.1%              69,398           1.4%              (74,502)    -107.4%
                      EMPLOYMENT COSTS                                      6,062          0.2%              28,228           0.6%              (22,166)      -78.5%                6,062           0.2%              28,228           0.6%              (22,166)     -78.5%
                      MARKETING PROGRAMS                                  244,264          7.1%             314,683           6.5%              (70,419)      -22.4%              244,264           7.1%             314,683           6.5%              (70,419)     -22.4%
                      SALES & SERVICE ALLOWANCES                          105,354          3.1%             293,130           6.0%             (187,776)      -64.1%              105,354           3.1%             293,130           6.0%             (187,776)     -64.1%
                      PROMOTIONS                                            3,820          0.1%              39,648           0.8%              (35,828)      -90.4%                3,820           0.1%              39,648           0.8%              (35,828)     -90.4%
                      REBATES                                               4,044          0.1%             311,004           6.4%             (306,959)      -98.7%                4,044           0.1%             311,004           6.4%             (306,959)     -98.7%
                      BROKER COMMISSIONS                                   50,359          1.5%              36,771           0.8%               13,588        37.0%               50,359           1.5%              36,771           0.8%               13,588       37.0%
                      DISTRESSED PRODUCT                                  (22,821)        -0.7%               2,821           0.1%              (25,642)     -909.0%              (22,821)         -0.7%               2,821           0.1%              (25,642)    -909.0%
                      FEDERAL EXPRESS                                       4,415          0.1%              17,130           0.4%              (12,715)      -74.2%                4,415           0.1%              17,130           0.4%              (12,715)     -74.2%
                      FREIGHT OUTBOUND                                     95,953          2.8%              76,379           1.6%               19,574        25.6%               95,953           2.8%              76,379           1.6%               19,574       25.6%
                      R&D                                                     184          0.0%              35,028           0.7%              (34,843)      -99.5%                  184           0.0%              35,028           0.7%              (34,843)     -99.5%
                      SALES EXP MISC/ADVERTISING                           35,658          1.0%               8,049           0.2%               27,609       343.0%               35,658           1.0%               8,049           0.2%               27,609      343.0%
                      SALES EVENTS                                          1,905          0.1%              19,431           0.4%              (17,527)      -90.2%                1,905           0.1%              19,431           0.4%              (17,527)     -90.2%
                      SALES IT SERVICES                                    24,553          0.7%              19,426           0.4%                5,126        26.4%               24,553           0.7%              19,426           0.4%                5,126       26.4%
                      SAMPLES                                               4,943          0.1%              20,211           0.4%              (15,268)      -75.5%                4,943           0.1%              20,211           0.4%              (15,268)     -75.5%
                      SLOTTING FEES                                           -            0.0%               1,903           0.0%               (1,903)     -100.0%                  -             0.0%               1,903           0.0%               (1,903)    -100.0%
                                        TOTAL SALES EXPENSES   $          648,982         18.9% $         1,511,477          31.1% $           (862,495)      -57.1%   $          648,982          18.9% $         1,511,477          31.1% $           (862,495)     -57.1%
                        INTEREST EXPENSES                      $          123,061
                                                                                          135 323,750
                                                                                            3.6% $     6.7% $    (200,690)                                    -62.0%   $          123,061            3.6% $          323,750           6.7% $           (200,690)     -62.0%
                                 Case 21-20111
                        CASH DISCOUNTS                         Doc 448         Filed 04/21/21 Entered
                                                                           43,662           1.3%
                                                                                               78,112 04/21/21
                                                                                                       1.6%    14:43:35
                                                                                                                  (34,450)                                  Page 128 of
                                                                                                                                                              -44.1%               43,662            1.3%             78,112           1.6%              (34,450)     -44.1%
                        BAD DEBT EXPENSE                                      -             0.0%                -             0.0%                  -                                 -              0.0%                -             0.0%                  -
                        OTHER CORPORATE TAX                                   -             0.0%              2,479           0.1%               (2,479)     -100.0%                  -              0.0%              2,479           0.1%               (2,479)    -100.0%
                        OTHER EXPENSES                                        (51)          0.0%            (14,041)         -0.3%               13,989       -99.6%                  (51)           0.0%            (14,041)         -0.3%               13,989      -99.6%
                        ROYALTY INCOME                                        -             0.0%             (1,020)          0.0%                1,020      -100.0%                  -              0.0%             (1,020)          0.0%                1,020     -100.0%
                        OTHER INCOME                                          -             0.0%                -             0.0%                  -                                 -              0.0%                -             0.0%                  -
                        AMORIZATION DEBT ISSUANCE                           6,801           0.2%              6,801           0.1%                  -           0.0%                6,801            0.2%              6,801           0.1%                  -          0.0%
                                      TOTAL OTHER EXPENSES     $          173,472           5.0% $
                                                                                                 $          396,082
                                                                                                                -             8.2% $
                                                                                                                                   $           (222,610)
                                                                                                                                                    -         -56.2%   $          173,472            5.0% $
                                                                                                                                                                                                          $          396,082
                                                                                                                                                                                                                         -             8.2% $
                                                                                                                                                                                                                                            $           (222,610)
                                                                                                                                                                                                                                                             -        -56.2%
                                     NET INCOME BEFORE TAX     $        (1,377,539)       -40.0% $        (1,203,826)       -24.8% $           (173,712)      14.4%    $        (1,377,539)        -40.0% $        (1,203,826)       -24.8% $           (173,712)      14.4%
                        FEDERAL & STATE INCOME TAX                             -            0.0%                 -            0.0%                  -                                  -             0.0%                 -            0.0%                  -
                                    NET INCOME AFTER TAXES     $        (1,377,539)       -40.0% $        (1,203,826)       -24.8% $           (173,712)      14.4%    $        (1,377,539)        -40.0% $        (1,203,826)       -24.8% $           (173,712)      14.4%
                                                      EBITDA   $          (756,835)       -22.0% $         (268,927)         -5.5% $           (487,908)     181.4%    $          (756,835)        -22.0% $         (268,927)         -5.5% $           (487,908)     181.4%
                     EBITDA Adjustments:
                     Professional fees                         $          697,439               $            89,794                  $         607,645                 $          697,439                $            89,794                  $         607,645



                                           ADJUSTED EBITDA     $           (59,396)              $         (179,133)                 $         119,737                 $           (59,396)               $         (179,133)                 $         119,737


P&L vs. Prior Year
                                                                                             Carla's Pasta, Inc. & Subsidiary
                                                                                                     Balance Sheet
                                                                                        For the Period Ending January 30, 2021

                                                     Assets                              1/30/2021              12/31/2020       Movement           12/31/2020    Movement
                             Cash                                                   $        977,480        $  1,169,128 $          (191,648)   $  1,169,128 $       (191,648)
                             Accounts Receivable                                           3,680,043           3,445,497             234,546       3,445,497          234,546
                             Inventory                                                     4,825,599           4,600,138             225,461       4,600,138          225,461
                             Other Receivables                                               512,617             324,488             188,129         324,488          188,129
                             Prepaid expenses and other current assets                       807,881           1,202,289            (394,408)      1,202,289         (394,408)
                             Total Current Assets                                   $
                                                                                    $     10,803,620
                                                                                           6,000,365        $
                                                                                                            $ 10,741,541
                                                                                                               6,000,365 $$           62,079-   $
                                                                                                                                                $ 10,741,541
                                                                                                                                                   6,000,365 $$        62,079-
                             Land & Land Improvements                                      6,000,365           6,000,365                   -       6,000,365                -
                             Property & Equipment                                   $     49,656,497-       $ 50,103,728- $         (447,231)
                                                                                                                                           -    $ 50,103,728- $      (447,231)
                                                                                                                                                                            -
                             Investment in Subsidiary                                               -                  -                   -               -                -
                             CIP - Expansion Proj (Building and Equip)                       386,217             386,217                   -         386,217                -
                             Other Assets                                                    305,874             305,874 $                 --        305,874 $              --
                                Total Assets                                        $     67,152,573        $ 67,537,725 $          (385,152)   $ 67,537,725 $       (385,152)
                                                   Liabilities
                             Current Installment on Long Term Debt                         1,857,143    1,857,143                          -       1,857,143                -
                             Line of Credit                                                6,012,000    5,312,000                   700,000        5,312,000         700,000
                             Accounts Payable                                              8,376,435    8,114,039                   262,396        8,114,039         262,396
                             Income Taxes Payable(Prepaid)                                    (5,075)      (5,075)                         -          (5,075)               -
                             Deferred Tax Liability                                         (883,979)    (883,979)                         -        (883,979)               -
                             Accrued Construction Liability                               15,292,264   15,292,264                          -      15,292,264                -
                             Accrued Expenses                                              2,813,595    2,859,718                   (46,123)       2,859,718         (46,123)
                             Accrued Payroll                                                 159,113       89,800                    69,313           89,800          69,313
                             Total Current Liabilities                          $         33,621,495$ 32,635,910 $ $                985,585-    $ 32,635,910 $$      985,585-
                           Long Term Debt                                           29,872,784         29,872,784                          -      29,872,784               -
                           CARES Act PPP Loan                                        2,753,192          2,753,192                          -       2,753,192               -
                           NPV Interest Rate Swap                                      (232,963)         (232,963)                         -        (232,963)              -
                           Debt Issuance Costs                                         (136,024)         (142,825)                    6,801         (142,825)          6,801
                           Deferred Revenue                                        $ 1,301,364.56       1,301,365                          -       1,301,365               -
                           Note Payable - CS                                         1,180,700          1,180,700                          -       1,180,700               -
                           Stockholder Loan                            135           2,285,564          2,285,564                          -       2,285,564               -
                              Total Liabilities
                        Case 21-20111        Doc 448                            $ 04/21/21
                                                            Filed 04/21/21 Entered  70,646,113      $ 69,653,726
                                                                                              14:43:35   Page 129 $$of              992,387-    $ 69,653,726 $       992,387
                                            Stockholders Equity
                             Stock                                                            519,750            519,750                   -         519,750                -
                             Additional Paid in Capital                                       157,280            157,280                   -         157,280                -
                             Membership Interest                                                    -                  -                   -               -                -
                             Other Comprehensive Income(Loss)                                 173,723            173,723                   -         173,723                -
                             Retained Earnings                                             (2,966,754)        (2,966,754)                  -      (2,966,754)               -
                             Current Year Retained Earnings                                (1,377,539)                 -          (1,377,539)              -       (1,377,539)
                                Total Stockholders Equity                           $      (3,493,540)      $ (2,116,001) $
                                                                                                                          $       (1,377,539)
                                                                                                                                           -    $ (2,116,001) $
                                                                                                                                                              $    (1,377,539)
                                                                                                                                                                            -
                                Total Liabilities & Stockholders Equity             $     67,152,573        $ 67,537,725 $          (385,152)   $ 67,537,725 $       (385,152)
                                                                                                  (0)                 (0)                  0               0              -

Carla's Pasta Inc. -Income Statement, Balance Sheet & Cashflow - as of 01-30-2021
                                                                                         Carla's Pasta Inc. & Subsidiary
                                                                                           Statement of Cash Flows
                                                                                    For the Period Ending January 31, 2021

                              Cash Flows from Operating Activities:                                             Current Month                      Year to Date
                                  Net Income (Loss)                                                                    $   (1,377,539)                    $   (1,377,539)
                                  Adjustments to reconcile net income to net cash
                                   Amortization of Deferred Revenue                                                                 -                              6,801
                                   Amortization of Debt Issuance Costs                                                          6,801                                  -
                                   Non-Cash Debt Forgivness                                                                         -                                  -
                                   Disposal of Fixed Asset                                                                          -                                  -
                                   Change in Deferred Taxes                                                                         -                                  -
                                   Depreciation Expense                                                                       447,231                            447,231
                                   Net cash provided from operating activities                                           $   (923,506)                      $   (923,506)


                             Changes in operating assets and liabilities:
                               Accounts Receivable                                                                            (234,546)                          (234,546)
                               Inventories                                                                                    (225,461)                          (225,461)
                               Prepaid expenses and other current assets                                                       394,408                            394,408
                               Accounts Payable                                                                                262,396                            262,396
                               Accrued expenses                                                                                 69,313                             69,313
                               Accrued Construction Liability                                                                  (46,123)                           (46,123)
                               Other Receivables                                                                              (188,129)                         (188,129)
                               Change in Income Tax Accrual                                                                          -                                 -
                                 Net cash provided by operating activities                                               $     31,858                       $     31,858
                             Investment activities:
                               Energy Rebate                                                                                         -                                  -
                               New Construction Investment                                                                           -                                  -
                               Capital equipment                                                                                     -                                  -
                             Net cash used in investment activities                                                      $           -                      $           -

                           Financing activities:
                             Payment/ Increase of stockholders loans                                                                -                                  -
                                CARES PPP Loan                                                                                      -                                  -
                               Invesment in Subsidiary                                                                              -                                  -
                                                                    135
                              Changes in debt
                        Case 21-20111      Doc 448 Filed 04/21/21 Entered 04/21/21 14:43:35                   Page 130 of     700,000                            700,000
                                 Net Change in Line of Credit                           $                        -                        $   (1,400,000)
                                 Borrowings                                             $                        -                        $          -
                                 Principal payments                                     $                        -                        $   (3,178,937)
                              Change in dividends paid                                                               $              -                       $          -
                                Net cash provided by (used in) financing activities                                  $        700,000                       $    700,000

                             Net increase (decrease) in cash and cash equivalents                                        $    (191,648)                     $    (191,648)

                             Cash and cash equivalents, beginning of period/year                                             1,169,128                          1,169,128

                             Cash and cash equivalents, end of period                                                    $    977,480                       $    977,480
                                                                                                                         $          (0)                     $          (0)
Carla's Pasta Inc. -Income Statement, Balance Sheet & Cashflow - as of 01-30-2021
Case 21-20111     Doc 448     Filed 04/21/21 Entered 04/21/21 14:43:35    Page 131 of
                                         135




                                       Schedule 4.17

                                     Material Customers



  A. Material Distributor Customers

         1.   Sysco
         2.   Gordon Food Service
         3.   Performance Food Group
         4.   US Foods
         5.   Dot Foods

  B. Material National Accounts Customers

         1.   Buffalo Wild Wings (sold through 3PL, Kinexo)
         2.   Buca di Beppo
         3.   Carrabba’s Italian Grill (sold through 3PL, Armada Foods)
         4.   Outback Steakhouse (sold through 3PL, Armada Foods)
         5.   Bertucci’s
       Case 21-20111             Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35    Page 132 of
                                                      135




                                                  Schedule 4.18

                                                   Proceedings




                                                                     Nature
                  Case Title                         Case #          of Case   Court or Agency's Name


Total Quality Logistics LLC v.                                                 Court of Common Pleas,
Carla's Pasta, Inc.                             2020 CVH 00855        Civil      Clermont County, Ohio


The Dennis Group, LLC v.                                                         State of Connecticut
Suri Realty, LLC & Carla's Pasta, Inc.        HHD-CV20-6127365-S      Civil           Superior Court


Nemco Food Trading v.                                                            State of Connecticut
Carla's Pasta                                 HHD-CV-XX-XXXXXXX-S     Civil           Superior Court


Sardilli Produce & Dairy Co., Inc. v.                                            State of Connecticut
Carla's Pasta, Inc.                           HHD-CV21-5066624-S      Civil           Superior Court


The Dennis Group, LLC v.                                                         State of Connecticut
Suri Realty, LLC & Carla's Pasta, Inc.        HHD-CV20-6128121-S      Civil           Superior Court


Turri's Italian Foods, Inc. v.                                                   State of Connecticut
Carla's Pasta, Inc.                           FST-CV20-6048408-S      Civil           Superior Court


Hoosier Logistics, Inc. v.                                                     State of Indiana, Marion
Carla's Pasta, Inc.                           49D07-2012-PL-042784    Civil           Superior Court
Pride Group Logistics v.
VersaCold Logistics Services and Carla’s                                       Ontario Superior Court of
Pasta, Inc. (Third Party)                     CV-20-00646546-00A1     Civil           Justics, Canada
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 133 of
                                     135



                                   Exhibit B


                             Sodexo Letter Agreement




                                       35

91654057v.11
Case 21-20111       Doc 448      Filed 04/21/21 Entered 04/21/21 14:43:35          Page 134 of
                                            135
                  NATURAL FOOD PARTNERS, LLC



                                            April 19, 2021


Sodexo
c/o David Kourie, SVP/CPO
 Supply Management North America


        RE:    In re: Carla’s Pasta, Inc.

Dave:

        Sodexo Operations, LLC and Carla’s Pasta, Inc. (“Carla’s,” and together with Suri
Realty, LLC, the “Debtors”) are parties to that certain Supply Agreement originally effective as
of July 1, 2008, as amended, pursuant to which Carla’s supplies certain products for purchase by
Sodexo (“Supply Agreement”). The most recent amendment to the Supply Agreement,
Amendment number 5 was made effective as of January 1, 2020. Pursuant to that certain Asset
Purchase Agreement, dated as of March 26, 2021 (as amended on April 18, 2021) (the “Asset
Purchase Agreement”), by and among the Debtors, CP Foods LLC, a Wisconsin limited liability
company (“CP Foods”) and NFP Real Estate LLC, a Wisconsin limited liability company (“NFP
Real Estate” and together with CP Foods, collectively, the “Purchasers” as assignees of Natural
Food Partners, LLC), the Debtors have agreed, subject to approval by the Bankruptcy Court for
the District of Connecticut (the “Bankruptcy Court”) to sell, convey and assign to the Purchasers
substantially all of their assets (the “Sale”), and in connection therewith, to assume the Supply
Agreement and assign it to the Purchasers pursuant to 11 U.S.C. §365 subject to closing of the
Sale.

        The Debtor filed with the Bankruptcy Court its Amended Notice to Counterparties to
Potentially Assumed Executory Contracts and Unexpired Leases Regarding Cure Amounts and
Possible Assignment to Successful Bidder at Auction [Docket No. 353] (the “Notice of Cure
Costs”), which listed a proposed Cure Amount (as defined in the Asset Purchase Agreement) to
be paid to Sodexo to cure existing defaults under the Supply Agreement and compensate Sodexo
as required by 11 U.S.C. §365(b) as a condition of the assumption and assignment of the Supply
Agreement to the Purchasers. On April 15, 2021, Sodexo filed with the Bankruptcy Court an
Objection to the Notice of Cure Costs [Docket No. 408]. In resolution of Sodexo’s Cure
Objection, this letter shall confirm the Cure Amount and terms and conditions thereof to be paid
to Sodexo at the closing of the Sale and the terms and conditions of invoicing and payments
pursuant to the parties’ go-forward relationship under the Supply Agreement.

       The Cure Amount to be paid to Sodexo at the closing of the Sale by the Purchasers shall
be $830,744.93, comprised of (i) $573,123.66 of outstanding invoices (as outlined on the Cure
Objection), plus (ii) $105,000 of annual allowance payments for Q1 and Q2 of 2021 (as outlined
on the Cure Objection), plus (iii) $152,621.27, which is an estimated amount for allowances for
March purchases. In addition, the Purchasers agree that Sodexo can and will invoice in the
Case 21-20111   Doc 448   Filed 04/21/21 Entered 04/21/21 14:43:35   Page 135 of
                                     135
